Exhibit 10.1

Page 2  - Revised Summary of Title I of the Petroleum Marketing Practices Act
(PMPA)

 

 

Date of Contract:

Picture 1 [ptry-20121227ex101ee4e2bg1.jpg]

Branded Jobber Contract
(Retail)
Documents Checklist

(4.2012)

o    Contract New

ý  Contract Renewal

o  Trial Franchise

 

 

Jobber Name:                      The Pantry Inc.

 

Jobber Number:                   90032322

 

Jobber Sales Manager:        Heidi Huff

 

Document NameDocument Number

 

ý  Branded Jobber Contract (Retail)BJC (4-2012)

ý  Attachment A to Branded Jobber Contract (Retail) —BJC-A (4-2012)

    Approved Retail Sites and Jobber's Designated Terminals

ý  Attachment A-1 to Branded Jobber Contract (Retail) Total Minimum AnnualBJC-A1
(4-2012)

    Volume Requirement

o  GuarantyBJC(R)-GUAR (4-2012)

ý  Revised Summary of Title I of the Petroleum Marketing Practices ActBJC-PMPA
(10-2001)

ý  2007 PMPA AmendmentBJC-PMPA AM (10-2008)

ý  Minutes of a Joint Special Meeting of the Stockholders and Board of
DirectorsBJC(R)-CORP (4-2012)

    of Corporation (Jobber)

o  Certification of Unanimous Action of Partnership (Jobber)BJC(R)-PART
(10-2001)

o  Certification of Unanimous Action of Limited Liability Company
(Jobber)BJC(R)-LLC (10-2001)

 

If Trial Franchise is checked above, the following are to be included:

o  Trial Franchise Rider to Branded Jobber Contract RetailBJC(R)-TF (4-2012)

List ALL MISCELLANEOUS documents / attachments, to the Branded Jobber Contract,
below:

ý    Site Volume Side Letter

o    

o    

o    

 

 

/s/ Susan Hayden

BP Signature

 

 

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

Branded Jobber Contract – Checklist

Page 1

--------------------------------------------------------------------------------

 

Jobber Number

90032322

(State “Trial Franchise,” if applicable)

 

Picture 6 [ptry-20121227ex101ee4e2bg2.jpg]

Branded Jobber Contract

(Retail)

BJC (4 2012)

 

 

 

 

 

This branded jobber contract (“Contract”) is by and between BP Products North
America Inc. and hereinafter referred to “Company,” and with a principal office
located a 30 S. Wacker Drive, Suite 900, Chicago, IL 60606,

and                                    The Pantry
Inc                                                (“Jobber”), a Corporation
,                        

(State exact legal name of Jobber)(State legal entity)

with its principal offices located at            305 Gregson Drive, Cary, NC
27511                        

(complete address of principal office A post office box is not sufficient)

 

Now, Therefore, Company and Jobber, intending to be legally bound, agree to the
following:

1.            Term. The term (“Term”) covered by this Contract will be for a
period of Seven (7)  year(s) beginning January 1, 2013 and ending on December
31, 2019,  unless terminated earlier by law or by the terms of this Contract or
unless extended by Company for a period of time designated by Company in a
written notice delivered to Jobber. If the franchise relationship underlying
this Contract continues for any reason beyond the expiration date indicated
above, as the same may have been extended by Company, this Contract will be
automatically extended through the expiration or termination of such franchise
relationship, unless otherwise terminated, or until Jobber receives written
notice that Company is not renewing the Contract, or until the parties enter
into a new branded jobber contract, if offered by Company.

2.            Products, Approved Retail Sites, and Annual Volume Requirement.

(a)        Products to be purchased. Company agrees to sell and, to the extent
permitted by law, Jobber agrees to purchase and receive Company’s currently
offered and available branded motor fuel products as determined and designated
by Company (“Products”). The Products may include branded diesel (“Branded
Diesel”) and/or branded Renewable Fuel (defined below); provided, however, that
Company makes no representations or warranties that Branded Diesel or branded
Renewable Fuel will be offered or available during any part of the Term of this
Contract.

(b)        Renewable Fuel.

(i)    Jobber may sell Renewable Fuel where required or mandated by law;
provided any such Renewable Fuel must meet all federal, state and local
standards. “Renewable Fuel” is (i) fuel where no less than 10 percent and no
more than 85 percent of the volume consists of ethanol; and (ii) any mixture of
biodiesel and diesel or renewable diesel (as defined in regulations adopted
pursuant to Section 211(o) of the Clean Air Act (40 CFR part 80), determined
without regard to any use of kerosene and containing at least 20 percent
biodiesel or renewable diesel. To the extent the definition of Renewable Fuel is
inconsistent with the definition of renewable fuel as set forth in 15 U.S.C.
§2807(a)(1), as the same may be amended from time to time (“Renewable Fuel
Statute”), then the definition of “Renewable Fuel” herein will be the same as
the definition of renewable fuel contained in the Renewable Fuel Statute.

(ii)                   If Company is offering Renewable Fuel for resale at the
Approved Retail Sites, then all of Jobber’s Renewable Fuel must be purchased
from Company, subject to all applicable laws. If Jobber is required or mandated
to sell Renewable Fuel at a time when Company is not offering Renewable Fuel for
resale at the Approved Retail Sites, then Jobber may purchase such Renewable
Fuel from another source, provided that Jobber begins purchasing such Renewable
Fuel from Company immediately after Jobber receives notice from Company that it
is offering Renewable Fuel to Jobber for resale at the Approved Retail Sites.

(c)         Diesel.

(i)                    If Company is offering diesel for resale at the Approved
Retail Sites, then all of Jobber’s diesel must be purchased from Company. If
Company is not offering diesel for resale at the Approved Retail Sites, then
Jobber may purchase diesel from another source, provided that (A) the diesel is
sold as unbranded diesel, and (B) Jobber begins purchasing diesel from Company
immediately after Jobber receives notice from Company that it is offering diesel
to Jobber for resale at the Approved Retail Sites.

 (ii)                      Jobber acknowledges that it has received a copy of
Company’s current on-site winterization guidelines for diesel and Jobber
covenants that it will at all times comply with such guidelines and complete all
documentation required by Company to confirm such compliance. Jobber further
acknowledges and agrees that on and after the date Company



Branded Jobber Contract – The Pantry Inc.

Page 2

 

--------------------------------------------------------------------------------

 

installs its own terminal winterization, that Jobber has the option to purchase
such blended diesel product from Company in lieu of on-site winterization.

(d)        Approved Retail Sites. Attachment A will set forth, among other
things, the retail sites approved under Paragraph 6(a) below from which the
Products purchased from Company may be resold (“Approved Retail Sites”). Jobber
will provide Company with, among other things, the complete address for each
Approved Retail Site. All retail locations at which Company’s approval has been
revoked will be deemed automatically removed from Attachment A on the date
approval is revoked.

(e)        Resale of Products. Products purchased under this Contract will not
be resold, under Company’s Trade Identities (as defined in Paragraph 5(a)
below), from any location unless and until said location is set forth on
Attachment A and/or unless and until said location has been approved pursuant to
Paragraph 6(a) below. Jobber will not sell, supply or deliver any Products
purchased under this Contract to any retail location that is directly-supplied
by Company or that is designated by Company as a directly supplied location.

(f)        Total - Minimum Annual Volume Requirement. Jobber will be required to
purchase a minimum number of gallons of Products during every continuous
12-month period during the Term as set forth in Attachment A-1 (“Annual Volume
Requirement”), with the first period commencing on the beginning date of the
Term. In the event that Jobber fails for any reason to acquire from Company the
minimum amount of Total Annual Volume Requirement required for each applicable
12-month period, Jobber will be in breach of this Contract, and Company may
terminate this Contract and/or non-renew any franchise relationship as described
in Paragraph 16 of this Contract. Jobber also acknowledges and agrees that
Company’s rights and remedies pursuant to the Contract will be without prejudice
to all other rights and remedies available to Company pursuant to the Contract,
at law, or in equity, including, but not limited to, the right to seek actual
and any consequential damages caused by or related to Jobber’s breach of the
Contract.

(g)        Per Site - Minimum Annual Volume Requirement. Jobber will be required
to purchase a minimum of [***] gallons of Products during every continuous
12-month period during the terms for each and every Approved Retail Site (“Per
Site Annual Volume Requirement”), with the first period commencing on the
beginning of the Term. In the event that Jobber fails for any reason to acquire
from Company the minimum amount of Per Site Annual Site Volume Requirement
required for each applicable 12-month period for any one Approved Retail Site,
Company may revoke its approval of such Approved Retail Site, at which time it
will automatically be removed from the list of Approved Retail Sites set forth
on Attachment A of this Contract. Jobber also acknowledges and agrees that
Company’s rights and remedies pursuant to the Contract will be without prejudice
to all other rights and remedies available to Company pursuant to the Contract,
at law, or in equity, including, but not limited to, the right to seek actual
and any consequential damages caused by or related to Jobber’s breach of the
Contract.

(h)        Trial Franchise. If this Contract states that this is a “Trial
Franchise”, then Jobber will provide to Company, prior to the beginning of the
Term, Jobber’s estimate of the quantities of all Products that it expects to
purchase and supply during the first year for each and every Approved Retail
Site.

(I)        Updates to Attachment A. Company may provide to Jobber an updated,
amended and/or revised Attachment A from time to time during the Term (“Updated
Attachment A”), which will immediately supersede the previous Attachment A
received by Jobber. Jobber will immediately notify Company in writing if it
notices an error in such Attachment A, or if it is no longer able to supply an
Approved Retail Site listed in Attachment A. If such written notice isn’t
received by Company within five (5) days of the date Company delivered the
Updated Attachment A, the information contained in the Updated Attachment A
shall be deemed by Jobber to be true, complete and accurate.

3.             Jobber’s Designated Terminals, Price of Products, Title and Risk
of Loss.

(a)        Prices. All terminals where Jobber will take delivery of the Products
sold under this Contract will be determined and designated by Company (“Jobber’s
Designated Terminals”) and set forth in Attachment A, as amended from time to
time. The price which Jobber will pay for each Product sold under this Contract
will be Company’s jobber buying price, as recorded at the applicable Company
business unit office, principal business office or such other office as Company
may designate from time to time, in effect on the date and at the time of sale
for each of Jobber’s Designated Terminals (“Jobber Buying Price”). In addition
to the applicable Jobber Buying Price, Jobber will also pay all other applicable
charges, including, but not limited to, those charges categorized in Paragraph
25 below.

(b)        Title and risk of loss. Title and risk of loss to all Products sold
to Jobber under this Contract will pass to Jobber f.o.b. Jobber’s Designated
Terminals at the time of loading into Jobber’s transport equipment, including
any contract carrier equipment engaged by Jobber.

 

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



Branded Jobber Contract – The Pantry Inc.

Page 3

 

--------------------------------------------------------------------------------

 



4.             Payment Terms.

(a)        Credit. Nothing in this Contract will be construed as obligating
Company to extend credit to Jobber. If Company, in its sole discretion,
determines to extend credit to Jobber, it will do so: (i) in accordance with
Company’s then current credit policies, as amended from time to time; (ii)
subject to Jobber timely providing annual financial statements; and (iii)
subject to the execution of a guaranty by Jobber’s principal or by a third party
provided such guaranty is deemed satisfactory by Company. Upon Company’s
request, in accordance with Company’s then current credit policies, Jobber will
also provide Company with interim financial statements and a letter of credit,
cash deposit and/or other form of security acceptable to Company. Company
reserves the right to change its credit terms and policies at any time either
for the class of trade generally or for Jobber individually and, among other
things, to revoke Jobber’s credit (if previously extended), and require that
Jobber pay for all Products and services under this Contract via the advance
payment methods set forth in Paragraph 4(b) below. Payment discounts are not
applicable to taxes, inspection fees and the like.

(b)        Jobber payments method. Jobber will pay for all Products, open
account items and all other items and services under this Contract via the
payment method designated for Jobber by Company, which may include electronic
funds transfer (“EFT”), advance payment via bank wire transfer, or such other
comparable payment methods then required by Company. Company reserves the right
to change Jobber’s payment method at any time either for the class of trade
generally or for Jobber individually. Jobber will establish an account with a
financial institution, on terms acceptable to Company, that provides EFT
services and will authorize Company to initiate transfers of funds between
Jobber’s account and Company’s accounts for payment of any and all amounts due
to Company under this or any other agreement. Jobber will provide Company with
all information and authorization necessary to debit and credit Jobber’s account
via EFT. These drafting authorities will remain in full force and effect during
the entire Term of this Contract giving Company the right, at all times, to
withdraw funds for sums owed to Company from Jobber’s account, via EFT.

(c)        Rights of Company. Company is entitled to restrict deliveries, as
determined by Company, require additional security and/or terminate or non-renew
this Contract, in addition to exercising any other rights Company may have under
this Contract at law or in equity in the event of: (i) one or more incidents of
a failure by Jobber to timely or fully pay, including the inability for Company
to withdraw sums via EFT because of nonsufficient or uncollected funds, a bank
wire transfer that was not authorized or had a stop payment, or any other stop
payment or nonpayment reason; or (ii) Jobber’s failure to supply required or
requested financial information or security acceptable to Company; or (iii)
Jobber s financial distress; or (iv) a determination by Company that Jobber may
be unable to timely or fully pay in the future.

(d)        Finance and service charges. Company will, at its election, assess
finance charges on all amounts not paid by Jobber on the net due date. Finance
charges will be assessed monthly at an annualized rate equal to the greater of
(i) 8%, or (ii) 2% over the highest Prime Rate published in the Wall Street
Journal (“Money Rates” section) on the last business day of the month preceding
the assessed charge (or if such rate exceeds the highest rate allowable by law,
then the highest rate allowable by law), or in the event such rate ceases to be
determined and reported in such publication, any comparable rate determined in
good faith by Company. Company reserves the right to change this finance charge
rate at any time without prior notice to Jobber. Company will also impose a
service charge for each attempted withdrawal via EFT which is dishonored for
nonsufficient or uncollected funds, whether or not subsequently paid by Jobber.
All charges assessed by Company will be collected by withdrawing funds from
Jobber’s account via EFT.

(e)        Company invoices. Other than those disputes governed by Paragraph 20
below, Jobber must notify Company in writing of disputes regarding any charges
or other items on any Company invoice or statement within 60 days after Jobber’s
receipt of same. If Jobber fails to dispute a charge or other item within this
60 day period, the invoice or statement in question will be presumed to be
accurate.

5.             Company’s Trade identities and image.

(a)        Use of Trade Identities generally. Jobber will be permitted to use,
and will be permitted to allow the dealers and others it supplies with Products
purchased under this Contract (“Jobber Marketer”) to use -- on a non-exclusive,
limited, site-specific basis at Approved Retail Sites -- certain and
specifically designated Company trademarks, service marks, trade names, brand
names, trade dress, logos, color patterns, color schemes, design schemes,
insignia, image standards and the like (individually and collectively, “Trade
Identities”) in connection with the advertising, distribution and/or resale of
the Products authorized by, supplied by and/or purchased from Company under this
Contract. Company’s Trade Identities may include those in use at the time this
Contract is executed and may also include, in the Company’s sole discretion,
those Trade Identities that the Company may subsequently develop, adopt or
otherwise obtain through licenses or other means. Company will retain, at all
times, the right to determine which Trade Identities will be used or displayed,
and the manner of their use or display, at an Approved Retail Site and the right
to restrict the use or display of certain Trade Identities to certain Approved
Retail Sites (or to certain locations at an Approved Retail Site). Company will
also have the right, at any time and for any reason, to revoke its approval to
use certain or all of its Trade Identities at certain or all Approved Retail
Sites (or at certain locations at an Approved Retail Site) -- as further
provided in Paragraphs 5(e) and 6(b) below -- and, where applicable and in its
sole discretion, to substitute any other Trade Identities in their place. Jobber
will not directly or indirectly cause any Trade Identity to become fixtures or
part of the real property.

(b)        Use of Trade Identities governed by this Contract, related agreements
and related guidelines, etc. The permission to use Company’s Trade Identities
will be governed by the terms and conditions of this Contract and related
agreements, including all attachments, schedules, appendices and amendments
attached to and incorporated in those agreements. In addition, Company’s Trade
Identities will only be used in accordance with -- and only if Jobber complies
with -- the guidelines, policies, procedures, programs, requirements,
specifications, standards (both operational and visual) and strategies issued by
Company, as amended from time to time.





Branded Jobber Contract – The Pantry Inc.

Page 4

 

--------------------------------------------------------------------------------

 

(c)        Use of Trade Identities on signage. Jobber will be permitted to
acquire and display approved signage bearing Company’s Trade Identities (“Trade
Identity Signage”), in connection with the advertising, distribution and/or
resale of Products under this Contract, on an Approved Retail Site-specific
basis. Under no circumstances will Jobber be allowed to relocate signage bearing
Company’s Trade Identities to another Approved Retail Site or other retail
location without Company’s consent. Jobber will provide Company with a list of
all signage bearing Company’s Trade Identities in Jobber’s possession and/or
control and the exact location of said signage at the Approved Retail Site, upon
Company’s request.

(d)        Use of Trade Identities in conjunction with the sale of
Representative Amounts of certain Products. At all times at each Approved Retail
Site, including each Jobber Marketer Approved Retail Site, Jobber will offer for
sale, or cause to be offered for sale, representative amounts of each grade of
Company-branded Products that are necessary, in Company’s discretion, to satisfy
public demand (“Representative Amounts”). If Jobber ceases to offer or make
available one or more of these designated Products in the required
Representative Amounts at an Approved Retail Site, Company may revoke its prior
approval to use certain or all of its Trade Identities at the Approved Retail
Site, in which case Jobber will cease using or displaying, or cause its Jobber
Marketers to cease using or displaying, certain or all of Company’s Trade
Identities at that site.

(e)        Use of Trade Identities in conjunction with Company’s retail
marketing strategies and development plans, image programs and standards. At
each Approved Retail Site, including each Jobber Marketer Approved Retail Site,
Jobber will comply with, and ensure that all of its Jobber Marketers comply
with, Company’s then current image programs and standards (both operational and
visual), as amended from time to time, which may include programs and standards
for the design, construction, maintenance, appearance and cleanliness of the
Approved Retail Sites at which the Trade Identities is installed and displayed.
As part of this image compliance requirement, Jobber will ensure that no items
of a pornographic or sexually explicit nature are displayed, used, stored,
offered, rented or sold at any Approved Retail Site, items of this nature will
include, but will not be limited to, magazines, videotapes, compact disks,
digital video disks, or like materials which are pornographic, sexually explicit
or so-called “adult” in nature. Additionally, as part of this image compliance
requirement, Jobber will ensure that no illegal drugs, synthetic drugs produced
to mimic illegal drugs, (including, but not limited to cannabinoids), or items
that are intended or designed for use in ingesting, inhaling or otherwise
consuming an illegal drug are displayed, used, stored, offered, rented or sold
at any Approved Retail Site, items of this nature will include, but not be
limited to, pipes, tubes, roach clips, instructions or descriptive materials, or
containers for concealing illegal drugs or paraphernalia. Jobber further agrees,
as part of this image compliance requirement, that no gambling devices, machine
or equipment are displayed, used, stored, offered, rented or sold at any
Approved Retail Site, items of this nature will include, but not be limited to,
slot machines, pinball machines (except those that do not return to the player
anything but free additional games), cane racks, knife racks, artful dodgers,
punch boards, roll downs, merchandise wheels, roulette wheels, video poker,
video pull-tabs or similar devices. Items of this nature shall specifically
exclude equipment used for sale of lottery tickets endorsed by the State in
which the Approved Retail Site is located. Jobber also agrees that its right to
use Company’s Trade Identities under this Contract will be subject to Company’s
then current retail marketing strategies and development plans, as amended from
time to time. If an Approved Retail Site no longer conforms or fails to conform
to Company’s then current retail marketing strategies and development plans, as
amended from time to time, or to Company’s then current image programs or
standards (both operational and visual), as amended from time to time, or to the
foregoing image compliance requirements, Company may revoke its prior approval
to use certain or all of its Trade Identities at the Approved Retail Site, in
which case Jobber will cease using or displaying, or cause the offending Jobber
Marketer to cease using or displaying, certain or all of Company’s Trade
Identities at that site.

(f)        Use of Trade Identities on Jobber’s property including websites.
Jobber will be permitted to display Company’s Trade Identities in conjunction
with Jobber’s websites, business forms, advertising materials, structures,
vehicles, and other Jobber property directly related to the advertising,
distribution and/or resale of Products under this Contract. Jobber may only do
so, however, if the words “Products Distributor” or “Products Jobber” appear
immediately adjacent to the displayed location of said Trade Identities. Company
will have the right to approve such use of its Trade Identities in advance and
to revoke its approval at any time and for any reason. If Company exercises its
right to revoke, terminate or nonrenew, or if the property in question is sold
or otherwise transferred, Jobber will immediately (i) cease using or displaying,
remove, cover or obliterate, or (ii) cause any third party to immediately cease
using or displaying, remove, cover or obliterate the Trade Identities on the
property in question.

(g)        Misuse of Trade Identities with Jobber’s company name or Jobber’s own
trade Identities. Jobber will not use any of Company’s Trade Identities as part
of Jobber’s company name. If Jobber has formed a company or has acquired a
company that uses any of Company’s Trade Identities as part of Jobber’s company
name, it will be required to amend its articles of incorporation or organization
so as to delete Company’s Trade Identities from its company name. Likewise,
Jobber will not use any of Company’s Trade Identities as part of Jobber’s own
trade identities. If Jobber has developed trade identities or has acquired trade
identities that incorporate any of Company’s Trade Identities as part of
Jobber’s trade identities, it will be required to delete Company’s Trade
Identities from its own trade identities.

 (h)          Misuse of Trade Identities in connection with certain sales.
Jobber will not use any of Company’s Trade Identities in connection with the
advertising, distribution and/or resale of: (i) any dilution or adulteration of
a Product authorized by, supplied by and/or purchased from Company; (ii) any
mixture or blend of Products authorized by, supplied by and/or purchased from
Company, without Company’s prior written consent (which consent may be revoked
at any time and for any reason); (iii) any Product authorized by, supplied by
and/or purchased from Company but sold under an incorrect or inappropriate
Company Trade Identities or sold through unapproved or disapproved packages,
containers or equipment; or (iv) any product not authorized by, supplied by
and/or purchased from Company. In furtherance thereof, Jobber shall not
introduce any Products into any storage tank(s), transportation vehicle(s), or
pump(s) that has supplied or been used for storage, transportation or dispensing
of any motor fuels other than the Products until such tank, vehicle or pump has
been purged of all such motor fuels.  Company must be provided with fourteen
(14) days advance written notice if Jobber intends to introduce any of the
Products into a storage tank or pump that



Branded Jobber Contract – The Pantry Inc.

Page 5

 

--------------------------------------------------------------------------------

 

has been supplied or been used for storage or dispensing of motor fuels other
than the Product. In addition, Jobber will not use or display at any Approved
Retail Site, any trademarks, service marks, or brand names of any company or
entity that is affiliated with the sale of motor fuel products other than
Company’s Trade Identities or Jobber’s trade identities. In the event Company
believes Jobber or any Approved Retail Site is in violation of this paragraph,
Company may, but shall not be obligated to, perform tests at such Approved
Retail Sites, the costs of which shall be paid in full by Jobber

(i)          Company’s right to audit. To verify Jobber’s performance under this
Contract and related agreements or as part of a Company compliance program, as
issued and amended from time to time, Company will have the right to: audit
records in the possession or control of Jobber or its Jobber Marketers; inspect
all Approved Retail Sites; and sample all Products in the possession or control
of Jobber and/or its Jobber Marketers. Jobber will cooperate fully and
completely throughout the audit and inspection processes, and ensure that its
Jobber Marketers cooperate fully and completely. If Jobber designates its
records as confidential, Company will not voluntarily disclose said information
to anyone without Jobber’s written consent, except to those directors, officers,
shareholders, employees, agents, principals or advisors (including, without
limitation, attorneys, accountants, consultants, bankers and financial advisors)
(“Agents”) of Company with a need to know.

(j)        Discontinued use of Trade Identities.

(i)                    Upon expiration or termination of this Contract, for any
reason, Jobber will immediately cease using or displaying, and cause all of its
Jobber Marketers to cease using or displaying, Company’s Trade Identities and
will dispose of all signage in accordance with this Contract. All remaining
evidence of Company’s Trade Identities will be immediately obliterated by
Jobber.

(ii)                   Company will have the right to cause any and all signage
bearing Company’s Trade Identities to be removed, or to cause Company’s Trade
Identities on said signage to be removed, covered or obliterated, from any
disapproved retail location or from any retail location at which Company’s
approval has been revoked, including those Trade Identities on any personal
property sold or transferred by Jobber or a Jobber Marketer.

(iii)                 If Jobber does not immediately cease using or displaying,
and cause its Jobber Marketers to cease using or displaying, Company’s Trade
Identities when required in this Contract, Company will have the irrevocable
right to use any means necessary to remove, cover or obliterate the Trade
Identities, including entering upon the relevant premises or filing a legal
action, with Jobber’s full and complete cooperation, and at Jobber’s expense.
Jobber will reimburse Company for all expenditures incurred in removing,
covering and obliterating Company’s Trade Identities hereunder, including, but
not limited to, attorneys’ fees and court costs.

(k)        Company’s right to purchase Trade Identity Signage via purchase
option. Company will have the option, but not the obligation, at any time and
for any reason to purchase any and all Trade Identity Signage owned by Jobber,
on the basis of a depreciated cost determined by the period of Jobber’s
ownership and beginning with the date of Jobber’s purchase. The date upon which
the Trade Identity Signage is placed in Company’s possession will also be used
to compute the period of Jobber’s ownership. Company will initiate its option by
providing Jobber with a list of the Trade Identity Signage it desires to
purchase, along with a request for proof of purchase. Within 10 days of
receiving Company’s list, Jobber will provide Company with the requisite proof
of purchase in a form or forms satisfactory to Company. Within 10 days of
receiving satisfactory proof of purchase, Company may exercise its option to
purchase the Trade Identity Signage by providing Jobber with written notice. In
the event Company exercises its option under this Paragraph 10, Jobber agrees to
do all things necessary to place Company in full ownership and possession of the
Trade Identity Signage, within 30 days of Company’s notice. Pursuant to this
Paragraph 5(k), Company agrees to pay Jobber for the Trade Identity Signage as
follows:

During the first year of ownership

[***]

of Jobber’s purchase price

During the second year of ownership

[***]

of Jobber’s purchase price

During the third year of ownership

[***]

of Jobber’s purchase price

During the fourth year of ownership

[***]

of Jobber’s purchase price

During the fifth year of ownership

[***]

of Jobber’s purchase price

During the sixth year of ownership

[***]

of Jobber’s purchase price

During the seventh year of ownership

[***]

of Jobber’s purchase price

During the eighth year of ownership

[***]

of Jobber’s purchase price

After the eighth year of ownership

[***]

of Jobber’s purchase price

 

(I)        Canopies for Branded Diesel. All Branded Diesel will be sold by
Jobber only under Company-branded canopies or from a Branded Diesel dispenser at
a location not under canopy at the Approved Retail Sites approved by Company and
as provided in the PMPA (defined in Paragraph 16(b) of this Contract), and all
pumps dispensing diesel under BP-branded canopies, even if not Branded Diesel,
will conform in all respect to Company’s then current image programs and
standards for Branded Diesel, as amended from time to time, except as otherwise
agreed to and in writing by Company. Notwithstanding the foregoing, if Company
is offering diesel for resale at the Approved Retail Sites, then all of Jobber’s
diesel must be purchased from Company, as provided in Paragraph 2(c)(i) of this
Contract.

 

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 





Branded Jobber Contract – The Pantry Inc.

Page 6

 

--------------------------------------------------------------------------------

 

6.             Site Approval.

(a)        Use of Company’s Trade Identities at each Approved Retail Site. It is
and will be an on-going condition of the right to use Company’s Trade Identities
under this Contract, which Jobber must first obtain Company’s prior written
consent for each and every location that Jobber desires to identify with
Company’s Trade Identities, including all Jobber Marketer retail locations. The
approval and designation as an Approved Retail Site will be within Company’s
sole discretion and will be based on certain factors and upon certain criteria
relative to the site, including, but not limited to: current or proposed
appearance; current or proposed Trade Identities to be used; location of
underlying real estate; ownership status of underlying real estate; current or
proposed mode of operation; current or proposed offer; current or projected
volume; current or proposed hours of operation; current or proposed training
capabilities; current or proposed improvements, facilities or equipment;
enrollment or participation in the Company’s brand assurance program; Company’s
then current image programs and standards (both operational and visual), as
amended; or Company’s then current or amended retail marketing strategies and
development plans in the vicinity of the proposed location, or elsewhere. For
purposes of emphasis and elaboration, but without limitation, Company will have
the right to require motor fuel dispensers to be covered by approved canopies
and to be equipped with approved card readers. Company will also have the right
to determine the appropriate geographic density and channel-of-trade mix for all
retail locations identified and/or to be identified with Company’s Trade
Identities. It will be a further requirement that Jobber has used and/or is
using its best efforts to develop, operate and/or supply its then currently
Approved Retail Sites. Company’s right of approval hereunder will also apply to
those situations where Jobber desires to supply a retail location that is then
currently identified with Company’s Trade Identities but supplied by another
branded jobber or other supplier of Company’s Products. Company will retain, at
all times, the right to determine or the right to approve which Trade Identities
will be used or displayed, and the manner of their use or display, at an
Approved Retail Site and the right to restrict the use or display of certain
Trade Identities to certain Approved Retail Sites (or to certain locations at an
Approved Retail Site)

(b)        Site approval revoked. Company will have the right to revoke its
prior approval identifying an Approved Retail Site if the site no longer
conforms to or fails to conform to: the terms or conditions of this Contract and
related agreements; any other agreements with Company or an affiliate of
Company; the Company’s then current image programs or standards (both
operational and visual), as amended from time to time; the Company’s then
current retail marketing strategies and development plans, as amended from time
to time; or to any law or regulation. Company will also have the right to revoke
its prior approval identifying an Approved Retail Site based upon, but not
limited to, the factors and criteria set forth in Paragraph 6(a) above. For
purposes of emphasis and elaboration, but without limitation, Company will have
the right to revoke its prior approval identifying an Approved Retail Site if —
after 6 months from Company’s request — the site is not identified with approved
Trade Identities, the motor fuel dispensers at the sites are not covered by
approved canopies or said dispensers are not equipped with approved card
readers. In addition to the foregoing, if Company approves a site which is
operating as a competitor site at the time of such approval, Company’s approval
is automatically revoked if such site is not identified with approved Trade
Identities within six (6) months of the date of the original site approval. If
Company revokes its approval, Jobber will immediately cease using or displaying,
or cause its Jobber Marketers to cease using or displaying, Company’s Trade
Identities at that retail location as described in Paragraph 5(j)(ii). Company
will also have the right, at any time and for any reason, to revoke its prior
approval to use certain or all of its Trade Identities at certain or all
Approved Retail Sites (or at certain locations at an Approved Retail Site) and,
where applicable and in its sole discretion, to substitute any other Trade
Identities in their place.

(c)        Jobber’s right to supply disapproved or revoked sites. Nothing in
this Contract will prevent Jobber from supplying a disapproved retail location
or a retail location at which Company’s approval has been revoked provided that
Jobber does not permit Company’s Trade Identities to be displayed at that
location.

7.             Marketing Responsibility at Approved Retail Sites.

(a)        Jobber to use best efforts to market at each Approved Retail Site.
Jobber will use its best efforts to market, or cause to market, the Products
covered by this Contract at each and every Approved Retail Site and within the
trade area of each and every Approved Retail Site.

(b)        Marketing within the trade area of an Approved Retail Site not
exclusive. This Contract does not confer upon Jobber exclusive marketing rights
and/or trademark rights within any trade areas. Company will, at all times and
for any reason, maintain its sole and unlimited right to make other provisions
for the marketing of its Products and services under any of its Trade Identities
within the trade areas of Jobber’s Approved Retail Sites, or elsewhere,
including, but not limited to: establishing its own directly-operated,
contractor-operated, or commission marketer retail locations; establishing its
own directly-supplied reseller/dealer retail locations; and/or approving retail
locations to be operated or supplied by other jobbers.

8.             Payment Methods including Credit Cards.

(a)        Company’s Payment Methods Program. Company may from time to time
endorse and sponsor specific proprietary and third party payment methods
including certain credit cards, charge cards, fleet cards, debit cards, pre-paid
cards and the like (individually or collectively, “Payment Methods”) for use at
specified Approved Retail Sites selling Company’s Products Company will not be
obligated to sponsor or participate in any specific Payment Methods program, or
may withdraw its sponsorship of, or participation in, any such program at any
time, or may condition any sponsorship or participation upon payment of service,
equipment or other fees by Jobber. If Company does sponsor a Payment Methods
program (“Payment Methods Program”), Jobber agrees that Company’s proprietary
Payment Methods and all third party Payment Methods specified by Company will be
accepted at each payment point (including card-readers-in-dispensers, if
present) at each Approved Retail Site including, but not limited to, cents off
per gallon loyalty cards and other Company proprietary reward program cards
(except where prohibited by law). Jobber will strictly comply with the operating
rules, terms and conditions of any Payment Methods Program that Company may
sponsor, by and through any manuals, bulletins, or other forms of written or
electronic communications, as issued and as amended from time to time.





Branded Jobber Contract – The Pantry Inc.

Page 7

 

--------------------------------------------------------------------------------

 

Company will have the right to charge back sales transaction amounts made by
Jobber’s customers or by customers of its Jobber Marketers for a period of 6
months from the date of a transaction. Jobber must maintain, or cause to
maintain a paper record of each transaction (including the actual draft
generated at the time of sale) for a period of 6 months. This obligation to
maintain a paper record of each transaction does not impose any obligation on
Jobber to retain a similar electronic record.

For purposes of this Contract, the “BP Network” means the equipment and software
referred to as the Electronic Payment Server (“EPS”) box required by Company and
which is located at the Approved Retail Sites combined with the wide area
network infrastructure outsourced by Company, both of which act as the interface
between the Approved Retail Site and the processor selected by Company
(“Settlement Processor”), to ultimately transfer Cardholder Data (defined below)
collected by Approved Retail Sites for authorization and settlement. Company
makes no representations or warranties that it will perform the duties of the
Settlement Processor or contract with any affiliate or unrelated party to
perform the duties of the Settlement Processor. Jobber acknowledges and agrees
that (i) if Company designates a Settlement Processor for any Approved Retail
Site(s), that Jobber will use such Settlement Processor; (ii) if no Settlement
Processor is designated for an Approved Retail Site, or if a Settlement
Processor ceases to perform such services, Jobber will be responsible for
contracting with an approved party to perform the duties of the Settlement
Processor, and (iii) Jobber fully releases Company from any acts or omissions of
the Settlement Processor.

Company transfers Jobber’s payment card transactions to the Settlement Processor
on behalf of Jobber for purposes of processing settlement. Jobber acknowledges
and agrees that Company is only liable to Jobber for any non-received payment
card transaction settlement funds to the extent that Company actually received
such payment card transaction settlement funds from the Settlement Processor.

(b)        Electronic point-of-sale equipment, software and firmware. (i) Jobber
will comply with Company’s point-of-sale policies and guidelines, as amended
from time to time. Prior to selling any Products at any Approved Retail Site(s)
and connecting to the BP Network, Jobber will purchase and install, or cause to
be installed with a Company-approved provider, at each Approved Retail Site
electronic point-of-sale equipment approved by Company (“Approved POS”) for
processing transactions on the BP Network. The purchase and installation of the
Approved POS will be at the sole cost and expense of Jobber. If at any time
there are new requirements for point-of-sale equipment, within six (6) months of
Company’s request, Jobber will upgrade, or cause to be upgraded such Approved
POS equipment as specified by Company at Jobber’s sole cost. Subject to this
Section, all such Approved POS equipment will, at all times, be connected to the
BP Network and will be operated using Company’s required most current Payment
Methods software and firmware. Jobber will install Company’s required most
current software and firmware within 6 months of its release. Jobber shall own
and/or be fully liable for the Approved POS equipment that is installed at each
Approved Retail Site including all duties and responsibilities for maintenance
and security in full compliance with this Contract. Jobber shall address any
defects in the Approved POS directly with its vendor. Notwithstanding the
foregoing, Jobber acknowledges that the software and firmware and the
specifications are proprietary products of Company or its vendors. Unless
otherwise specified, no right, title or ownership interest in any software or
firmware will be transferred to Jobber from Company. Under no circumstances will
Jobber reverse engineer, decompile, disassemble or otherwise attempt to derive
the source code for the software or firmware or alter its intended
functionality. Within 6 months of Company’s request, Jobber will pay any and all
additional or new costs or fees that may be incurred by Company that are
associated with the operation of the BP Network, including, but not limited to,
costs associated with satellite connections, access and/or telecommunications.

(ii)                   Jobber shall pay Company within thirty (30) days of
receiving an invoice for all fees and charges invoiced by a third party in
connection with Approved POS or any software or firmware, or any imprinter plate
costs. Any third party fees may be invoiced directly to Jobber, in which event
Jobber may pay such third party directly; provided Jobber simultaneously sends
Company a copy of Jobber’s evidence of payment. In addition, Jobber shall pay
Company a monthly fee for use of the BP Network and any software or firmware
used at an Approved Retail Site equal to the then current charge assessed by
Company, as notified in writing to Jobber. Such monthly fee is subject to
increase by Company at any time by giving ten (10) days advance notice.

(iii)                 Company shall have no obligation or liability to Jobber
with respect to the Jobber for the Approved POS equipment, and Jobber shall be
solely responsible for any failures of the Approved POS equipment, and shall be
responsible for enforcing any warranties by the third party vendor. Company will
have no obligation or liability with respect to expenses, changes or damages
incurred by Jobber with respect to the Approved POS equipment on the BP Network.

(iv)                   FOR NETWORK SECURITY BREACH (INCLUDING SUSPECTED),
NON-CERTIFIED USE (INCLUDING WITHOUT LIMITATION THE USE OF APPROVED POS
EQUIPMENT OR BP NETWORK TO ACCESS PORNOGRAPHIC OR ITEMS OF A SEXUALLY EXPLICIT
NATURE) AND SIMILAR ISSUES, COMPANY RESERVES THE RIGHT TO SUSPEND OR DISCONTINUE
NETWORK CONNECTIVITY AT ANY TIME, FOR ANY REASON, WITH OR WITHOUT NOTICES TO ANY
OR ALL APPROVED RETAIL SITES UNTIL ANY SUCH ISSUE HAS BEEN CURED TO COMPANY’S
SOLE SATISFACTION.

(v)                    To the maximum extent permitted by applicable law,
Company, its affiliates, employees and agents shall not be liable to Jobber or
any other person for any direct, indirect, incidental, consequential, special,
exemplary, or punitive damages any anticipated or lost business, revenues or
profits, any loss of data, business interruption, or equipment downtime, or any
other loss, harm, casualty, injury or damage of any kind, arising from or
related to the Approved POS equipment, due to Jobber installation, possession,
use, maintenance, or removal thereof, for any acts or omissions of a third
party, or for the performance or non-performance of any obligations undertaken
in this Contract, from all causes of action of any kind, whether in contract,
tort or otherwise, and even if advised of the possibility of such damages. To
the maximum extent permitted by applicable law, in no event shall Company’s
total cumulative liability arising under this Section, from all causes of action
of any kind, whether in contract, tort, or



Branded Jobber Contract – The Pantry Inc.

Page 8

 

--------------------------------------------------------------------------------

 

otherwise, exceed the recurring monthly fees and charges paid by Jobber to
Company under Paragraph 8(b)(ii) in the three (3) months preceding the accrual
of the first such claim.

(vi)                   Jobber accepts the EPS and the BP Network “as is” without
any representations or warranties of any kind, express or implied, and all use
of the same is at Jobber’s sole risk. COMPANY SPECIFICALLY DISCLAIMS ANY IMPLIED
OR STATUTORY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS, RESULTS, EFFORTS, AND
ACCURACY. Company shall not be liable for delays or any failure to provide or
install or operate the BP Network due to causes beyond its reasonable control,
including without limitation fires, floods, earthquakes, hurricanes, epidemics,
and other natural disasters and acts of god; strikes embargoes, war, or acts of
terrorism; riots, civil unrest, sabotage, or theft or other criminal acts of
third parties; failure of electronic or mechanical equipment; denial of services
attacks or other third party interference with the availability of the BP
Network; or fluctuations in or failures of electronic power, telecommunications,
or the internet.

(c)        PCI Compliance. Jobber agrees that it and its Agents will at all
times fully comply with the most current version of the following: i) the
requirements of the Payment Card Industry Data Security Standard, as modified
from time to time by the PCI Security Standards Council (“PCI SSC”), or similar
standards required by payment card associations or the PCI SSC; ii) any payment
application software not provided by Company, must be a payment application that
is certified as compliant with the Payment Application Data Security Standard,
as modified from time to time by the PCI SSC; iii) the requirements of the Visa
Cardholder Information Security Program that are set forth in the Visa Operating
Regulations or that are otherwise issued by Visa U.S.A., Inc., or its
successors; iv) the requirements of the MasterCard Site Data Protection Program
that are set forth in the MasterCard Security Rules and Procedures or that are
otherwise issued by MasterCard or its successors; and v) all other applicable
payment card industry standards having to do with the protection or security of
Cardholder Data, as such standards may be modified from time to time
(requirements specified in (i) through (v) jointly referred to as “PCI
Requirements”) and with all applicable laws and regulations having to do with
the protection or security of Cardholder Data or any parts of Cardholder Data
(“Cardholder Applicable Law”). For purposes of this Section, “Cardholder Data”
means the numbers and other data assigned by card issuers to identify
cardholders’ accounts (including all data within the magnetic stripe), data
about card transactions and other personal information of cardholders.

Jobber agrees that it and its agents will use the Cardholder Data that they
store, process, handle, or transmit under this Contract only as necessary to
process card transactions, provide fraud-control services, perform their
obligations under this Contract, and comply with Cardholder Applicable Law.
Jobber agrees that it will only store electronically that portion of the
Cardholder Data that is essential to its business, but in no event anything more
than the name, account number (which must be encrypted pursuant to PCI
Requirements), and expiration date. Further, Jobber agrees that paper copies of
reports that contain Cardholder Data shall be retained for the time specified in
the BP Payment Guide and then such paper copies will be destroyed in a manner to
make the document unreadable (i.e. cross-cut shred). Other than for the creation
of secure and encrypted system back-ups, Cardholder Data will not be copied,
stored or transmitted to portable storage devices, including without limitation,
laptops, floppy disks, CD-ROMs, PDAs, digital images and flash drives. In the
event Jobber provides Cardholder Data to third parties, other than those
specified by Company, where the Cardholder Data will be retained by the third
party or transmitted through such third party’s systems/networks (“Third
Parties” or ‘Third Party”), Jobber will insure that such Third Party is
certified as compliant with the most recent version of the PCI Requirements.
Jobber further agrees that it, its agents, and its Third Parties, through their
acts or omissions, will not cause Company, or Company’s affiliates to be in
violation of the PCI Requirements and will be liable for all costs incurred by
Company resulting from violations caused by these acts or omissions.

With respect to all agents or employees of Jobber or Third Parties used by
Jobber who at any time have access rights to any parts of the BP Network
(including, without limitation, the EPS box system), Jobber agrees to limit such
access to only those employees, agents or third parties with a need for such
access to perform the authorizations of credit and debit card transactions at
Approved Retail Sites and in compliance with this Section.

If Jobber discovers that unauthorized access has been, or may have been, gained
to Cardholder Data stored, processed, handled, or transmitted by Jobber or its
agents or Third Parties, Jobber will immediately notify Company and provide the
applicable card company, the acquiring financial institution, and their
respective designees access to Jobber’s and its agents’ or Third Parties’
facilities and all pertinent records to conduct a forensic review and a review
of the compliance by Jobber and its agents or Third Parties with the PCI
Requirements. Jobber shall: i) keep Company regularly advised of the progress of
the forensic and compliance review and ii) upon the request of Company, provide
Company with a copy of all drafts of the forensic/compliance report and the
final version of the forensic/compliance report resulting from such review.
Jobber agrees that it and its agents will fully cooperate and it will require
its Third Parties to cooperate with any reviews of their facilities and records
provided for in this subsection. Jobber agrees that it and its agents will
maintain and it will require its Third Parties to maintain appropriate business
continuity procedures and systems to ensure security of Cardholder Data in the
event of a disruption, disaster, or failure of Company’s or Jobber’s primary
data systems.

Jobber will provide Company and Company’s Affiliates with all certifications and
other information reasonably requested by Company or Company’s Affiliates to
enable Company and Company’s Affiliates to show to card companies that Jobber
and, if applicable, any Third Party is complying with the PCI Requirements.
Company and Company’s Affiliates will not be responsible for any expense Jobber
(or, if applicable, any Third Party) incurs in obtaining and maintaining
required certificates or required information for which Jobber does not already
possess. If in the process of obtaining certification or validating compliance
with the PCI Requirements Jobber determines there are areas of non-compliance,
Jobber will take appropriate action, prompt under the circumstances, to remedy
such non-compliance, including non-compliance of any Third Party.





Branded Jobber Contract – The Pantry Inc.

Page 9

 

--------------------------------------------------------------------------------

 

Jobber’s obligations under this Section will continue in effect after the
termination of this Contract for so long as it has access to Cardholder Data. In
addition, Jobber will remain in full compliance with the then current BP Payment
Guide and as amended from time to time and as posted on BP’s official website
www.bpconnection.com.

COMPANY RESERVES THE RIGHT TO TERMINATE AND/OR TEMPORARILY DISABLE JOBBER’S
ABILITY TO PROCESS PAYMENTS ON THE EPS AND/OR THE BP NETWORK WITHOUT PENALTY IF
COMPANY REASONABLY BELIEVES AN APPROVED RETAIL SITE(S) IS NOT IN COMPLIANCE WITH
THIS SECTION. IN ADDITION, JOBBER WILL BE SOLELY RESPONSIBLE AND FULLY LIABLE
FOR ANY NON-COMPLIANCE WITH THIS SECTION. JOBBER WILL INDEMNIFY AND HOLD COMPANY
HARMLESS FROM ANY AND ALL FINES, DAMAGES, PENALTIES, ASSESSMENTS AND ACTIONS,
INCLUDING ATTORNEY FEES AND COSTS, RELATED TO ALLEGATIONS, CLAIMS OR
INVESTIGATIONS IN ANY WAY RELATED TO JOBBER’S NON-COMPLIANCE WITH THIS SECTION
INCLUDING, BUT NOT LIMITED, TO THOSE RELATED TO ALLEGATIONS OF BREACH AND/OR
COMPROMISE.

In the event Jobber uses a Wide Area Network (“WAN”) that is provided through a
third party service provider (“Third Party WAN”) or through a WAN using Jobber’s
own equipment (“Jobber WAN”) then Jobber using a Third Party WAN must use
a Level 1 network service provider listed on Visa’s Global List of PCI DSS
Validated Service
Providers (http://usa.visa.com/download/merchants/cisp-list-of-pcidss-compliant-service-providers.pdf)
as PCI DSS compliant with the most recent version of the PCI DSS at the time of
the validation and that is listed as validated within the past 12 months. In the
event the Level 1 network service provider does not meet these PCI DSS
validation listing requirements, Jobber must be able to provide Company with a
Report on Compliance (“ROC”) for the Third Party WAN showing compliance with the
most recent version of the PCI DSS at the time of the ROC and that has been
validated by an approved QSA within the past 12 months. Jobbers that use a
Jobber WAN must provide proof of their PCI compliance with either (i) a ROC
showing compliance with the most recent version of the PCI DSS and that has been
validated by an approved QSA within the past 12 months, or (ii) a Self
Assessment Questionnaire (“SAQ”) validation type designated by BP, or if not
designated by BP, then the SAQ validation type for which Jobber qualifies
pursuant to PCI SSC standards demonstrating compliance with every requirement.
All Jobber Third Party WANs and Jobber WANs must also have an Approved Scan
Vendor (ASV) (as approved by the PCI Security Standards Council) complete
quarterly network scans and provide those results to Company.

(d)        Use of Information. Company reserves the right to use any information
obtained by Company through the Approved POS equipment, EPS, BP Network, and/or
any other equipment, software or firmware performing a similar or related
service for product integrity, tracking performance of offers and promotions,
understanding product slate ratios, calculating average throughputs per site,
validating customer volume submissions, summarizing information for marketing
purposes, and similar uses. All such information obtained from Jobber’s Approved
Retail Sites will be shared by Company with Jobber, and all such information
obtained from all Approved Retail Sites in a DMA (as defined in Paragraph 12(a))
may be shared by Company to persons or entities other than Jobber, but only on a
consolidated basis for such DMA.

9.             Additional Jobber Responsibilities.

(a)        Transport and tank trucks. Jobber will operate or contract with third
party carriers to operate, where necessary, a sufficient number of transport
and/or tank trucks so as to efficiently perform its delivery functions under
this Contract. Jobber will comply and/or cause its third party carriers to
comply with all rules and instructions issued by the terminal at which Jobber
receives Products, as such rules and instructions may be amended from time to
time, and all applicable Federal State and local laws and regulations.

(b)        Emergency notification procedures. From time to time Company may
provide Jobber with notification procedures to be utilized if and when emergency
situations or other situations occur at any Approved Retail Site and/or if and
when such situations directly or indirectly involve the Trade Identities being
utilized by Jobber. For purposes of this Contract, reportable situations may
include, but may not be limited to: death or serious injury; transport or tank
truck accidents; Product spills or other incidents of significant environmental
impact and other significant events as defined from time to time. Jobber agrees
that it will comply with said procedures, if and when provided, and if and when
a defined, reportable situation occurs.

(c)        Communication with Company via the Internet. Jobber must be equipped
with e-mail capability and access to the Internet so that Company may
communicate and exchange information with Jobber via the Internet and via the
Company’s intranet, extranet and/or web pages.

(d)        Customer inquiries and complaints. Jobber will develop a program
designed to respond to and resolve customer inquiries or complaints within 10
business days of receipt. This program will apply to inquiries and complaints
regarding an Approved Retail Site, including its Jobber Marketers Approved
Retail Sites, that are either received directly by Jobber or those referred to
Jobber by Company. Where customer inquiries received by Jobber relate to a fuel
quality concern, Jobber will provide customer with Company’s Consumer Relations
phone number, as may be amended from time to time. In addition, Jobber must
contact Company to notify of potential fuel quality incidents per the emergency
notification procedures in this paragraph. Company, at its discretion, may
choose to compensate customers directly for poor fuel quality related vehicle
repair expenses (“Customer Guaranty Payment”). If Company makes any Customer
Guaranty Payment related to any Product resold by Jobber, and Company determines
in its sole discretion that the quality of the Product was satisfactory when
delivered to Jobber, Jobber shall reimburse Company for the entire Customer
Guaranty Payment within thirty (30) days after receiving an invoice of such
amount.

(e)        Brand assurance program. If Company sponsors or conducts a brand
assurance program, Jobber will participate in such a program at each Approved
Retail Site selected by Company. Jobber shall pay to Company the then current
costs for visiting the Approved Retail Site, as published by Company in its
brand assurance materials. Jobber will promptly take



Branded Jobber Contract – The Pantry Inc.

Page 10

 

--------------------------------------------------------------------------------

 

corrective measures at each and every Approved Retail Site that scores below the
target score established by Company for the marketing area that includes said
Approved Retail Site, and in addition, pay to Company a fee for each Approved
Retail Site that fails the site visit, equal to the amount set forth in
Company’s then current brand assurance materials, not to exceed $ 1,500.00 per
visit per Approved Retail Site. If any Approved Retail Site receives
notification of repeated failures, Company will have the right to remove such
offending site from the list of Approved Retail Sites, in which event Jobber
will immediately cease using or displaying, or cause its Jobber Marketers to
cease using or displaying, Company’s Trade Identities at that Approved Retail
Site.

(f)        Branded lubricants and motor oils. Jobber will use its best efforts
to offer for sale Representative Amounts of certain and specifically designated
lubricants and motor oils (including certain and specifically designated
Castrol®-branded and BP Visco Select®-branded lubricants and motor oils) at each
of its Approved Retail Sites, including its Jobber Marketers Approved Retail
Sites.

(g)        Right of Setoff. Immediately upon the occurrence of an event giving
rise to Company’s right to terminate or not renew this Contract under Paragraph
16 of this Contract, or in the event Jobber: (i) makes an assignment or any
general arrangement for the benefit of creditors, (ii) files a petition or
otherwise commences, authorizes, or acquiesces in the commencement of
a proceeding or case under any bankruptcy or similar law for the protection of
creditors or has such petition filed or proceeding commenced against it, (iii)
otherwise becomes bankrupt or insolvent (however evidenced), (iv) has a
receiver, provisional liquidator, conservator, custodian, trustee or other
similar official appointed with respect to it or substantially all of its
assets, (v) is subject to the issuance of any writ, warrant, or other execution
against its property, or (vi) has not paid any amount due Company under the
terms of this Contract or otherwise, Company may, at its sole option and without
prior notice or demand, setoff (including by setoff, offset, combination of
accounts, deduction, right of retention or withholding, or similar action) and
apply (A) any indebtedness or obligation of Company to Jobber, whether matured
or unmatured, including but not limited to all funds, amounts, accounts, credit
card settlements or deposits at any time held by Company under this Contract or
any other agreements, instruments, undertakings, or otherwise, including Payment
Methods, against (B) any indebtedness or obligation of Jobber to Company,
whether matured or unmatured, now or hereafter existing under this Contract or
any other agreements, instruments, undertakings, or otherwise, including Payment
Methods. Such rights will be without prejudice and in addition to any right of
setoff (including by setoff, offset, combination of accounts, deduction, right
of retention or withholding, or similar action) to which Company is at any time
otherwise entitled whether by operation of law, contract, or otherwise.
Company’s failure to exercise its rights under this paragraph will not be
construed as a waiver of such rights.

10.             Jobber as Independent Business. Company and Jobber are and will
remain separate and independent businesses. None of the provisions of this
Contract are intended to provide a party hereto with any management direction or
control over the other party’s business, business operations or employees.
Jobber has no authority to act, or employ any person to act, as an agent for or
on behalf of Company. Jobber will not place or allow the placement of any
signage upon or near any premises owned, leased, operated or supplied by Jobber
which might indicate that Company is the owner or operator of the business
conducted upon said premises.

11.             Jobber Marketer.

(a)        Acts and omissions of Jobber Marketer Imputed to Jobber. Subject to
Paragraph 26 below, Jobber will inform those Jobber Marketers permitted to use
Company’s Trade Identities of the specific terms and conditions of this Contract
and all related agreements, including all attachments, schedules, appendices and
amendments attached to and incorporated in those agreements which pertain to the
use of Company’s Trade Identities and related matters. In addition, Jobber will
inform those Jobber Marketer of the specific guidelines, policies, procedures,
programs, promotions, requirements, specifications, standards (both operational
and visual) and strategies periodically issued by Company, as amended from time
to time, which pertain to the use of Company’s Trade Identities and related
matters. Notwithstanding the Jobber’s best efforts to ensure its Jobber
Marketers’ compliance, and regardless of any contractual relationship between
Jobber and its Jobber Marketers, any act or omission by a Jobber Marketer that,
if committed or omitted by Jobber would place Jobber in violation of this
Contract or related agreements, will be imputed to Jobber and will give Company
the right, in its sole discretion, to take appropriate action against Jobber up
to and including site approval revocation or termination of this Contract.

(b)        Actions against Jobber Marketer. Nothing in this Contract will
prevent or preclude Company from exercising any legal or equitable rights
against a Jobber Marketer directly, separate and apart from any actions taken
against Jobber.

12.             Jobber’s Sale of Assets; Jobber’s Change in Control.

(a)        Right of First Refusal on Jobber’s Sale of Assets. Jobber will not
sell, lease or otherwise transfer — or allow the sale, lease or transfer — of
(i) substantially all of Jobber’s Company Branded Assets located in any one
State, (ii) substantially all of Jobber’s Company Branded Assets (defined below)
located in any one Designated Market Area — as determined by Nielsen Media
Research, Inc., or its successors or assigns (“DMA”), (iii) more than fifty
(50%) percent of its highest volume Approved Retail Sites based on each Approved
Retail Sites annual volumes for the most recently completed calendar year, (iv)
more than fifty percent (50%) of all of Jobber’s assets (including assets that
are not Jobber’s Company-Branded Assets), or (v) twenty-five percent of its
Jobber’s Company-Branded Assets without first giving Company a right of first
refusal to purchase or otherwise acquire all of such assets that Jobber is
intending to sell in the manner described in Paragraph 12(b) below (“Right of
First Refusal”). “Jobber’s Company-Branded Assets” are all assets in Jobber’s
possession or control, or in the possession or control or its subsidiaries,
affiliates or principals as the case may be, which are related to this Contract
and which, at any time during the franchise relationship, have been identified
with or by Company’s Trade Identities including, but not limited to Jobber-owned
or leased: Approved Retail Sites; other retail locations; terminal facilities;
transport and tank trucks; and all related real and personal property, contract
rights, or good will.





Branded Jobber Contract – The Pantry Inc.

Page 11

 

--------------------------------------------------------------------------------

 

(b)        Right of First Refusal Procedure. To satisfy its Right of First
Refusal obligations under Paragraph 12(a) above, Jobber agrees, promptly after
entering into an agreement with a third party (“Sale Offer”), to submit to
Company complete and fully executed copies of all contract documents (including
all exhibits and schedules) which comprise the proposed agreement, a
certification by Jobber listing the assets and intangibles being sold, along
with an itemized list of the value of each such asset and/or intangible, and any
additional information, facts and data required by Company to evaluate the bona
fide nature of the agreement; and, should the proposed agreement include
Jobber’s request to assign the Contract, to evaluate the third-party purchaser’s
qualifications to be a Company jobber. Company will thereafter have 60 days
after receiving all of the foregoing information (“ROFR Period”) within which to
exercise its Right of First Refusal, by written notice to Jobber. If the
provisions of the Sale Offer change as to reduce the amount of cash or cash
equivalent, or if the Sale Offer is not comprised entirely of cash or cash
equivalent and there is any change in the provisions of the Sale Offer, the ROFR
Period shall start again commencing on the date all materials related to such
changes are received by Company. Closing will be held at a time and place
agreeable to Company and Jobber, but no later than 60 days after Company elects
to exercise its Right of First Refusal. Jobber will convey all real property
with good and marketable title and all other property in contractual forms
acceptable to Company, subject only to such liens, encumbrances and commercially
reasonable provisions that were acceptable to the third-party purchaser. If
Company waives its Right of First Refusal, and if (i) such sale or transfer is
not completed within one hundred eighty (180) days after the date waived by
Company, (ii) there is any change in the provisions of the Sale Offer which
reduces the amount of cash or cash equivalent, or (iii) the Sale Offer is not
comprised entirely of cash or cash equivalent and there is any change in the
provisions of the Sale Offer, then before making any such sale or transfer
Jobber shall again follow the requirements of this provision as if a new Sale
Offer had been made.

(c)        Exception to Company’s Right of First Refusal. Notwithstanding
Paragraph 12(a) above, Jobber will be permitted to sell, lease or otherwise
transfer, or cause to sell, lease or transfer, Jobber’s Company-Branded Assets
to: (i) a spouse, child, son-in-law, daughter-in-law, parent, brother or sister
(“Immediate Family Member”), if Jobber is a sole proprietorship; (ii) an
Immediate Family Member of a partner’s immediate family or of a member’s
immediate family, if Jobber is a partnership or Limited liability company
(“LLC”), respectively; (iii) an Immediate Family Member of a stockholder’s
immediate family, if Jobber is a corporation; or (iv) a fellow partner, fellow
member or fellow shareholder(“Fellow Stakeholder”), if Jobber is a partnership,
LLC or corporation, respectively, without providing Company with a Right of
First Refusal; provided, however, that each Immediate Family Member or Fellow
Stakeholder who receives assets hereunder has reached the applicable age of
majority n the State in which the individual resides with at least one year of
active management experience in Jobber’s business and, provided further, that no
agreement executed in accordance with this Paragraph 12(c) will operate as a
mere means or device to transfer control or ownership of Jobber’s
Company-Branded Assets to someone other than an Immediate Family Member or
Fellow Stakeholder without providing Company with its Right of First Refusal.
Regardless of the exception allowed in this Paragraph 12(c), Jobber will
promptly provide Company with written notice as required under Paragraph 12(b)
above.

 (d)           Sale of Jobbership/Change of Control.

(i)                    Right to Purchase. Any intended sale, conveyance,
alienation, transfer, merger or other intended change of legal or beneficial
interest that will result in a change in control of Jobber’s corporation,
partnership, LLC, sole proprietorship or other entity, whichever the case may
be, at any time during the franchise relationship, either voluntarily or
involuntarily, by operation of law, by merger or by or through any other type of
proceedings, will trigger Company’s right to purchase the entirety of Jobber’s
Company-Branded Assets for a cash price equal to the fair market value of those
assets (“Right to Purchase”), as determined by the average of three independent
appraisals made pursuant to Paragraph 12(d)(ii) below, and will be considered a
request to assign or transfer the Contract; provided, however, that where Jobber
intends to sell, convey or transfer all or substantially all of its motor fuel
business, Jobber will have the right to elect either of the following to Company
in lieu of Right to Purchase: (A) a Right of First Refusal on its motor fuel
business, or (B) a Right of First Refusal on Jobber’s Company-Branded Assets. If
Jobber elects either Right of First Refusal, Jobber will follow the procedure
described in Paragraph 12(b) above.

(ii)                   Information Jobber must provide/Company’s election to
appraise. Pursuant to Paragraph 12(d)(i) above, Jobber will promptly provide
Company with written notice of an intended change in control. Jobber will also
promptly submit to Company complete and fully executed copies of all contract
documents that evidence the intended transaction and corresponding change in
control, and any information, facts and data requested by Company to evaluate
the bona fide nature of said transaction and to evaluate Jobber’s request to
assign or transfer the Contract. After receiving all requested information,
Company will thereafter have 90 days within which to appraise Jobber’s
Company-Branded Assets and exercise its Right to Purchase (the “90-Day Exercise
Period”), by written notice to Jobber. If Company elects to appraise, the
process must be initiated in writing within the first 30 days of the 90-Day
Exercise Period. The process will consist of three independent Appraisal
Institute MAI-certified (“MAI”) appraisers -- one chosen by Company within the
first 30 days of the 90-Day Exercise period, one chosen by Jobber within the
first 40 days of the 90-Day Exercise Period and one chosen by the other two MAI
appraisers within the first 50 days of the 90 Day-Exercise Period. Each
appraiser will appraise the entirety of Jobber’s Company-Branded Assets and
provide their respective appraisals within the first 70 days of the 90-Day
Exercise Period. Each appraiser will provide Company with a written appraisal
and the average of these appraisals will be the price Company would pay, should
Company decide to exercise its Right to Purchase. Jobber will cooperate fully
and completely with Company by promptly naming an appraiser and by providing any
information, facts and data required by Company and/or the appraisers to
evaluate and appraise Jobber’s Company-Branded Assets. Company and Jobber will
each pay for their own appraiser and will each pay one-half of the third
appraiser’s fee. Closing will be in accordance with Paragraph 12(b) above.

(iii)                 Exception to Company’s Right to Purchase. Notwithstanding
Paragraph 12(d)(i) above, Jobber will be permitted to effect a sale, conveyance,
alienation, transfer, merger or other change of legal or beneficial interest
resulting in a change in control of Jobber’s corporation, partnership, LLC, sole
proprietorship or other entity, whichever the case may be, to an Immediate
Family Member or Fellow Stakeholder, without triggering Company’s Right to
Purchase or Right of First Refusal; provided, however, that the Immediate Family
Member or Fellow Stakeholder has reached the applicable age of majority in the



Branded Jobber Contract – The Pantry Inc.

Page 12

 

--------------------------------------------------------------------------------

 

State in which the individual resides with at least one year of active
management experience in Jobber’s business and, provided further, that no
transaction executed in accordance with this Paragraph 12(d)(iii) will operate
as a mere means or device to transfer control or ownership of Jobber’s
Company-Branded Assets to someone other than an Immediate Family Member or
Fellow Stakeholder without providing Company with its Right to Purchase and/or
Right of First Refusal. Regardless of the exception allowed in this Paragraph
12(d)(iii), Jobber will promptly provide Company with written notice as required
under Paragraph 12(d)(ii) above.

(e)        Company’s right to verify ownership interest. From time to time,
Company may request and Jobber will provide a confirmation of all shareholder
interest (legal and beneficial), partnership interest, membership interest, or
other type of ownership interest, whichever the case may be, on a form
acceptable to and/or provided by Company. Such confirmation will include the
names of all shareholders, partners, members, or owners, whichever the case may
be.

(f)        Status of Contract after sale of Jobber’s Company-Branded Assets or
after change of company control. In the event of any sale, lease or transfer of
Jobber’s Company-Branded Assets hereunder, this Contract will continue in full
force and effect unless terminated by Company, upon written notice, or unless
assigned or transferred by Jobber, upon Company’s written consent. Subject to
Paragraph 13 below, Company’s decision not to exercise its Right of First Offer
or Right of First Refusal in accordance with this Paragraph 12 will not prevent
Company from withholding its consent to assign this Contract to any third-party
acquirer including any Immediate Family Member or Fellow Stakeholder. In
addition, and also subject to Paragraph 13 below, Company’s decision not to
exercise its Right to Purchase in accordance with this Paragraph 12 will not
prevent Company from withholding its consent to assign or transfer this Contract
to any third-party acquirer and/or newly formed entity, including any acquirer
or entity that is managed by or on behalf of any Immediate Family Member or
Fellow Stakeholder.

(g)        Company may assign its Right of First Refusal and/or its Right to
Purchase. Company will have the right to assign its Right to Purchase, and/or
its Right of First Refusal to one or more third-party purchasers of its
choosing, and upon such assignment, Company shall be fully released from any
acts or omissions of Company’s assignee or successor assignee, including, but
not limited to, such assignee’s failure to fulfill its duties or obligations to
purchase any assets of Jobber.

13.             Assignment.

(a)        Jobber’s prior written request and Company’s written consent
required. Jobber acknowledges and understands that the current ownership and
control of Jobber is a material element in Company’s willingness to enter into
this Contract. Jobber, therefore, agrees that it will not assign or transfer its
interest in this Contract, or any franchise relationship attendant thereto,
without a prior written request and without Company’s corresponding written
consent; provided, however, that Company will not unreasonably withhold its
consent, and provided further, that Company will consent to Jobber’s request to
assign or transfer this Contract to an Immediate Family Member or Fellow
Stakeholder designated by Jobber if said Immediate Family Member or Fellow
Stakeholder meets all of Company’s then current qualifications for new jobbers,
including, but not limited to those qualifications related to financial
responsibility, creditworthiness, physical and mental fitness, moral character
and business experience. Jobber may only assign its interest in this Contract
using Company’s then current assignment form.

(b)        Company may withhold consent. In giving its consent to any
assignment, whether voluntarily or by operation of law, Company may, at its
election, condition its consent upon: (i) the agreement of the proposed assignee
or transferee to enter into a trial franchise; (ii) the agreement of Jobber to
simultaneously enter into a mutual cancellation of this Contract and related
agreements; and (iii) the satisfaction of all indebtedness owed by Jobber to
Company. In addition, nothing stated in this Paragraph 13 or elsewhere will
limit Company’s right to impose other or additional conditions on its consent or
limit Company’s right to withhold its consent for any reason, including, but not
limited to, a decision by Company to limit or reduce the number of jobbers in a
geographic area.

(c)        Effect of assignment without Company’s consent. Jobber agrees and
acknowledges that any attempted or purported assignment or transfer of this
Contract without Company’s knowledge and/or Company’s prior written consent may
result in the termination of this Contract and the non-renewal of any franchise
relationship.

(d)        Company may assign. Company may assign this Contract to a subsidiary,
affiliate or successor of Company or to a third party without the consent of
Jobber. In the event of such assignment, Company shall be relieved of any
further duties or obligations under this Contract with respect to the supply of
fuel. Jobber acknowledges and agrees that in the event of such assignment, the
price of fuels sold to Jobber shall be set by the assignee and Company shall
have no liability for the pricing practices of such assignee.

14.             Indemnity.

Jobber agrees to indemnify, defend and hold Company, including, but not limited
to, Company’s parents, subsidiaries, affiliates and all Agents of Company, its
parents, subsidiaries and affiliates, harmless from and against all losses,
suits, claims, damages (consequential or otherwise), demands, causes of action,
liabilities, fines, penalties, costs or expenses (including reasonable
attorney’s fees and other costs of defense) of whatever kind and nature,
directly or indirectly arising in whole or in part out of: (a) any default or
breach by Jobber of any obligation contained in this Contract or any other
agreement with Company; (b) the receipt, shipment, delivery, storage, handling,
use, sale, dispensing, labeling, invoicing, advertising or promoting of the
Products by Jobber or its Jobber Marketers; (c) any act of commission or
omission at an Approved Retail Site; (d) the use of any Company property (real
or personal) by Jobber or its Jobber Marketers; (e) any allegation of agency or
other alleged legal relationship by which Company is being held or might be held
responsible for the acts or omissions of Jobber or its Jobber Marketers; (f) the
use of Company’s Trade Identities by Jobber or its Jobber Marketers, including
the use of said Trade Identities on signage and in the advertising or promoting
of Products sold or services rendered by Jobber or its Jobber Marketers; (g) the
violation of any federal,



Branded Jobber Contract – The Pantry Inc.

Page 13

 

--------------------------------------------------------------------------------

 

state or local law, rule, regulation, court order or government directive by
Jobber, its Jobber Marketers, or any other customers of Jobber or customers of
its Jobber Marketers; (h) all taxes incurred and owed by Jobber or its Jobber
Marketers of whatever kind and nature; (i) the revocation of any prior approval
to use or display, or the loss of any right to use or display, any or all of
Company’s Trade Identities; (j) Jobber’s termination of any franchise or
non-renewal of any franchise relationship with its Jobber Marketers; (k) the
Product being defective or damaged in any way whatsoever if due to any act or
omission of Jobber or its Jobber Marketers, including, but not limited to
improper blending or other act or omission that reduces the quality of the
Product (in which event the indemnity shall include reimbursing Company for the
Consumer Guaranty Payment as described in Paragraph 9(d)); (I) or any other act
or omission of Jobber, its Jobber Marketers, any other customers of Jobber, or
any of Jobber’s -- or a Jobber Marketer’ -- Agents, contractors, invitees,
licensees or business associates, except such as may be due to the negligence of
Company. Notwithstanding the above, Jobber agrees that the defense obligation
included in this Paragraph 14 will be immediate and ongoing, regardless of any
ultimate allocation of negligence or other form of liability. This paragraph
shall survive the termination of this Contract.

15.             Insurance.

(a)        Types of coverage required. Jobber will purchase and maintain at all
times insurance covering all business operations related to this Contract.
Specifically, Jobber will obtain and maintain, at its sole cost and expense,
insurance coverage through an insurer, and in a form acceptable to Company, as
follows: (i) Commercial general liability insurance of not less than $2,000,000
per occurrence, including coverage for premises, operations liability,
independent contractors, products-completed operations, personal injury and
advertising injury, and contractual liability coverage; (ii) Worker’s
compensation, as required by law, and employer’s liability insurance of not less
than $1,000,000 for each accident and disease; (iii) Business automobile
liability insurance, including coverage on all vehicles owned, hired or used in
the performance of this Contract, of not less than $2,000,000 per occurrence. In
addition to the foregoing, (A) for all Approved Retail Sites where alcoholic
beverages are sold, the Jobber or Jobber Marketer will obtain and maintain
liquor liability insurance of not less than $2,000,000 per occurrence, and (B)
for all Approved Retail Sites where no alcoholic beverages are sold, Jobber will
deliver to Company a Liquor Liability Waiver Form on Company’s standard form,
signed by Jobber or its Jobber Marketers, whichever is applicable. Jobber may
comply with the stated coverage amounts using alternative methods, excluding
self-insurance, but including the use of umbrella coverage; provided such excess
liability coverage must state what coverage it may be applied if not otherwise
specified on the form.

(b)        Requirements for each type of coverage. All insurance policies
required under this Contract will: (i) name the Company, its parents,
subsidiaries, and affiliated companies as an additional insured, except Worker’s
compensation insurance; (ii) include an endorsement containing an express waiver
of any right of subrogation or other recovery, by Jobber or any insurance
company, against Company; (iii) include an endorsement stipulating that Jobber’s
insurance policies are primary to, not contributory with and not excess to any
other policies or self-insurance, except business automobile liability
insurance; (iv) provide that no policy will be materially changed, amended or
canceled except after 30 days’ written notice to Company; and (v) provide that
Jobber will be solely responsible for the payment of any premium or assessment,
with no recourse against Company.

(c)        Proof of coverage required. Each time Jobber renews the insurance
coverage required under this Contract, but no less than annually, and at any
time requested by Company, Jobber will provide such proof of coverage as Company
determines is necessary for verification purposes including, but not limited to
certificates of insurance or copies of the policies themselves. If Jobber fails
to provide acceptable proof of insurance, as determined by Company, then Company
may, at its option and in addition to all other remedies available to it under
this Contract or at law, after 10 days notice to Jobber, obtain coverage to
protect Company’s interests only and charge the cost of such coverage to Jobber.

(d)        Environmental coverage. If required by any applicable law, Jobber
must obtain environmental impairment coverage in the amount and of the type
required by such law.

(e)        Indemnity not limited by insurance. The existence or non-existence of
any insurance as required by this Contract will not limit the Jobber’s indemnity
or other obligations under this Contract.

16.             Termination and Non-Renewal.

(a)        Company’s breach. Jobber may terminate this Contract if Company fails
to comply with any material provision of this Contract, upon 90 days prior
written notice of such a failure; provided, however, that Jobber will provide
Company with a reasonable opportunity to exert good faith efforts to carry out
such provision.

(b)        Jobber’s breach/PMPA. Company may terminate this Contract and
non-renew any franchise relationship in accordance with Title I of the Petroleum
Marketing Practices Act, 15 U.S.C. 2801 et seq., as amended (“PMPA”), and/or
other applicable federal, state and/or local laws of the same nature and effect.
Company expressly reserves all of its rights under the PMPA and Jobber
acknowledges and agrees that no omission by Company of any specific reference to
any specific PMPA right will constitute a waiver of that right. In addition,
Jobber agrees and acknowledges that Company’s rights and remedies under the PMPA
will be without prejudice to all other rights and remedies available to Company
at law or in equity.

(c)        Procedures for termination and non-renewal by Company. If Jobber
fails to comply with any of the terms and conditions of this Contract and/or
related agreements, including all attachments, schedules, appendices, and
amendments attached to and incorporated in those agreements, or if any other
ground for termination and/or non-renewal arises, Company may, at its election,
terminate this Contract and/or non-renew any franchise relationship upon 90 days
written notice (or upon less than 90 days notice as may be reasonable under a
particular circumstance). In the case of a market withdrawal, as defined in the
PMPA, Company may terminate this Contract and/or non-renew any franchise
relationship upon 180 days written notice.





Branded Jobber Contract – The Pantry Inc.

Page 14

 

--------------------------------------------------------------------------------

 

(d)        Physical or mental incapacity and death. For purposes of emphasis and
elaboration, but without limitation, it is acknowledged and agreed by and
between Company and Jobber that the following will constitute grounds for
termination of this Contract and non-renewal of any franchise relationship:
death or continuous, severe physical or mental disability of at least 3 months
duration of: (i) the owner of the business, if Jobber is a sole proprietorship;
or (ii) one of the partners, if Jobber is a partnership; or (iii) one of the
members, if Jobber is an LLC; or (iv) the beneficial owner(s) of a majority of
Jobber’s voting stock, if Jobber is a corporation, unless the death or other
incapacity of said beneficial owner(s) results in the contemporaneous transfer
of a majority of said voting stock to an Immediate Family Member or Members, or
to a Fellow Stakeholder or Stakeholders who has reached the applicable age of
majority in the State in which the individual resides with at least 1 year of
active management experience in the Jobber’s business.

(e)        Early termination. Jobber may terminate this Contract prior to the
Term by paying Company an early termination sum (“Early Termination Sum”) that
is calculated by adding the following 3 elements: (i) all financial obligations
under Jobber’s accounts, aggregated and accrued up to and including the
termination date; (ii) the aggregated and unamortized portion of any and all
loans and advances made, and incentive and re-image funds provided to, Jobber;
and (iii) an amount established by Company (“Annual Purchase Commitment
Calculation”), in its sole discretion, determined by multiplying (A) the greater
of (I) the Monthly Future Volume Requirement (as defined below), or (II) the
Monthly Historic Volume (as defined below), by (B) the number of months
remaining in the Term, by (C) 2 cents per gallon. “Monthly Future Volume
Requirement” is calculated by adding the Total Annual Volume Requirement
required of Jobber under this Contract from the date of termination through and
including the end of the Term (prorated for any partial year) and dividing such
sum by the number of months remaining in the Term. “Monthly Historic Volume” is
calculated by adding the actual volume purchased by Jobber for the twelve (12)
month period prior to the termination date and dividing by twelve (provided,
however, that if there are less than twelve (12) months from the commencement of
the Term through the termination date, then the actual volume purchased by
Jobber during the Term divided by such number of months). Jobber agrees that
Company’s losses arising out of Jobber’s early termination of the Contract would
not be readily ascertainable and that the Early Termination Sum, as developed
above, would represent a reasonable approximation of Company’s losses in the
event of such early termination. Jobber also agrees that Company’s rights and
remedies under the various provisions of this Paragraph 16 will be without
prejudice to all other rights and remedies available to Company in this Contract
or at law or in equity, including, but not limited to the right to actual,
consequential damages caused by and/or related to Jobber’s breach of this
Contract or any provision therein.

(f)        Company’s equitable remedies. Jobber agrees that money damages may
not be a sufficient remedy for its breach of this Contract and that, therefore,
in addition to all remedies available at law, Company will be entitled to
specific performance, injunctive relief, declaratory judgment and/or other
equitable remedies, as appropriate. Jobber agrees to waive any requirement for
the posting of any bond in connection with Company’s effort to seek an equitable
remedy.

(g)        Claims and disputes. Except as to claims relating to indebtedness,
Company’s equipment, protection of Company’s Trade Identities, indemnification
or as otherwise specified in this agreement, the parties will not be liable to
each other for any other claim arising out of this agreement unless the claimant
provides the other party with written notice of the claim (setting forth fully
the facts on which the claims is based) within 180 days after the date on which
the claim arose; and neither party may institute court proceedings against the
other more than one year after the claim arose.

17.             Purchases.

(a)        Company’s right to limit purchase quantities. Unless otherwise
specified in the attachments, schedules, appendices or amendments to this
Contract, purchases of each Product hereunder will be in equal and ratable
quantities, subject to weekly or daily pro rating or any seasonal adjustments.
Company will not be obligated to have available for purchase by Jobber in any
given month more than an amount equal to 1/12 of the respective 12-month
quantity for each such Product. Should Jobber at any time or for any month order
in quantities less than its pro rated monthly amount, Company will not be
obligated to have the deficiency available for purchase at any time. Should
Jobber at any time or for any month require more than said pro rated amount,
Company will have the right, at its option, to supply such excess requirement,
but if Company supplies same it will not be obligated to do so again in the
future.

(b)        Changes In and at Jobber’s Designated Terminals. Company will have
the right, at any time, to change Jobber’s Designated Terminals and/or to limit
the quantity of Products that Company will make available to Jobber at any of
said terminals by pro rating the annual quantities on a monthly, weekly or daily
basis. Company will also have the right to determine and designate the
percentage of Jobber’s quantities that Company will make available to Jobber at
Jobber’s Designated Terminals.

(c)        Returned vapors. Any petroleum product vapors that are redelivered to
Company’s terminals or other delivery points from Jobber’s transport equipment
in connection with the operation of any vapor recovery equipment or system, will
become the property of Company without any accounting therefore by Company to
Jobber.

18.            Determination of Quantities. The quantities of Products sold
hereunder will be determined on the basis of the temperature thereof at 60°F in
accordance with “Table No. 6B of API Standard 2540, Manual of Petroleum
Measurement Standards, Chapter 11.1 — Temperature and Pressure Volume Correction
Factors for Generalized Crude Oils, Refined Products, and Lubricating Oils —
March 2003” (or any API/ASTM reissue or replacement thereof in effect at the
time of measurement), or at Company’s option, on the basis of gross volume, as
established by Company for Jobber’s class of trade in the applicable geographic
area, or as otherwise required by law.

19.             Clean Air Act Compliance. Jobber will cooperate fully in all
Clean Air Act compliance or survey programs by allowing an independent surveyor
and/or the US Environmental Protection Agency (“EPA”) to collect samples of fuel
and by providing to the



Branded Jobber Contract – The Pantry Inc.

Page 15

 

--------------------------------------------------------------------------------

 

independent surveyor and/or EPA copies of product transfer documents and other
records or information regarding the source of any gasoline received, the
destination of any gasoline distributed, the oxygenate blending instructions for
the reformulated blend stock for oxygenate blending (RBOB), and the rate
(volume%) that oxygenate was blended into the gasoline.

20.             Rejection of Products and Notice of Breach.

(a)        Rejection must occur within 48 hours of receipt. Jobber will have 48
hours after its receipt of the Products sold under the Contract to inspect and
either accepts or reject said Products.

(b)        Required procedures if Products rejected. If Jobber intends to
reject, it must do so in writing within the 48 hour inspection period and
Company must receive said notice within 5 business days of Jobber’s receipt of
the Products in question If Jobber fails to timely reject or fails to specify a
claimed shortage, defect or nonconformity, said failure will constitute an
irrevocable acceptance of the Products in question and/or a waiver of the
alleged shortage, defect or nonconformity.

(c)        Required procedures if breach discovered after acceptance. In the
event that the Products are accepted pursuant to the terms of this Paragraph 20,
Jobber agrees to notify Company in writing of any subsequently discovered breach
of warranty which could not have reasonably been discovered by careful
inspection at the time of Jobber’s purchase. Such notice will be given within 7
days after discovery of the breach and must specify the facts constituting the
alleged breach. Failure to give such notice will be deemed conclusive evidence
that Jobber has no valid claim for breach of warranty.

21.             Express Warranties, Disclaimers and Damage Limits.

(a)        Company warranties. Company warrants that the Products sold to Jobber
under this Contract will meet Company’s then current specifications for the
respective Product and that said Product will be in merchantable condition.

(b)        NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, ARE MADE.

(c)        Right to damages limited. Under no circumstances will Company be
liable for incidental, special, punitive or consequential damages whether under
warranty, tort, contract, strict liability or otherwise.

22.             Force Majeure and Allocation.

(a)        Force majeure. (1) Company will be excused from delay or
nonperformance in the event of a refinery turnaround, whether partial or
complete, or if it is otherwise unable to meet the demand for its Products at
Company’s normal and usual distribution points for supplying Jobber (regardless
of whether or not Company may have diverted certain supplies from such
distribution points in order to alleviate shortages at other distribution
points), or in the event of failure or delay due to exhaustion, reduction or
unavailability of Product, or an element, item or component necessary in the
manufacture, production, or delivery of such Product. (2) Either party will be
excused from delay or nonperformance in the event of any condition whatsoever
beyond said party’s reasonable control or reasonable foreseeability, and which
is in no way the fault, in whole or in part, of the party seeking to be excused,
that actually or proximately causes performance to be impossible, including
without limitation: unavailability, failure, or delay of transportation; “Acts
of God”; labor difficulties; explosions; storms; breakdown of machinery or
equipment; fire; riots; war conditions in this or any other country; and
compliance with any law or governmental order, regulation, recommendation,
request or allocation program (whether voluntary or involuntary) precluding,
directly or indirectly, said party’s ability to perform hereunder provided that
the party seeking to be excused has taken every action reasonably within its
powers to perform its duties under this Contract. Notwithstanding anything in
Paragraph 22(a)(2) seemingly to the contrary, performance by either party cannot
be avoided or excused merely because performance has become more economically
burdensome or more costly than the party anticipated, or has become less
profitable or unprofitable because of events or conditions outside the party’s
reasonable control, such as a change in market forces or reduction in demand for
the Products. In the event that an event or condition described in this
Paragraph 22(a)(2) is temporary, performance will be excused only for the period
during which such event or condition makes performance impossible.

(b)        Allocation. In the event of any of the contingencies or conditions
referred to in Paragraph 22(a) above, Company will have the right to curtail
purchases or allocate its supply of Product for sale among its customers in any
manner that it deems to be fair and reasonable under the circumstances, and will
not be obligated to obtain or purchase other supplies of Product or in any way
make up for any Product not available for purchase. Jobber will not hold Company
responsible in any manner for any losses or damages which Jobber may claim as a
result of any such curtailment or allocation by Company.

23.             Discontinuance of Products or services. Company may at any time
and for any reason: (a) discontinue the production or sale of any Product
covered hereby; (b) change the specifications or grade of any such Product; (c)
replace any such Product with another Product; (d) change or withdraw the Trade
Identities applicable to any such Product; (e) change or withdraw services,
equipment or facilities offered in connection with any such Product, including,
but not limited to, Payment Methods services or privileges; and/or (f) withdraw
from marketing any such Product in the trade area encompassing any Approved
Retail Site and/or in which any of Jobber’s Designated Terminals are located.
Company will not be liable to Jobber by reason of any such discontinuance,
replacement, change or withdrawal.

24.             Compliance with Laws.

(a)        Compliance with laws generally. Jobber will comply, and require its
Jobber Marketers and other customers to comply, with any and all applicable laws
and regulations of any and all governmental authorities regarding (i) the
receipt, shipment,



Branded Jobber Contract – The Pantry Inc.

Page 16

 

--------------------------------------------------------------------------------

 

delivery, storage, handling, use, sale, dispensing, measuring, calibrating,
labeling, invoicing, advertising and/or promoting of the Products purchased
under this Contract; and (ii) payment card compliance.

(b)        Compliance with environmental laws. Without limiting the foregoing,
Jobber will comply, and require its Jobber Marketers and other customers to
comply, with any and all applicable laws and regulations promulgated by any and
all governmental occupational, health and safety agencies and/or environmental
protection agencies, including but not limited to: (I) the following federal
Clean Air Act regulations and any corresponding state counterparts, as amended
from time to time: (A) 40 CFR. Part 80, Subpart D, regarding reformulated
gasoline; (B) 40 CFR. Part 80, Subpart C, regarding oxygenated gasoline; (C) 40
CFR. Part 80, Subpart B (specifically 40 C.F.R. sections 80.27 and 80.28),
regarding gasoline volatility; (D) 40 CFR. Part 80, Subpart B (specifically 40
C.F.R. sections 80.29 and 80.30), regarding diesel fuel; and (E) 40 C.F.R. Part
80, Subpart G regarding detergent-additize gasoline; (ii) the Resource
Conservation and Recovery Act, as amended, 42 USC Section 6901 et seq.; (iii)
the Clean Water Act, as amended, 33 USC Section 1251 et seq. ; and (iv) the Safe
Drinking Water Act, as amended, 42 USC Section 300f et seq.

(c)        Compliance with laws regarding youth access to tobacco. Jobber will
comply, and require its Jobber Marketers to comply, with all laws regarding
youth access to tobacco. Violation(s) of such laws can constitute grounds for
termination or non renewal of this Agreement.

(d)        Company’s right to monitor compliance. As part of Company’s
compliance programs, Jobber acknowledges and agrees that Company will have the
right to enter upon any premises, including any Approved Retail Site, in or upon
which any records necessary to demonstrate Jobber’s compliance with the
obligations referred to in Paragraphs 19, 24(a), 24(b) and 24(c) above are kept.
Jobber also grants to Company the right to obtain and/or copy any records,
inspect any equipment and sample any Products covered by this Contract.

 (e)          Anti-Money Laundering and Bribery. Company expressly prohibits
payment of bribes and also payment of any so-called “facilitation” or “grease”
payments in connection with Company’s business operations by any party engaged
to provide goods or services to Company. Therefore, Jobber represents and
warrants that it has complied and shall comply with all anti-corruption laws
applicable to either party and that it will comply with the principles of
Company’s Code of Conduct in connection with this Contract. Jobber represents
and warrants that it has not made, offered promised or authorized and will not
make, offer, promise or authorize any improper or illegal payment, gift or other
advantage, whether directly or through any other person or entity, to any third
party, including any “government official” (i.e., any person holding a
legislative, administrative, or judicial office, including any person employed
by or acting on behalf of a public agency, a government-controlled enterprise,
or a public international organization) or any political party or political
party official or candidate for office, for purposes of influencing official
actions or decisions or securing any improper advantage in order to obtain or
retain business or where it would otherwise be improper for such advantage to be
accepted. Except as otherwise disclosed in writing to Company, as of the date of
execution of this Contract and during the term of this Contract, no “government
official” is or will become associated with, or will own or presently owns any
interest in Jobber. At the request of Company, Jobber shall allow Company to
review or audit Jobber’s books, records and files relating to this Contract and
Jobber will provide information and answer any reasonable questions that Company
may have relating to Jobber’s performance of this Contract in order to assess
compliance with this Paragraph 24(e). Company shall have the right to terminate
this Contract and/or suspend performance hereunder with immediate effect if
Company reasonably believes in good faith that any of the agreements.
undertakings, representations or requirements set forth in this Paragraph 24(e)
have not been complied with or fulfilled by Jobber.

25.            Taxes. Jobber will pay, or will reimburse Company for Company’s
payment of, any tax, inspection or environmental fee, duty, tariff or other like
charge (including penalty and interest, if any) imposed, levied, or assessed by
federal, state, local, Native American, or foreign authority upon the Products
or transactions covered by this Contract, or upon the import, manufacture,
storage, sale, use, transportation, delivery, or export of the Products covered
by this Contract, or upon the privilege of doing any of these activities,
whether imposed on or measured by the volume, price, or proceeds of sale of the
Products covered by this Contract.

26.            Confidentiality. Jobber acknowledges and agrees that the
guidelines, manuals, methods, policies, procedures, programs, software,
specifications, standards (both operational and visual), strategies and all
related information provided by, or on behalf of, Company are proprietary and
confidential (individually and collectively “Confidential information”).
Accordingly, Jobber will not disclose any Confidential Information to third
parties or use it for any purpose not authorized by Company, unless otherwise
required by law. In addition, Jobber may only disclose Confidential Information
to its employees and its Jobber Marketers on a ‘need to know’ basis and only
then if Jobber, its employees and its Jobber Marketers undertake to keep said
disclosures confidential.

27.            Notices. All notices given under this Contract will be deemed
properly served if delivered in writing personally or sent by certified mail
(return receipt requested) to Company or Jobber at the addresses indicated in
the introduction to this Contract. The date of notice will be the date deposited
in the U.S marl or, if delivered personally, the date of delivery. Any change of
address of a party will be communicated to the other party by written notice in
accordance with the terms of this Paragraph 27.

28.            Entire Agreement. This Contract cancels and supersedes all prior
written and unwritten agreements, attachments, schedules, appendices, amendments
and understandings between the parties pertaining to the matters covered in this
Contract except any indebtedness owed to Company, and contains the entire
agreement between the parties. No representations or statements, other than
those expressly set forth in this Contract were relied upon by the parties in
entering into this Contract. No amendment, modification or waiver of addition
to, or deletion from the terms of this Contract will be effective unless reduced
to writing and signed by Jobber and a properly authorized Company representative
with actual authority to bind the Company.





Branded Jobber Contract – The Pantry Inc.

Page 17

 

--------------------------------------------------------------------------------

 

BY SIGNATURE BELOW, JOBBER AFFIRMS AND REPRESENTS THAT NO PROMISE OTHER THAN
NONE [IF BLANK, “NONE”] WERE MADE IN ORDER TO INDUCE JOBBER TO EXECUTE THIS
CONTRACT.

                                                                                                
/s/ Dennis G. Hatchell                        

(Jobber’s signature)

29.            Severability. In the event one or more paragraphs of this
Contract, or portions of any paragraph, are declared or adjudged invalid or void
by a court of competent jurisdiction, or in the event there is a change in any
law that would invalidate any clause in this Contract, the remaining paragraphs
of this Contract, or remaining portions of any paragraph, will remain in full
force and affect. Company may, in the alternative and at its sole discretion,
cancel this Contract with due notice to Jobber.

30.            No Waiver. No course of dealing and no failure to act on any
incident of breach under this Contract will be construed against Company as a
waiver of its right to act in the future. The waiver of any breach of any term
or condition n this Contract will not be construed as a waiver of any subsequent
breach of the same or any other term or condition. Any failure by Company to
enforce its rights or to seek remedies for any breach of this Contract will not
prejudice its rights or available remedies to any subsequent breach by Jobber.

31.            Paragraph Titles. The titles and subtitles of paragraphs in this
Contract are for reference and identification purposes only. They are not
intended to modify, restrict or expand upon the content of the paragraphs
themselves.

32.            Capitalized Terms/Definitions. Capitalized terms in the Contract
will be defined and have the meanings as set forth herein.

33.            Execution. This Contract will not be binding upon Company unless
and until it is signed by Jobber and a Company representative with actual
authority to bind the Company and a fully executed copy is returned to Jobber.

34.            Date of Contract. The date of this Contract is the date of the
last party to sign, as indicated in the signature block.

In Witness Whereof, the parties hereto have executed this Contract on the date
stated

 

 

Jobber:          The Pantry, Inc.

BP Products North America, Inc.

Signature:       /s/ Dennis G. Hatchell                

Signature:       /s/ Susan Hayden

Print Name:    Dennis G. Hatchell

Print Name:    Susan Hayden

Title:               PRES & CEO 

Title:               VP SALES, EOR FVC

Date:              12/27/12

Date:              12/31/12

 

 

 

 

Branded Jobber Contract – The Pantry Inc.

Page 18

 

--------------------------------------------------------------------------------

 

Picture 6 [ptry-20121227ex101ee4e2bg2.jpg]

 

The Pantry, Inc

305 Gregson Drive, Cary, NC 27511

SITE VOLUME SIDE LETTER

This Site Volume Side Letter to the Branded Jobber Contract dated simultaneously
herewith (“Contract”), is by and between BP Product North America Inc.
(“Company”) and Jobber pertaining to the Per Site Minimum Annual Volume
requirement.

Paragraph 2(g) — Per Site - Minimum Annual Volume Requirement

BP agrees that Paragraph 2(g) of the Contract will not become effective until
the later to occur of (a) [***], or (b) [***].

Notwithstanding the above, all other terms and conditions in the Contract will
remain unchanged.

Jobber’s continued purchase of the Products covered by the Contract will serve
as its agreement to abide by all of the terms and conditions therein, including
the terms and conditions in this Side Letter.

The date of this Side Letter is the date of the last party to sign, as indicated
in the signature block below.

 

 

 

 

Jobber:          The Pantry, Inc.

BP Products North America, Inc.

Signature:       /s/ Dennis G. Hatchell                

Signature:       /s/ Susan Hayden

Print Name:    Dennis G. Hatchell

Print Name:    Susan Hayden

Title:               PRES & CEO 

Title:               VP SALES, EOR FVC

Date:              12/27/12

Date:              12/31/12

 

 

 

 

 

 

 

 

 

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

Site Volume Side Letter – The Pantry Inc.

Page 19

 

--------------------------------------------------------------------------------

 

SECRETARY’S CERTIFICATE

 

The undersigned, the duly elected Secretary of The Pantry, Inc., a Delaware
corporation (the “Company”), hereby certifies that (i) the following resolutions
were duly adopted by the Board of Directors of the Company on December 19, 2012
and (ii) the authorization to sign documents provided for in such resolutions is
in strict accordance with the Company’s by-laws:

 

RESOLVED, that the Branded Jobber Contract between the Company and BP Products
North America, Inc. effective as of January 1, 2013, as well as the other
agreements and documents contemplated thereby, are hereby approved and that each
of the President and Secretary of the Company individually be, and each hereby
is, empowered to execute the Branded Jobber Contract and the other agreements
and documents contemplated thereby.

 

RESOLVED, that the names and signatures of the individuals of the officers
authorized in the foregoing resolution to execute the Branded Jobber Contract
and the other agreements and documents contemplated thereby are as follows:

 

 

 

 

 

NAME:

TITLE:

SIGNATURE:

Dennis Hatchell

President and Chief Executive Officer

/s/ Dennis G. Hatchell

Thomas D. Carney

SVP, General Counsel and Secretary

/s/ Thomas D. Carney

 

 

 

 

 

--------------------------------------------------------------------------------

 

Executed this 26th day of December, 2012.

 

 

 

By:      /s/ Thomas D. Carney                  

                                                             Thomas D. Carney

Secretary, The Pantry, Inc.

 

 

 

 

--------------------------------------------------------------------------------

 

Jobber SAP Number:

90032322

Picture 6 [ptry-20121227ex101ee4e2bg2.jpg]

Attachment A -

Approved Retail Sites and Jobber’s

Designated Terminals

 

BJC-A (4-2012)

 

 

[See Attached]

 

Attachment A – Approved Retail Sites and Jobber’s Designated Terminals – The
Pantry Inc

Page 22

 

--------------------------------------------------------------------------------

 

Picture 6 [ptry-20121227ex101ee4e2bg2.jpg]

Jobber SAP Number:

90032322

 

 Attachment A-1 

Minimum Annual Volume

Requirement Schedule

 

BJC-A (4-2012)

 

Minimum Annual Volume Requirement Schedule

 

 

 

 

 

 

 

 

 

Years

 

Dates

(MM/DD/YY to MM/DD/YY)

Minimum Annual

Volume Requirement

(gallons)

1

01-01-13 to 12-31-13

[***]

2

01-01-14 to 12-31-14

[***]

3

01-01-15 to 12-31-15

[***]

4

01-01-16 to 12-31-16

[***]

5

01-01-17 to 12-31-17

[***]

6

01-01-18 to 12-31-18

[***]

7

01-01-19 to 12-31-19

[***]

8

--to--

-0

9

--to--

-0

10

--to--

-0

 

 

 

 

Jobber:          The Pantry, Inc.

BP Products North America, Inc.

Signature:       /s/ Dennis G. Hatchell                

Signature:       /s/ Susan Hayden

Print Name:    Dennis G. Hatchell

Print Name:    Susan Hayden

Title:              PRES & CEO    

Title:               VP SALES, EOR FVC

Date:              12/27/12

Date:              12/31/12

 

 

 

 

 

 

 

 

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 23

 

--------------------------------------------------------------------------------

 

Revised Summary of Title I of the Petroleum Marketing Practices Act

 

 

AGENCY: Department of Energy

ACTION: Notice

SUMMARY: This notice contains a summary of Title I of the Petroleum Marketing
Practices Act, as amended (the Act). The Petroleum Marketing Practices Act was
originally enacted on June 19, 1978, and was amended by the Petroleum Marketing
Practices Act Amendments of 1994, enacted on October 19, 1994. On August 30,
1978, the Department of Energy published in the Federal Register a summary of
the provisions of Title I of the 1978 law, as required by the Act. The
Department is publishing this revised summary to reflect key changes made by the
1994 amendments.

The Act is intended to protect franchised distributors and retailers of gasoline
and diesel motor fuel against arbitrary or discriminatory termination or
nonrenewal of franchises. This summary describes the reasons for which a
franchise may be terminated or not renewed under the law, the responsibilities
of franchisors, and the remedies and relief available to franchisees. The Act
requires franchisors to give franchisees copies of the summary contained in this
notice whenever notification of termination or non renewal of a franchise is
given.

SUPPLEMENTARY INFORMATION:

Title I of the Petroleum Marketing Practices Act, as amended, 15 U.S.C.
§§2801-2806, provides for the protection of franchised distributors and
retailers of motor fuel by establishing minimum Federal standards governing the
termination of franchises and the nonrenewal of franchise relationships by the
franchisor or distributor of such fuel.

Section 104(d)(1) of the Act required the Secretary of Energy to publish in the
Federal Register a simple and concise summary of the provisions of Title I,
including a statement of the respective responsibilities of, and the remedies
and relief available to, franchisors and franchisees under the title. The
Department published this summary in the Federal Register on August 30, 1978.43
F.R. 38743 (1978).

In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to
affirm and clarify certain key provisions of the 1978 statute. Among the key
issues addressed in the 1994 amendments are: (1) termination or nonrenewal of
franchised dealers by their franchisors for purposes of conversion to “company”
operation; (2) application of state law; (3) the rights and obligations of
franchisors and franchisees in third-party lease situations; and (4) waiver of
rights limitations. See H.R. REP. NO. 737, 103rd Cong., 2nd Sess. 2 (1994),
reprinted in 1994



Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 1

 

--------------------------------------------------------------------------------

 

U.S.C.C.A.N. 2780. Congress intended to: (1) make explicit that upon renewal a
franchisor may not insist on changes to a franchise agreement where the purpose
of such changes is to prevent renewal in order to convert a franchisee-operated
service station into a company-operated service station; (2) make clear that
where the franchisor has an option to continue the lease or to purchase the
premises but does not wish to do so, the franchisor must offer to assign the
option to the franchisee; (3) make clear that no franchisor may require, as a
condition of entering or renewing a franchise agreement, that a franchisee waive
any rights under the Petroleum Marketing Practices Act, any other Federal law,
or any state law; and (4) reconfirm the limited scope of Federal preemption
under the Act. Id.

The summary which follows reflects key changes to the statute resulting from the
1994 amendments. The Act requires franchisors to give copies of this summary
statement to their franchisees when entering into an agreement to terminate the
franchise or not to renew the franchise relationship, and when giving
notification of termination or nonrenewal. This summary does not purport to
interpret the Act, as amended, or to create new legal rights.

In addition to the summary of the provisions of Title I, a more detailed
description of the definitions contained in the Act and of the legal remedies
available to franchisees is also included in this notice, following the summary
statement.

Summary of Legal Rights of Motor Fuel Franchisees

This is a summary of the franchise protection provisions of the Federal
Petroleum Marketing Practices Act, as amended in 1994 (the Act), 15 U.S.C.
§§2801-2806. This summary must be given to you, as a person holding a franchise
for the sale, consignment or distribution of gasoline or diesel motor fuel, in
connection with any termination, or nonrenewal of your franchise by your
franchising company (referred to in this summary as your supplier).

You should read this summary carefully, and refer to the Act if necessary, to
determine whether a proposed termination or nonrenewal of your franchise is
lawful, and what legal remedies are available to you if you think the proposed
termination or failure to renew is not lawful. In addition, if you think your
supplier has failed to comply with the Act, you may wish to consult an attorney
in order to enforce your legal rights.

The franchise protection provisions of the Act apply to a variety of franchise
agreements. The term



Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 2

 

--------------------------------------------------------------------------------

 

“franchise” is broadly defined as a license to use a motor fuel trademark, which
is owned or controlled by a refiner and it includes secondary agreements such as
leases of real property and motor fuel supply agreements which have existed
continuously since May 15, 1973, regardless of a subsequent withdrawal of a
trademark. Thus, if you have lost the use of a trademark previously granted by
your supplier but have continued to receive motor fuel supplies through a
continuation of a supply agreement with your supplier, you are protected under
the Act.

Any issue arising under your franchise which is not governed by this Act will be
governed by the law of the State in which the principal place of business of
your franchise located.

Although a State may specify the terms, and conditions under which your
franchise may be transferred upon the death of the franchisee, it may not
require a payment to you (the franchisee) for the goodwill of a franchise upon
termination or nonrenewal.

The Act is intended to protect you, whether you are a distributor or a retailer,
from arbitrary or discriminatory termination or nonrenewal of your franchise
agreement. To accomplish this, the Act first lists the reasons for which
termination or nonrenewal is permitted. Any notice of termination or nonrenewal
must state the precise reason, as listed in the Act, for which the particular
termination or nonrenewal is being made. These reasons are described below under
the headings “Reasons for Termination” and “Reasons for Nonrenewal.”

The Act also requires your supplier to give you a written notice of termination
or intention not to renew the franchise within certain time periods. These
requirements are summarized below under the heading “Notice Requirements for
Termination or Nonrenewal.”

The Act also provides certain special requirements with regard to trial and
interim franchise agreements, which are described below under the heading “Trial
and Interim Franchises.”

The Act gives you certain legal rights if your supplier terminates or does not
renew your franchise in a way that is not permitted by the Act. These legal
rights are described below under the heading “Your Legal Rights.”

The Act contains provisions pertaining to waiver of franchisee rights and
applicable State law. These provisions are described under the heading “Waiver
of Rights and Applicable State Law.”

This summary is intended as a simple and concise description of the general
nature of your



Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 3

 

--------------------------------------------------------------------------------

 

rights under the Act. For a more detailed description of these rights, you
should read the text of the Petroleum Marketing Practices Act, as amended in
1994 (15 U.S.C. §§2801-2806). This summary does not purport to interpret the
Act, as amended, or to create new legal rights.

I. Reasons for Termination

If your franchise was entered into on or after June 19, 1978, the Act bars
termination of your franchise for any reasons other than those reasons discussed
below. If your franchise was entered into before June 19, 1978, there Is no
statutory restriction on the reasons for which it may be terminated. If a
franchise entered into before June 19, 1978, is terminated, however, the Act
requires the supplier to reinstate the franchise relationship unless one of the
reasons listed under this heading or one the additional reasons for nonrenewal
described below under the heading “Reasons for Nonrenewal” exists.

A.Non-Compliance with Franchise Agreement

Your supplier may terminate your franchise if you do not comply with a
reasonable and important requirement of the franchise relationship. However,
termination may not be based on a failure to comply with a provision of the
franchise that is illegal or unenforceable under applicable Federal, State, or
local law. In order to terminate for non-compliance with the franchise
agreement, your supplier must have learned of this non-compliance recently. The
Act limits the time period within which your supplier must have learned of your
non-compliance to various periods, the longest of which is 120 days, before you
receive notification of the termination.

B.Lack of Good Faith Efforts

Your supplier may terminate your franchise if you have not made good faith
efforts to carry out the requirements of the franchise, provided you are first
notified in writing that you are not meeting a requirement of the franchise and
you are given an opportunity to make a good faith effort to carry out the
requirement. This reason can be used by your supplier only if you fail to make
good faith efforts to carry out the requirements of the franchise within the
period which began not more than 180 days before you receive the notice of
termination.

C.Mutual Agreement to Terminate the Franchise

A franchise can be terminated by an agreement in writing between you and your
supplier if the agreement is entered into not more than 180 days before the
effective date of the termination and you receive a copy of that agreement,
together with this summary statement of your rights under the Act. You may
cancel the agreement to terminate within 7 days after you receive a copy of the
agreement, by mailing (by certified mail) a written statement to this effect to
your supplier.





Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 4

 

--------------------------------------------------------------------------------

 

D.Withdrawal From the Market Area

Under certain conditions, the Act permits your supplier to terminate your
franchise if your supplier is withdrawing from marketing activities in the
entire geographic area in which you operate. You should read the Act for a more
detailed description of the conditions under which market withdrawal
terminations are permitted. See 15 U.S.C. § 2802(b)(E).

E.Other Events Permitting a Termination

If your supplier learns within the time period specified in the Act (which in no
case is more than 120 days prior to the termination notice) that one of the
following events has occurred, your supplier may terminate you franchise
agreement:

(1)            Fraud or criminal misconduct by you that relates to the operation
of your marketing premises.

(2)            You declare bankruptcy or a court determines that you are
insolvent.

(3)            You have a severe physical or mental disability lasting at least
3 months which makes you unable to provide for the continued proper operation of
the marketing premises.

(4)            Expiration of your supplier’s underlying lease to the leased
marketing premises, if: (a) your supplier gave you written notice before the
beginning of the term of the franchise of the duration of the underlying lease
and that the underlying lease might expire and not be renewed during the term of
the franchise; (b) your franchisor offered to assign to you, during the 90-day
period after notification of termination or nonrenewal was given, any option
which the franchisor held to extend the underlying lease or to purchase the
marketing premises (such an assignment may be conditioned on the franchisor
receiving from both the landowner and the franchisee an unconditional release
from liability for specified events occurring after the assignment); and (c) in
a situation in which the franchisee acquires possession of the leased marketing
premises effective immediately after the loss of the right of the franchisor to
grant possession, the franchisor, upon written request of the franchisee, made a
bona fide offer to sell or assign to the franchisee the franchiser’s interest in
any improvements or equipment located on the premises, or offered by the
franchisee a right of first refusal of any offer from another person to purchase
the franchisor’s interest in the improvements and equipment.

(5)            Condemnation or other taking by the government, in whole or in
part, of the marketing premises pursuant to the power of eminent domain. If the
termination is based on a condemnation or other taking, your supplier must give
you a fair share of any compensation which he receives for any loss of business
opportunity or good will.

(6)            Loss of your supplier’s right to grant the use of the trademark
that is the subject of the franchise, unless the loss was because of bad faith
actions by your supplier relating to trademark abuse, violation of Federal or
State law, or other fault or negligence.





Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 5

 

--------------------------------------------------------------------------------

 

(7)            Destruction (other than by your supplier) of all or a substantial
part of your marketing premises. If the termination is based on the destruction
of the marketing premises and if the premises are rebuilt or replaced by your
supplier and operated under a franchise, your supplier must give you a right of
first refusal to this new franchise.

(8)            Your failure to make payments to your supplier of any sums to
which your supplier is legally entitled.

(9)            Your failure to operate the marketing premises for 7 consecutive
days, or any shorter period of time which, taking into account facts and
circumstances, amounts to an unreasonable period of time not to operate.

(10)            Your intentional adulteration, mislabeling or misbranding of
motor fuels or other trademark violations.

(11)            Your failure to comply with Federal, State, or local laws or
regulations of which you have knowledge and that relate to the operation of the
marketing premises.

(12)            Your conviction of any felony involving moral turpitude.

(13)            Any event that affects the franchise relationship and as a
result of which termination is reasonable.

 

II. Reasons for Nonrenewal

If your supplier gives notice that he does not intend to renew any franchise
agreement, the Act requires that the reason for nonrenewal must be either one of
the reasons for termination listed immediately above, or one of the reasons for
nonrenewal listed below.

A.Failure to Agree on Changes or Additions To Franchise.

If you and your supplier fail to agree to changes in the franchise that your
supplier in good faith has determined are required, and your supplier’s
insistence on the changes is not for the purpose of converting the leased
premises to a company operation or otherwise preventing the renewal of the
franchise relationship, your supplier may decline to renew the franchise.

B.Customer Complaints

If you supplier has received numerous customer complaints relating to the
condition of your marketing premises or to the conduct of any of your employees,
and you have failed to take prompt corrective action after having been notified
of these complaints, your supplier may decline to renew the franchise.

C.Unsafe or Unhealthful Operations

If you have failed repeatedly to operate your marketing premises in a clean,
safe and healthful manner after repeated notices from your supplier, your
supplier may decline to renew the franchise.





Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 6

 

--------------------------------------------------------------------------------

 

D.Operation of Franchise is Uneconomical

Under certain conditions specified in the Act, your supplier may decline to
renew your franchise if he has determined that renewal of the franchise Is
likely to be uneconomical. Your supplier may also decline to renew your
franchise if he has decided to convert your marketing premises to a use other
than for the sale of motor fuel, to sell the premises, or to materially alter,
add to, or replace the premises.

III.Notice Requirements for Termination or Nonrenewal

The following is a description of the requirements for the notice which your
supplier must give you before he may terminate your franchise or decline to
renew your franchise relationship. These notice requirements apply to all
franchise terminations, including franchises entered into before June 19, 1978
and trial and interim franchises, as well as to all nonrenewals of franchise
relationships.

A. How Much Notice Is Required

In most cases, your supplier must give you notice of termination or nonrenewal
at least 90 days before the termination or nonrenewal takes effect.

In circumstances where it wound not be reasonable for your supplier to give you
90 days notice, he must give you notice as soon as he can do so. In addition, if
the franchise involves leased marketing premises, your supplier may not
establish a new franchise relationship involving the same premises until 30 days
after notice was given to you or the date the termination or nonrenewal takes
effect, whichever is later. If the franchise agreement permits, your supplier my
repossess the premises and, in reasonable circumstances, operate them through
his employees or agents.

If the termination or nonrenewal is based upon a determination to withdraw from
the marketing of motor fuel in the area, your supplier must give you notice at
least 180 days before the termination or nonrenewal takes effect.

B.Manner and Contents of Notice

To be valid, the notice must be in writing and must be sent by certified mail or
personally delivered to you. It must contain: (1) A statement of your supplier's
intention to terminate the franchise or not to renew the franchise relationship,
together with his reasons for this action; (2) The date the termination or
nonrenewal takes effect; and (3) A copy of this summary.

IV. Trial Franchises and Interim Franchises

The following is a description of the special requirements that apply to trial
and interim franchises.





Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 7

 

--------------------------------------------------------------------------------

 

A.Trial Franchises

A trial franchise is a franchise, entered into on or after June 19, 1978, in
which the franchisee has not previously been a party to a franchise with the
franchisor and which has an initial term of 1 year or less. A trial franchise
must be in writing and must make certain disclosures, including that it is a
trial franchise, and that the franchisor has the right not to renew the
franchise relationship at the end of the initial term by giving the franchisee
proper notice.

The unexpired portion of a transferred franchise (other than as a trial
franchise, as described above) does not qualify as a trial franchise.

In exercising his right not to renew a trial franchise at the end of its initial
term, your supplier must comply with the notice requirements described above
under the heading “Notice Requirements for Termination or Nonrenewal."

B.Interim Franchises

An interim franchise is a franchise, entered into on or after June 19, 1978, the
duration of which, when combined with the terms of all prior interim franchises
between the franchisor and the franchisee, does not exceed three years, and
which begins immediately after the expiration of a prior franchise involving the
some marketing premises which was not renewed, based on a lawful determination
by the franchisor to withdraw from marketing activities in the geographic area
in which the franchisee operates.

An interim franchise must be in writing and must make certain disclosures,
including that it is an interim franchise and that the franchisor has the right
not to renew the franchise at the end of the term based upon a lawful
determination to withdraw from marketing activities in the geographic area in
which the franchisee operates.

In exercising his right not to renew a franchise relationship under an interim
franchise at the end of its term, your supplier must comply with the notice
requirements described above under the heading “Notice Requirements for
Termination or Nonrenewal."

V. Your Legal Rights

Under the enforcement provisions of the Act, you have the right to sue your
supplier if he fails to comply with the requirements of the Act. The courts are
authorized to grant whatever equitable relief is necessary to remedy the effects
of your supplier's failure to comply with the requirements of the Act, including
declaratory judgment, mandatory or prohibitive injunctive relief, and interim
equitable relief. Actual damages, exemplary (punitive) damages under certain
circumstances, and reasonable attorney and expert witness fees are also
authorized. For a



Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 8

 

--------------------------------------------------------------------------------

 

more detailed description of those legal remedies you should read the text of
the Act. 15 U.S.C. §§2801-2806.

VI. Waiver of Rights and Applicable State Law

Your supplier may not require, as a condition of entering into or renewing the
franchise relationship, that you relinquish or waive any right that you have
under this or any other Federal law or applicable State law. In addition, no
provision in a franchise agreement would be valid or enforceable if the
provision specifies that the franchise would be governed by the law of any State
other than the one in which the principal place of business for the franchise is
located.

Further Discussion of Title I – Definitions and Legal Remedies

I. Definitions

Section 101 of the Petroleum Marketing Practices Act sets forth definitions of
the key terms used throughout the franchise protection provisions of the Act.
The definitions from the Act which are listed below are of those terms which are
most essential for purposes of the summary statement. (You should consult
section 101 of the Act for additional definitions not included here.)

A.Franchise

A “franchise” is any contract between a refiner and a distributor, between a
refiner and a retailer, between a distributor and another distributor, or
between a distributor and a retailer, under which a refiner or distributor (as
the case may be) authorizes or permits a retailer or distributor to use, in
connection with the sale, consignment, or distribution of motor fuel, a
trademark which is owned or controlled by such refiner or by a refiner which
supplies motor fuel to the distributor which authorizes or permits such use.

The term “franchise” includes any contract under which a retailer or distributor
(as the case may be) is authorized or permitted to occupy leased marketing
premises, which premises are to be employed in connection with the sale,
consignment, or distribution of motor fuel under a trademark which is owned or
controlled by such refiner or by a refiner which supplies motor fuel to the
distributor which authorizes or permits such occupancy. The term also includes
any contract pertaining to the supply of motor fuel which is to be sold,
consigned or distributed under a trademark owned or controlled by a refiner, or
under a contract which has existed continuously since May 15, 1973, and pursuant
to which, on May 15, 1973, motor fuel was sold, consigned or distributed under a
trademark owned or controlled on such date by a



Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 9

 

--------------------------------------------------------------------------------

 

refiner. The unexpired portion of a transferred franchise Is also included in
the definition of the term.

B.Franchise Relationship

The term “franchise relationship” refers to the respective motor fuel marketing
or distribution obligations and responsibilities of a franchisor and a
franchisee which result from the marketing of motor fuel under a franchise.

C.Franchisee

A “franchisee” Is a retailer or distributor who is authorized or permitted,
under a franchise, to use a trademark in connection with the sale, consignment,
or distribution of motor fuel.

D.Franchisor

A “franchisor” is a refiner or distributor who authorizes or permits, under a
franchise, a retailer or distributor to use a trademark in connection with the
sale, consignment, or distribution of motor fuel.

E.Marketing Premises

“Marketing premises” are the premises which, under a franchise, are to be
employed by the franchisee in connection with the sale, consignment, or
distribution of motor fuel

F.Leased Marketing Premises

“Leased marketing premises” are marketing premises owned, leased or in any way
controlled by a franchisor and which the franchisee is authorized or permitted,
under the franchise, to employ in connection with the sale, consignment, or
distribution of motor fuel.

G.Fail to Renew and Nonrenewal

The terms “fail to renew” and “nonrenewal” refer to a failure to reinstate,
continue, or extend a franchise relationship (1) at the conclusion of the term,
or on the expiration date, stated in the relevant franchise, (2) at any time, in
the case of the relevant franchise which does not state a term of duration or an
expiration date, or (3) following a termination (on or after June 19, 1978) of
the relevant franchise which was entered into prior to June 19, 1978 and has not
been renewed after such date.

II. Legal Remedies Available to Franchisee

The following is a more detailed description of the remedies available to the
franchisee if a franchise is terminated or not renewed in a way that fails to
comply with the Act.

A.Franchisee’s Right to Sue

A franchisee may bring a civil action in United States District Court against a
franchisor who does not comply with the requirements of the Act. The action must
be brought within one year after the date of termination or nonrenewal or the
date the



Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 10

 

--------------------------------------------------------------------------------

 

franchisor fails to comply with the requirements of the law, whichever is later.

B.Equitable Relief

Courts are authorized to grant whatever equitable relief is necessary to remedy
the effects of a violation of the law’s requirements. Courts are directed to
grant a preliminary injunction if the franchisee shows that there are
sufficiently serious questions, going to the merits of the case, to make them a
fair ground for litigation, and if, on balance, the hardship which the
franchisee would suffer if the preliminary injunction is not granted will be
greater than the hardship which the franchisor would suffer if such relief is
granted.

Courts are not required to order continuation or renewal of the franchise
relationship if the action was brought after the expiration of the period during
which the franchisee was on notice concerning the franchisor’s intention to
terminate or not renew the franchise agreement.

C.Burden of Proof

In an action under the Act, the franchisee has the burden of proving that the
franchise was terminated or not renewed. The franchisor has the burden of
proving, as an affirmative defense, that the termination or nonrenewal was
permitted under the Act and, if applicable, that the franchisor complied with
certain other requirements relating to terminations and nonrenewals based on
condemnation or destruction of the marketing premises.

D.Damages

A franchisee who prevails in an action under the Act is entitled to actual
damages and reasonable attorney and expert witness fees. If the action was based
upon conduct of the franchisor which was in willful disregard of the Act’s
requirements or the franchisee’s rights under the Act, exemplary (punitive)
damages may be awarded where appropriate. The



Attachment A-1 – Minimum Annual Volume Requirement Schedule – The Pantry Inc

Page 11

 

--------------------------------------------------------------------------------

 

court, and not the jury, will decide whether to award exemplary damages and, if
so, in what amount.

On the other hand, if the court finds that the franchisee’s action is frivolous,
it may order the franchisee to pay reasonable attorney and expert witness fees.

E.Franchisor’s Defense to Permanent Injunctive Relief

Courts may not order a continuation or renewal of a franchise relationship if
the franchisor shows that the basis of the non-renewal of the franchise
relationship was a determination made in good faith and in the normal course of
business:

(1) To convert the leased marketing premises to a use other than the sale or
distribution of motor fuel;

(2) To materially alter, add to, or replace such premises;

(3) To sell such premises;

(4) To withdraw from marketing activities in the geographic area in which such
premises are located; or

(5) That the renewal of the franchise relationship is likely to be uneconomical
to the franchisor despite any reasonable changes or additions to the franchise
provisions which may be acceptable to the franchisee.

In making this defense, the franchisor also must show that he has complied with
the notice provisions of the Act.

This defense to permanent injunctive relief, however, does not affect the
franchisee’s right to recover actual damages and reasonable attorney and expert
witness fees if the nonrenewal is otherwise prohibited under the Act.

Issued in Washington, D.C. on June 12, 1996.

 

Form BJC-PMPA (10-2001)

 

 

 





Page 1  - Revised Summary of Title I of the Petroleum Marketing Practices Act
(PMPA)

--------------------------------------------------------------------------------

 



2007 PMPA AMENDMENT

 

15 U.S.C. § 2807. Prohibition on restriction of installation of renewable fuel
pumps.

 

 

(a) Definition 

In this section:

 

(1) Renewable fuel

The term “renewable fuel” means any fuel—

 

(A)

at least 85 percent of the volume of which consists of ethanol; or

 

(B)

any mixture of biodiesel and diesel or renewable diesel (as defined in
regulations adopted pursuant to section 7545(o) of Title 42 (40 CFR, part 80)),
determined without regard to any use of kerosene and containing at least 20
percent biodiesel or renewable diesel.

 

(2) Franchise-related document

The term “franchise-related document” means—

 

(A)

a franchise under this Chapter; and

 

(B)

any other contract or directive of a franchisor relating to terms or conditions
of the sale of fuel by a franchisee.

 

(b) Prohibitions

 

(1) In general

 

            No franchise-related document entered into or renewed on or after
December 19, 2007, shall contain any provision allowing a franchisor to restrict
the franchisee or any affiliate of the franchisee from—

 

(A)

installing on the marketing premises of the franchisee a renewable fuel pump or
tank, except that the franchisee’s franchisor may restrict the installation of a
tank on leased marketing premises of such franchisor;

 

(B)

converting an existing tank or pump on the marketing premises of the franchisee
for renewable fuel use, so long as such tank or pump and the piping connecting
them are either warranted by the manufacturer or



Page 1  - Revised Summary of Title I of the Petroleum Marketing Practices Act
(PMPA)

--------------------------------------------------------------------------------

 

certified by a recognized standards setting organization to be suitable for use
with such renewable fuel;

 

(C)

advertising (including through the use of signage) the sale of any renewable
fuel;

 

(D)

selling renewable fuel in any specified area on the marketing premises of the
franchisee (including any area in which a name or logo of a franchisor or any
other entity appears);

 

(E)

purchasing renewable fuel from sources other than the franchisor if the
franchisor does not offer its own renewable fuel for sale by the franchisee;

 

(F)

listing renewable fuel availability or prices, including on service station
signs, fuel dispensers, or light poles; or

 

(G)

allowing for payment of renewable fuel with a credit card,

 

            so long as such activities described in subparagraphs (A) through
(G) do not constitute mislabeling, misbranding, willful adulteration, or other
trademark violations by the franchisee.

 

(2) Effect of provision

 

Nothing in this section shall be construed to preclude a franchisor from
requiring the franchisee to obtain reasonable indemnification and insurance
polices

 

(c) Exception to 3-grade requirement

 

No franchise-related document that requires that 3 grades of gasoline be sold by
the applicable franchisee will prevent the franchisee from selling a renewable
fuel in lieu of 1, and only 1, grade of gasoline.

 

*Form BJC-PMPA AM (10-2008)

 

 

Page 1  - Revised Summary of Title I of the Petroleum Marketing Practices Act
(PMPA)

--------------------------------------------------------------------------------

 

ATTACHMENT A TO BRANDED JOBBER CONTRACT (RETAIL) Approved Retail Sites and
Jobber's Designated Terminals

 

 

 

 

 

Branded Jobber:

 

The Pantry, Inc.

 

Updated:  12/20/2012

Branded Jobber Agreement Dated:

 

1/1/2013

 

 

TOTAL VOLUME:

 

[***]

 

 

 

 

 

 

 

 

 

 

 

SVB #

DBA Name

Address

County

Terminal

Branded
Gasoline

Branded
Diesel

Diesel Offer

8018715

KANGAROO EXP #894

515 E NEW HOPE RD, GOLDSBORO, NC, 27530

WAYNE

 

YES

YES

BP BRANDED ULS2

6607535

KANGAROO EXP #3891

1541 S MOCK RD, ALBANY, GA, 31705

DOUGHERTY

AOC ALBANY

YES

YES

BP BRANDED ULS2

6608194

KANGAROO EXP #3909

1204 MARTIN LUTHER K, ING DRIVE, AMERICUS, GA, 31709

SUMTER

AOC ALBANY

YES

YES

BP BRANDED ULS2

6789085

KANGAROO EXP #1231

3605 ST JOHNS BLUFF, JACKSONVILLE, FL, 32224

DUVAL

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6789200

KANGAROO EXP #S303

2320 SW ARCHER RD, GAINESVILLE, FL, 32608

ALACHUA

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6789317

KANGAROO EXP #1304

5310 NW 13TH STREET, GAINESVILLE, FL, 32653

ALACHUA

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6789424

KANGAROO EXP #6082

1379 BEVILLE RD, DAYTONA BEACH, FL, 32119

VOLUSIA

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6789531

KANGAROO EXP #6173

7911 BLANDING BLVD, JACKSONVILLE, FL, 32244

DUVAL

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6789754

KANGAROO EXP #6161

34 SW 250TH ST, NEWBERRY, FL, 32669

ALACHUA

AOC JACKSONVILLE

YES

YES

8P BRANDED ULS2

6916902

KANGAROO EXP #1233

500 E MOODY STREET, BUNNELL, FL, 32110

FLAGLER

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6917454

KANGAROO EXP #1279

2919 COASTAL HWY, SAINT AUGUSTINE, FL, 32095

ST JOHNS

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6917678

KANGAROO EXP #1309

705 N MAIN STREET, TRENTON, FL, 32693

GILCHRIST

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6919245

KANGAROO EXP #6263

4540 US 1 N, SAINT AUGUSTINE, FL, 32095

ST JOHNS

AOC JACKSONVILLE

YES

YES

8P BRANDED ULS2

6919351

KANGAROO EXP #6272

543 SOUTH HWY 17, SAN MATEO, FL, 32187

PUTNAM

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6920029

KANGAROO EXP #6537

720 5 STATE ROAD 19, PALATKA, FL, 32177

PUTNAM

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6866008

KANGAROO EXP #6158

1403 LEWIS STREET, FERNANDINA BEACH, FL, 32034

NASSAU

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6401442

KANGAROO EXP #3848

2517 SOUTH 3RD ST, JACKSONVILLE BEACH, FL, 32250

DUVAL

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6404487

KANGAROO EXP #2408

3930 SR44, NEW SMYRNA BEACH, FL, 32168

VOLUSIA

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6404800

KANGAROO EXP #2104

1058 N US 1, ORMOND BEACH, FL, 32174

VOLUSIA

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6405344

KANGAROO EXP #2612

2495 TOMOKA FARMS RD, DAYTONA BEACH, FL, 32124

VOLUSIA

AOC JACKSONVILLE

YES

YES

BP BRANDED ULS2

6410765

4657 FOOD MARK INC

377 HANCOCK STREET, GALLATIN, TN, 37066

SUMNER

AOC NASHVILLE

YES

YES

BP BRANDED ULS2

8017238

KANGAROO EXP #3100

6317 CREEDMOOR RD, RALEIGH, NC, 27612

WAKE

AOC SELMA

YES

YES

BP BRANDED ULS2

6752356

KANGAROO EXP #850

100 FACTORY SHOPS RD, MORRISVILLE, NC, 27560

WAKE

AOC SELMA

YES

YES

BP BRANDED ULS2

6759609

KANGAROO EXP #3095

4330 LOUISBURG ROAD, RALEIGH, NC, 27604

WAKE

AOC SELMA

YES

YES

BP BRANDED ULS2

6760250

KANGAROO EXP #104

4835 HOPE VALLEY RO, DURHAM, NC, 27707

DURHAM

AOC SELMA

YES

YES

BP BRANDED ULS2

6839161

KANGAROO EXP #3442

3406 US HWY 70 E, DURHAM, NC, 27703

DURHAM

AOC SELMA

YES

YES

BP BRANDED ULS2

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



 

--------------------------------------------------------------------------------

 


6839278 

KANGAROO EXP #3098

4302 WAKE FOREST RD, RALEIGH, NC, 27609

WAKE

AOC SELMA

YES

YES

BP BRANDED ULS2


6939854 

KANGAROO EXP #3886

3610 DAVIS DRIVE, MORRISVILLE, NC, 27560

WAKE

AOC SELMA

YES

YES

BP BRANDED ULS2


5065461 

KANGAROO EXP #445

806 BROAD RIVER RD, COLUMBIA, SC, 29210

RICHLAND

AOC SWEETWATER

YES

YES

BP BRANDED ULS2


8126369 

KANGAROO EXP #3250

702 SILVER BLUFF RD, AIKEN, SC, 29803

AIKEN

AOC SWEETWATER

YES

YES

BP BRANDED ULS2


8126476 

KANGAROO EXP #3251

1176 AUGUSTA RD, BATH, SC, 29816

AIKEN

AOC SWEETWATER

YES

YES

BP BRANDED ULS2


8126583 

KANGAROO EXP #3257

2981 WHISKEY RD, AIKEN, SC, 29801

AIKEN

AOC SWEETWATER

YES

YES

BP BRANDED ULS2


6762470 

KANGAROO EXP # 3272

4048 CHARLESTON HWY, CAYCE, SC, 29033

LEXINGTON

AOC SWEETWATER

YES

YES

BP BRANDED ULS2


6762694 

KANGAROO EXP #  3267

5500 SUNSET BLVD, LEXINGTON, SC, 29072

LEXINGTON

AOC SWEETWATER

YES

YES

BP BRANDED ULS2


6411177 

KANGAROO EXP #3255

3477 WRIGHTSBORO RD, AUGUSTA, GA, 30909

RICHMOND

AOC SWEETWATER

YES

YES

BP BRANDED ULS2


6910152 

KANGAROO EXP #3498

8229 MAHAN GAP ROAD, OOLTEWAH, TN, 37363

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6910509 

KANGAROO EXP #3517

6960 LEE HIGHWAY, CHATTANOOGA, TN, 37421

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6910830 

KANGAROO EXP #3523

1010 E WALNUT AVE, DALTON, GA, 30720

WHITFIELD

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6911168 

KANGAROO EXP #3527

2514 AMNICOLA HWY, CHATTANOOGA, TN, 37406

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6911507 

KANGAROO EXP #3555

1301 LAFAYETTE ROAD, ROSSVILLE, GA, 30741

WALKER

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6911614 

KANGAROO EXP #3556

4919 MAIN STREET, JASPER, TN, 37347

MARION

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6911721 

KANGAROO EXP #3557

4849 HIXSON PIKE, HIXSON, TN, 37343

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6912042 

KANGAROO EXP #3569

8994 RHEA COUNTY HWY, DAYTON, TN, 37321

RHEA

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6912158 

KANGAROO EXP #3575

8640 DAYTON PIKE, SODDY-DAISY, TN, 37379

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6912596 

KANGAROO EXP #3497

5030 HUNTER RD, OOLTEWAH, TN, 37363

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6912828 

KANGAROO EXP #3511

209 LEE AND GORDON M, ILL RD, CHICKAMAUGA, GA, 30707

WALKER

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6912935 

KANGAROO EXP #3512

2200 CLEVELAND HWY, DALTON, GA, 30721

WHITFIELD

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6913040 

KANGAROO EXP #3515

8701 E BRAINERD, CHATTANOOGA, TN, 37421

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6913602 

KANGAROO EXP #3545

5710 LAKE RESORT TER, R, RED BANK, TN, 37415

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6913719 

KANGAROO EXP #3547

4850 GEORGETOWN PIKE, CLEVELAND, TN, 37312

BRADLEY

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6913933 

KANGAROO EXP #3550

712 SIGNAL MOUNTAIN, CHATTANOOGA, TN, 37405

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6914048 

KANGAROO EXP #3552

3740 TENNESSEE AVE, CHATTANOOGA, TN, 37409

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6914154 

KANGAROO EXP #3558

852 RANKIN AVENUE N, DUNLAP, TN, 37327

SEQUATCHIE

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6914261 

KANGAROO EXP #3573

8540 HIXSON PIKE, HIXSON, TN, 37343

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6914600 

KANGAROO EXP #3587

3095 BATTLEFIELD PKW, Y, FORT OGLETHORPE, GA, 30742

CATOOSA

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6914816 

KANGAROO EXP #3588

9652 E BRAINERD RD, CHATTANOOGA, TN, 37421

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6915581 

KANGAROO EXP #3607

6239 HIGHWAY 58, HARRISON, TN, 37341

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6915813 

KANGAROO EXP #3553

5337 ALABAMA HWY, RINGGOLD, GA, 30736

CATOOSA

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6916035 

KANGAROO EXP #3592

2280 SPRING PLACE RD, SE, CLEVELAND, TN, 37323

BRADLEY

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6916142 

KANGAROO EXP #3593

2502 BLUE SPRINGS RD, CLEVELAND, TN, 37311

BRADLEY

AOC CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2

 

 

--------------------------------------------------------------------------------

 

 


6916258 

KANGAROO EXP #3597

6254 HIGHWAY 411, BENTON, TN, 37307

POLK

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6916787 

KANGAROO EXP #3596

5067 HWY 64TH, DUCKTOWN, TN, 37326

POLK

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6920342 

KANGAROO EXP #3561

4257 CLOUD SPRINGS R, D, RINGGOLD, GA, 30736

CATOOSA

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6921019 

KANGAROO EXP #3628

2890 WATERLEVEL HWY, CLEVELAND, TN, 37323

BRADLEY

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


8723173 

KANGAROO EXP #3602

6003 SHALLOWFORD RD, CHATTANOOGA, TN, 37411

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


8723280 

KANGAROO EXP #3570

6708 RINGGOLD ROAD, CHATTANOOGA, TN, 37412

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

YES

BP BRANDED ULS2


6883128 

KANGAROO EXP #3656

220 CONNECTOR 3, DALTON, GA, 30721

WHITFIELD

ATLANTA GA BP (Chattahoochee)

YES

YES

BP BRANDED ULS2


4236865 

KANGAROO EXP #105

809 CARTHAGE ST, SANFORD, NC, 27330

LEE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7704695 

KANGAROO EXP #869

8500 LITCHFORD RD, RALEIGH, NC, 27615

WAKE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7859861 

KANGAROO EXP #438

1007 SPRING LANE, SANFORD, NC, 27330

LEE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7860208 

KANGAROO EXP #355

429 E WEATHERSPOON, SANFORD, NC, 27330

LEE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7865454 

KANGAROO EXP #918

407 E FT MACON, ATLANTIC BEACH, NC, 28512

CARTERET

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7865561 

KANGAROO EXP #920

n

2606 N WILLIAMS ST, GOLDSBORO, NC, 27530

WAYNE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7865678 

KANGAROO EXP #924

600 SPENCE AVE, GOLDSBORO, NC, 27530

WAYNE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7865785 

KANGAROO EXP #925

1818 N BERKLEY BLVD, GOLDSBORO, NC, 27530

WAYNE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7752801 

KANGAROO EXP #927

901 W GRANTHAM ST, GOLDSBORO, NC, 27530

WAYNE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7752918 

KANGAROO EXP #929

559 W QUEEN ST, GRIFTON, NC, 28530

PITT

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7753247 

KANGAROO EXP #934

1211 SIMMONS ST, NEW BERN, NC, 28560

CRAVEN

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8016453 

KANGAROO EXP #3076

700 E NEW BERN RD, KINSTON, NC, 28502

LENOIR

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8016677 

KANGAROO EXP #3083

700 S MEMORIAL DR, GREENVILLE, NC, 27834

PITT

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8016891 

KANGAROO EXP #3087

1830 N WESLEYAN BLVD, ROCKY MOUNT, NC, 27804

NASH

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8017014 

KANGAROO EXP #3096

3601 SUNSET AVE, ROCKY MOUNT, NC, 27804

NASH

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8017121 

KANGAROO EXP #3099

1531 SE GREENVILLE B, LVD, GREENVILLE, NC, 27834

PITT

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8017345 

KANGAROO EXP #3117

3653 US HWY 3015, SHARPSBURG, NC, 27878

NASH

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8046831 

KANGAROO EXP #922.

2101 WAYNE MEMORIAL, DR, GOLDSBORO, NC, 27534

WAYNE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8137523 

KANGAROO EXP #3301

1149S HWY 15-501- HWY 211, ABERDEEN, NC, 28315

MOORE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


8137630 

KANGAROO EXP #3300

12457 HWY 421 S, BROADWAY, NC, 27505

LEE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6759823 

KANGAROO EXP # 3128

10081 HWY 70 WEST, CLAYTON, NC, 27520

JOHNSTON

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6773857 

KANGAROO EXP # 921

1908 US HWY 117 S, GOLDSBORO, NC, 27530

WAYNE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6773964 

KANGAROO EXP # 3119

1137 N BRIGHTLEAF BL, VD, SMITHFIELD, NC, 27577

JOHNSTON

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6780175 

KANGAROO EXP # 3077

235 FAIRVIEW RD, ROCKY MOUNT, NC, 27801

EDGECOMBE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6780290 

KANGAROO EXP # 3079

5102 DORCHES BLVD, ROCKY MOUNT, NC, 27804

NASH

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6780308 

KANGAROO EXP # 3080

1228 NORTH CHURCH ST, ROCKY MOUNT, NC, 27804

NASH

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6780522 

KANGAROO EXP #3085

240 S WESLEYAN BLVD, ROCKY MOUNT, NC, 27804

NASH

CITGO-SELMA

YES

YES

BP BRANDED ULS2

 

 

--------------------------------------------------------------------------------

 

 


6780639 

KANGAROO EXP # 3106

1630 SUNSET AVE, ROCKY MOUNT, NC, 27804

NASH

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6817969 

KANGAROO EXP # 456

8191 CLIFFDALE RD, FAYETTEVILLE, NC, 28304

CUMBERLAND

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6818181 

KANGAROO EXP # 3017

405 N BRAGG BLVD, SPRING LAKE, NC, 28390

CUMBERLAND

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6824494 

KANGAROO EXP # 3219

1375 HWY 38 WEST, LATTA, SC, 29565

DILLON

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6832901 

LITTLE BILL'S #4667

201 HWY 301, DILLON, SC, 29536

DILLON

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6833016 

KANGAROO EXP #931

402 SOUTH CHURCH ST, KENLY, NC, 27542

JOHNSTON

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6833123 

KANGAROO EXP #3217

200 E MCINTYRE ST, MULLINS, SC, 29574

MARION

CITGO-SELMA

YES

YES

BP BRANDED ULS2


6401335 

KANGAROO EXP # 3844

2206 JEFFERSON DAVIS, HWY, SANFORD, NC, 27330

LEE

CITGO-SELMA

YES

YES

BP BRANDED ULS2


7821457 

KANGAROO EXP #878

10105 HIGHWAY 17 N, MCCLELLANVILLE, SC, 29458

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


7821671 

KANGAROO EXP #884

2802 MAYBANK HWY, JOHNS ISLAND, SC, 29455

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


7822604 

KANGAROO EXP #886

4315 SAVANNAH HWY, CHARLESTON, SC, 29414

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


7859218 

KANGAROO EXP #873

2846 HWY 17 N, MOUNT PLEASANT, SC, 29464

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


8139263 

KANGAROO EXP #3353

1141 OLD TOWNE RD, CHARLESTON, SC, 29407

CHARLESTON

COLONIAL -CHARLESTON

YES

YES

BP BRANDED ULS2


8139370 

KANGAROO EXP #3354

5255 RIVERS AVE, CHARLESTON, SC, 29406

CHARLESTON

COLONIAL- CHARLESTON

YES

YES

BP BRANDED ULS2


6752778 

KANGAROO EXP # 887

2895 W 5TH ST NORTH, SUMMERVILLE, SC, 29483

CHARLESTON

COLONIAL - CHARLESTON

IYES

YES

BP BRANDED ULS2


6753115 

KANGAROO EXP # 877

2220 MIDDLE STREET, SULLIVANS ISLAND, SC, 29482

CHARLESTON

COLONIAL- CHARLESTON

YES

YES

BP BRANDED ULS2


6753339 

KANGAROO EXP # 881

6303 SAVANNAH HWY, RAVENEL, SC, 29470

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


6753446 

KANGAROO EXP # 448

1677 N MAIN SC 17, SUMMERVILLE, SC, 29483

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


6753776 

KANGAROO EXP # 492

1206 PALM BLVD, ISLE OF PALMS, SC, 29451

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


6754444 

KANGAROO EXP # 879

2391 HWY 41, WANDO, SC, 29492

BERKELEY

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


6760367 

KANGAROO EXP # 3362

2276 NORTH HWY 52, BONNEAU, SC, 29431

BERKELEY

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


6851596 

KANGAROO EXP #3363

3862 BYRNES DRIVE, ST STEPHEN, SC, 29479

BERKELEY

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


6975551 

KANGAROO EXP # 3692

2957 W MONTAGUE AVE, NORTH CHARLESTON, SC, 29418

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


6606909 

KANGAROO EXP #3875

1003 FRENCH SANTEE ROAD, JAMESTOWN, SC, 29453

BERKELEY

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


6607014 

KANGAROO EXP #3876

16273 ACE BASIN PKWY, ROUND O, SC, 29474

COLLETON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


8465619 

KANGAROO EXP #1522

1305 LONG GROVE DR, MOUNT PLEASANT, SC, 29464

CHARLESTON

COLONIAL - CHARLESTON

YES

YES

BP BRANDED ULS2


8465726 

KANGAROO EXP #1520

130 RUTLEDGE AVE, CHARLESTON, SC, 29403

CHARLESTON

COLONIAL- CHARLESTON

YES

YES

BP BRANDED ULS2


8176521 

KANGAROO EXP #3377

1B REGENCY PKWY, HILTON HEAD ISLAND, SC, 29928

BEAUFORT

COLONIAL - SAVANNAH

YES

YES

BP BRANDED ULS2


6752885 

KANGAROO EXP # 911

6194 S OKATIE HWY, HARDEEVILLE, SC, 29927

JASPER

COLONIAL - SAVANNAH

YES

YES

BP BRANDED ULS2


6752992 

KANGAROO EXP # 912

2819 NORTH OKATIE HW, Y, RIDGELAND, SC, 29936

JASPER

COLONIAL - SAVANNAH

YES

YES

BP BRANDED ULS2


6753008 

KANGAROO EXP # 430

1610 FORDING ISLAND, RD, HILTON HEAD ISLAND, SC, 29926

BEAUFORT

COLONIAL - SAVANNAH

YES

YES

BP BRANDED ULS2


6879340 

KANGAROO EXP #408

31 ARROW ROAD, HILTON HEAD ISLAND, SC, 29928

BEAUFORT

COLONIAL - SAVANNAH

YES

YES

BP BRANDED ULS2


8137747 

KANGAROO EXP #3298

196 SANFORD RD - HWY, 15-501, PITTSBORO, NC, 27312

CHATHAM

GREENSBORO NC Transmontaigne

YES

YES

BP BRANDED ULS2


6918353 

KANGAROO EXP # 3478

9181 US HWY 29, BLAIRS, VA, 24527

PITTSYLVANIA

GREENSBORO NC Transmontaigne

YES

YES

BP BRANDED ULS2

 

 

--------------------------------------------------------------------------------

 

 


8137853 

4659 PARK N SHOP

201 E 11TH ST-HWY 64, SILER CITY, NC, 27344

CHATHAM

GRNSBORO NC-MAGLN MRKT FRNDSHP

YES

YES

BP BRANDED ULS2


6917124 

KANGAROO EXP #1238

14880 COUNTY RD 315, FORT MCCOY, FL, 32134

MARION

MARATHON ASHLAND - TAMPA

YES

YES

BP BRANDED ULS2


6917231 

KANGAROO EXP #1242

17980 N US HWY 441, ORANGE LAKE, FL, 32681

MARION

MARATHON ASHLAND - TAMPA

YES

YES

BP BRANDED ULS2


6918809 

KANGAROO EXP # 6177

4750 S US HIGHWAY 41, DUNNELLON, FL, 34432

MARION

MARATHON ASHLAND - TAMPA

YES

YES

BP BRANDED ULS2


6919468 

KANGAROO EXP # 6279

6296 W GULF TO LAKE, HWY, CRYSTAL RIVER, FL, 34429

CITRUS

MARATHON ASHLAND - TAMPA

YES

YES

BP BRANDED ULS2


6919682 

KANGAROO EXP # 6512

13075 SPRINGHILL DR, SPRING HILL, FL, 34609

HERNANDO

MARATHON ASHLAND - TAMPA

YES

YES

BP BRANDED ULS2


6919807 

KANGAROO EXP # 6516

13703 HWY 19, HUDSON, FL, 34667

PASCO

MARATHON ASHLAND - TAMPA

YES

YES

BP BRANDED ULS2


6917017 

KANGAROO EXP #1235

401 US HWY 441, LADY LAKE, FL, 32159

LAKE

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6917348 

KANGAROO EXP #1259

12995 N US HWY 441, CITRA, FL, 32113

MARION

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6919799 

KANGAROO EXP # 6513

900 MALABAR ROAD SW, PALM BAY, FL, 32907

BREVARD

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6919914 

KANGAROO EXP # 6528

748 PALM BAY ROAD NE, PALM BAY, FL, 32905

BREVARD

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6920136 

KANGAROO EXP # 6542

3088 HARBOR CITY BLV, D, MELBOURNE, FL, 32935

BREVARD

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6404156 

KANGAROO EXP #2904

2095 E NEW YORK AVE, DELAND, FL, 32724

VOLUSIA

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6404263 

KANGAROO EXP #2050

1591 DUNLAWTON AVE, PORT ORANGE, FL, 32119

VOLUSIA

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6404594 

KANGAROO EXP #2102

2185 W SR 44, DELAND, FL, 32720

VOLUSIA

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6405120 

KANGAROO EXP #2290

19516 E SR 44, EUSTIS, FL, 32726

LAKE

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


6405237 

KANGAROO EXP #2074

2123 INTERNATIONALS, PEEDWAY BLVD, DELAND, FL, 32724

VOLUSIA

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


2434991 

KANGAROO EXP #3140

3498 HWY 9 E, LITTLE RIVER, SC, 29566

HORRY

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2439313 

KANGAROO EXP #3050

327 CHICKENFOOT RD, HOPE MILLS, NC, 28348

CUMBERLAND

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2433084 

KANGAROO EXP #3246

1107 YORK ST, AIKEN, SC, 29801

AIKEN

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2434207 

KANGAROO EXP #3249

421 W MARTINTOWN RD, NORTH AUGUSTA, SC, 29841

AIKEN

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2434314 

KANGAROO EXP #3252

1011 E PINE LOG RD, AIKEN, SC, 29803

AIKEN

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2435329 

KANGAROO EXP #3253

101 ATOMIC RD, JACKSON, SC, 29831

AIKEN

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2435436 

KANGAROO EXP #3243

3540 RICHLAND AVE, AIKEN, SC, 29801

AIKEN

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2437697 

KANGAROO EXP #3275

3333 WASHINGTON RD, MARTINEZ, GA, 30907

COLUMBIA

THE PANTRY INC

YES

YES

BP BRANDED ULS2


6919138 

KANGAROO EXP # 6229

2595 EMERSON DRIVE, PALM BAY, FL, 32909

BREVARD

TAFT FL KINDER MORGAN

YES

YES

BP BRANDED ULS2


2432086 

KANGAROO EXP #3486

5425 FOREST DRIVE, COLUMBIA, SC, 29206

RICHLAND

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2765105 

KANGAROO EXP # 3841

2120 JUNIPER LAKE RD, WEST END, NC, 27376

MOORE

THE PANTRY INC

YES

YES

BP BRANDED ULS2


2765220 

KANGAROO EXP # 3843

4470 NC HWY 87 S, SANFORD, NC, 27331

LEE

THE PANTRY INC

YES

YES

BP BRANDED ULS2


6771620 

KANGAROO EXP # 3064

3710 HWY 501, MYRTLE BEACH, SC, 29579

HORRY

WILMINGTON NC-Hess

YES

YES

BP BRANDED ULS2


6772388 

KANGAROO EXP # 3062

1611 HWY 17 SOUTH, SURFSIDE BEACH, SC, 29577

HORRY

WILMINGTON NC-Hess

YES

YES

BP BRANDED ULS2


6824270 

KANGAROO EXP #3126

2865 PINEY GREEN RD, MIDWAY PARK, NC, 28544

ONSLOW

WILMINGTON NC-Hess

YES

YES

BP BRANDED ULS2


6771489 

KANGAROO EXP #3125

116 PINEY GREEN RD, JACKSONVILLE, NC, 28540

ONSLOW

WILMINGTON NC-Hess

YES

YES

BP BRANDED ULS2


6788970 

KANGAROO EXP # 1223

5200 NE WALDO RD, GAINESVILLE, FL, 32609

ALACHUA

AOC JACKSONVILLE

YES

NO

NO DIESEL

 

 

--------------------------------------------------------------------------------

 

 


6789192 

KANGAROO EXP # 1282

11025 PHILLIPS HWY, JACKSONVILLE, FL, 32256

DUVAL

AOC JACKSONVILLE

YES

NO

NO DIESEL


6789648 

KANGAROO EXP # 6270

4030 SW 13TH STREET, GAINESVILLE, FL, 32608

ALACHUA

AOC JACKSONVILLE

YES

NO

NO DIESEL


6917561 

KANGAROO EXP #1299

4301 US A1A SOUTH, SAINT AUGUSTINE, FL, 32084

ST JOHNS

AOC JACKSONVILLE

YES

NO

NO DIESEL


6918460 

KANGAROO EXP # 6079

24421 SR 40, ASTOR, FL, 32102

LAKE

AOC JACKSONVILLE

YES

NO

NO DIESEL


6918916 

KANGAROO EXP # 6179

4205 US 1 S, SAINT AUGUSTINE, FL, 32086

ST JOHNS

AOC JACKSONVILLE

YES

NO

NO DIESEL


6404917 

KANGAROO EXP #2525

1805 S RIDGEWOOD AVE, EDGEWATER, FL, 32132

VOLUSIA

AOC JACKSONVILLE

YES

NO

NO DIESEL


6427587 

KANGAROO EXP #3914

17025 SE CR 234, MICANOPY, FL, 32667

ALACHUA

AOC JACKSONVILLE

YES

NO

NO DIESEL


6911838 

KANGAROO EXP #3559

1200 MCARTHUR STREET, MANCHESTER, TN, 37355

COFFEE

AOC NASHVILLE

YES

NO

NO DIESEL


6920789 

KANGAROO EXP #3621

2098 MADISON STREET, SHELBYVILLE, TN, 37160

BEDFORD

AOC NASHVILLE

YES

NO

NO DIESEL


6864565 

KANGAROO EXP #3625

1309 WEST MAIN ST, LEBANON, TN, 37087

WILSON

AOC NASHVILLE

YES

NO

NO DIESEL


7858871 

KANGAROO EXP #823

5900 TRYON RD, CARY, NC, 27511

WAKE

AOC SELMA

YES

NO

NO DIESEL


8137309 

KANGAROO EXP #3303

2506 S SAUNDERS, RALEIGH, NC, 27603

WAKE

AOC SELMA

YES

NO

NO DIESEL


6738991 

KANGAROO EXP # 3489

7840 LEONARDO DR, DURHAM, NC, 27713

DURHAM

AOC SELMA

YES

NO

NO DIESEL


6743918 

KANGAROO EXP # 816

1807 HARRISON AVE, CARY, NC, 27513

WAKE

AOC SELMA

YES

NO

NO DIESEL


6744023 

KANGAROO EXP # 914

1001 SE CARY PKWY, CARY, NC, 27511

WAKE

AOC SELMA

YES

NO

NO DIESEL


6760037 

KANGAROO EXP # 846

1800 LAURA DUNCAN RD, APEX, NC, 27502

WAKE

AOC SELMA

YES

NO

NO DIESEL


6760144 

KANGAROO EXP #457

705 E WILLIAMS STREE, T, APEX, NC, 27502

WAKE

AOC SELMA

YES

NO

NO DIESEL


3308400 

KANGAROO EXP #323

3178 ROYAL TOWER DR, IRMO, SC, 29063

LEXINGTON

AOC SWEETWATER

YES

NO

NO DIESEL


3308848 

KANGAROO EXP #574

2841 BROAD RIVER RD, COLUMBIA, SC, 29210

RICHLAND

AOC SWEETWATER

YES

NO

NO DIESEL


3309176 

KANGAROO EXP #332

3950 AUGUSTA HWY, WEST COLUMBIA, SC, 29170

LEXINGTON

AOC SWEETWATER

YES

NO

NO DIESEL


5531157 

KANGAROO EXP #497

2235 DECKER BLVD, COLUMBIA, SC, 29206

RICHLAND

AOC SWEETWATER

YES

NO

NO DIESEL


9137787 

KANGAROO EXP #849

2101 CLEMSON RD, COLUMBIA, SC, 29229

RICHLAND

AOC SWEETWATER

YES

NO

NO DIESEL


7821564 

KANGAROO EXP #442

3504 CHARLESTON HWY, WEST COLUMBIA, SC, 29172

LEXINGTON

AOC SWEETWATER

YES

NO

NO DIESEL


7822596 

KANGAROO EXP #822

3416 LEESBURG RD, COLUMBIA, SC, 29209

RICHLAND

AOC SWEETWATER

YES

NO

NO DIESEL


8126252 

KANGAROO EXP #3245

349 EDGEFIELD RD, BELVEDERE, SC, 29841

AIKEN

AOC SWEETWATER

YES

NO

NO DIESEL


6762587 

KANGAROO EXP # 3274

959 OLD CHEROKEE RD, LEXINGTON, SC, 29072

LEXINGTON

AOC SWEETWATER

YES

NO

NO DIESEL


6762702 

KANGAROO EXP # 842

5372 SUNSET BLVD, LEXINGTON, SC, 29072

LEXINGTON

AOC SWEETWATER

YES

NO

NO DIESEL


6786008 

KANGAROO EXP # 452

3516 BUSH RIVER RD, COLUMBIA, SC, 29210

RICHLAND

AOC SWEETWATER

YES

NO

NO DIESEL


6786339 

KANGAROO EXP # 399

1190 SUNSET BLVD, WEST COLUMBIA, SC, 29169

LEXINGTON

AOC SWEETWATER

YES

NO

NO DIESEL


6786446 

KANGAROO EXP # 470

4400 BETHEL CHURCH R, D, FOREST ACRES, SC, 29206

RICHLAND

AOC SWEETWATER

YES

NO

NO DIESEL


6909931 

KANGAROO EXP #3494

11280 DAYTON PIKE, SODDY-DAISY, TN, 37379

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6910046 

KANGAROO EXP #3496

9300 LEE HIGHWAY, OOLTEWAH, TN, 37363

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6910269 

KANGAROO EXP #3501

4605 CLEVELAND HWY, COHUTTA, GA, 30710

WHITFIELD

AOC CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6910376 

KANGAROO EXP #3506

2777 CHATTANOOGA VAL, LEY RD, FLINTSTONE, GA, 30725

WALKER

ADC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL

 

 

--------------------------------------------------------------------------------

 

 


6910483 

KANGAROO EXP #3508

1897 MCFARLAND GAP A, VE, ROSSVILLE, GA, 30741

WALKER

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6914790 

KANGAROO EXP #3507

118 KAY CONLEY ROAD, ROCK SPRING, GA, 30739

WALKER

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6910947 

KANGAROO EXP #3524

234 BROWNS FERRY RD, CHATTANOOGA, TN, 37419

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6911051 

KANGAROO EXP #3525

201 CARBONDALE RD SW, DALTON, GA, 30720

WHITFIELD

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6911275 

KANGAROO EXP #3540

1182 MOUNTAIN CRK RD, CHATTANOOGA, TN, 37405

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6911382 

KANGAROO EXP #3541

1005 HIXSON PIKE, CHATTANOOGA, TN, 37405

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6911499 

KANGAROO EXP #3544

902 DALLAS ROAD, CHATTANOOGA, TN, 37405

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6912265 

DISCOUNT MART #4710

4300 NORCROSS RD, HIXSON, TN, 37343

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6912372 

KANGAROO EXP #3581

3390 AIRPORT ROAD, DALTON, GA, 30721

WHITFIELD

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6912489 

KANGAROO EXP #3603

1700 HARRISON PIKE, CLEVELAND, TN, 37311

BRADLEY

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6912604 

KANGAROO EXP #3502

3608 CHATSWORTH HWY, DALTON, GA, 30720

WHITFIELD

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6913370 

KANGAROO EXP #3534

1111 NORTH MAIN ST, LA FAYETTE, GA, 30728

WALKER

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6913594 

KANGAROO EXP #3539

6224-A HIXSON PIKE, CHATTANOOGA, TN, 37402

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6914378 

KANGAROO EXP #3574

13424 DAYTON PIKE, SODDY-DAISY, TN, 37379

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6914485 

KANGAROO EXP #3576

4026 SHALLOWFORD RD, CHATTANOOGA, TN, 37411

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6914592 

KANGAROO EXP #3577

3407 AMNICOLA HWY, CHATTANOOGA, TN, 37406

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6914923 

KANGAROO EXP #3589

210 25TH STREET NW, CLEVELAND, TN, 37311

BRADLEY

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6915037 

KANGAROO EXP #3590

2214 E WALNUT AVE, DALTON, GA, 30721

WHITFIELD

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6915144 

KANGAROO EXP #3591

1200 SOUTH CEDAR, SOUTH PITTSBURG, TN, 37380

MARION

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6915250 

KANGAROO EXP #3598

MT VERD ROAD, ATHENS, TN, 37303

MC MINN

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6915367 

KANGAROO EXP #3604

1200 CLEVELAND HWY, DALTON, GA, 30721

WHITFIELD

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6915474 

KANGAROO EXP #3605

5012 HIXSON PIKE, HIXSON, TN, 37343

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6915698 

KANGAROO EXP #3614

7020 E BRAINERD ROAD, CHATTANOOGA, TN, 37421

HAMILTON

1A0C-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6915706 

KANGAROO EXP #3616

4900 BRAINERD RD, CHATTANOOGA, TN, 37411

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6916563 

KANGAROO EXP #3510

400 WEST MAIN STREET, LA FAYETTE, GA, 30728

WALKER

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6920458 

KANGAROO EXP  #3546

3480 KEITH ST NW, CLEVELAND, TN, 37312

BRADLEY

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6920896 

KANGAROO EXP #3623

600 ASHLAND TERRACE, RED BANK, TN, 37415

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6920904 

KANGAROO EXP #3624

2300 JENKINS ROAD, CHATTANOOGA, TN, 37421

HAMILTON

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6921126 

KANGAROO EXP #3586

4147 HIGHWAY 411, OCOEE, TN, 37361

POLK

AOC-CHATTANOOGA (TYNER)

YES

NO

NO DIESEL


6411508 

KANGAROO EXP #3316

1333 LUMPKIN ST, ATHENS, GA, 30606

CLARKE

AOC-DORAVILLE #1

YES

NO

NO DIESEL


6412126 

KANGAROO EXP #3320

990 PRINCE AVE, ATHENS, GA, 30605

CLARKE

AOC-DORAVILLE #1

YES

NO

NO DIESEL


5896493 

KANGAROO EXP #366

812 5 HORNER BLVD, SANFORD, NC, 27330

LEE

CITGO-SELMA

YES

NO

NO DIESEL


4753851 

KANGAROO EXP #258

3000 5 JEFFERSON DAV, IS HWY, SANFORD, NC, 27330

LEE

CITGO SELMA

YES

NO

NO DIESEL


7749005 

KANGAROO EXP #906

1501 LIVE OAK ST, BEAUFORT, NC, 28516

CARTERET

CITGO-SELMA

YES

NO

NO DIESEL

 

 

--------------------------------------------------------------------------------

 

 


7858988 

KANGAROO EXP #826

4000 S MEMORIAL DR, GREENVILLE, NC, 27835

PITT

CITGO-SELMA

YES

NO

NO DIESEL


7859093 

KANGAROO EXP #854

1207 FOREST HILLS RD, NW, WILSON, NC, 27896

WILSON

CITGO-SELMA

YES

NO

NO DIESEL


7852767 

KANGAROO EXP #928

453 BUCK SWAMP RD, GOLDSBORO, NC, 27530

WAYNE

CITGO-SELMA

YES

NO

NO DIESEL


8015786 

KANGAROO EXP #3018

504 W SAUNDERS, MAXTON, NC, 28364

ROBESON

CITGO-SELMA

YES

NO

NO DIESEL


6780746 

CAMPUS STORE LLC4741

316 EAST 10TH STREET, GREENVILLE, NC, 27858

PITT

CITGO-SELMA

YES

NO

NO DIESEL


6780951 

KANGAROO EXP # 827

2195 SOUTH EVANS ST, GREENVILLE, NC, 27834

PITT

CITGO-SELMA

YES

NO

NO DIESEL


6813679 

KANGAROO EXP #3005

5617 ROCKFISH RD, HOPE MILLS, NC, 28348

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6817522 

KANGAROO EXP # 3014

2501 HOPE MILS RD, FAYETTEVILLE, NC, 28306

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6817639 

KANGAROO EXP # 3001

2450 IRELAND DR, FAYETTEVILLE, NC, 28306

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6817746 

KANGAROO EXP # 3002

1764 IRELAND DR, FAYETTEVILLE, NC, 28304

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6817852 

KANGAROO EXP # 486

6605 RAEFORD RD, FAYETTEVILLE, NC, 28304

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6818298 

KANGAROO EXP # 3007

1302 ROBESON ST, FAYETTEVILLE, NC, 28305

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6818306 

KANGAROO EXP # 3042

1135 PAMALEE DR, FAYETTEVILLE, NC, 28303

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6818413 

KANGAROO EXP # 3041

5762 RAMSEY, FAYETTEVILLE, NC, 28311

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6851604 

KANGAROO EXP #3015

3330 NATAL RD, FAYETTEVILLE, NC, 28306

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


6851711 

KANGAROO EXP #3006

801 NORTH MAIN ST, SPRING LAKE, NC, 28390

CUMBERLAND

CITGO-SELMA

YES

NO

NO DIESEL


5715933 

KANGAROO EXP #77S

106 MAIN RD, JOHNS ISLAND, SC, 29455

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


7821341 

KANGAROO EXP #882

5154 N RHETT AVE, CHARLESTON, SC, 29405

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


7822711 

KANGAROO EXP #794

1595 TROLLEY RD, SUMMERVILLE, SC, 29485

DORCHESTER

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


7860315 

KANGAROO EXP #334

1011 GLENNS BAY RD, SURFSIDE BEACH, SC, 29575

HORRY

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


8139602 

KANGAROO EXP #3358

1301 SAM RITTENBERG, RD, CHARLESTON, SC, 29407

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


8139719 

KANGAROO EXP #3359

1406 SAVANNAH HWY, CHARLESTON, SC, 29407

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6750830 

KANGAROO EXP #403

2005 BUS HWY 17 - WOODLAND DR, GARDEN CITY BEACH, SC, 29576

HORRY

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6751499 

KANGAROO EXP #301

3730 HWY 17 BYPASS, MURRELLS INLET, SC, 29576

GEORGETOWN

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6751614 

KANGAROO EXP #791

315 CHURCH ST, GEORGETOWN, SC, 29440

GEORGETOWN

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6751721 

KANGAROO EXP #792

2591 GLENS BAY RD, SURFSIDE BEACH, SC, 29575

HORRY

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6752661 

KANGAROO EXP # 820

906 FOLLY ROAD, JAMES ISLAND, SC, 29412

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6753222 

KANGAROO EXP # 594

1210 CENTRAL AVENUE, SUMMERVILLE, SC, 29483

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6753552 

KANGAROO EXP # 593

201 W 5TH ST N, SUMMERVILLE, SC, 29483

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6753669 

KANGAROO EXP # 288

2572 ASHLEY RIVER RD, CHARLESTON, SC, 29414

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6753883 

KANGAROO EXP # 788

207 OLD TROLLEY ROAD, SUMMERVILLE, SC, 29483

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6753990 

KANGAROO EXP # 845

9195 UNIVERSITY BLVD, NORTH CHARLESTON, SC, 29406

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6754006 

KANGAROO EXP # 848

1786 MAIN ROAD, JOHNS ISLAND, SC, 29455

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6754113 

KANGAROO EXP # 880

1805 SAVANNAH HWY, CHARLESTON, SC, 29407

CHARLESTON

COLONIAL CHARLESTON

YES

NO

NO DIESEL

 

 

--------------------------------------------------------------------------------

 

 


6754220 

KANGAROO EXP # 839

42 CENTER STREET, FOLLY BEACH, SC, 29439

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6754337 

KANGAROO EXP # 498

5098 DORCHESTER RD, CHARLESTON, SC, 29418

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6757462 

KANGAROO EXP # 883

6923 RIVERS AVENUE, NORTH CHARLESTON, SC, 29406

CHARLESTON

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6759179 

KANGAROO EXP #3491

49 BLACKGUM RD, PAWLEYS ISLAND, SC, 29585

GEORGETOWN

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6773220 

KANGAROO EXP It 3058

10459 OCEAN HWY, PAWLEYS ISLAND, SC, 29585

GEORGETOWN

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


6606891 

KANGAROO EXP #3870

605 NORTH HIGHWAY 52, MONCKS CORNER, SC, 29461

BERKELEY

COLONIAL - CHARLESTON

YES

NO

NO DIESEL


7749112 

KANGAROO EXP #907

845 ROBERT SMALLS PK, WY, BEAUFORT, SC, 29906

BEAUFORT

COLONIAL - SAVANNAH

YES

NO

NO DIESEL


7821127 

KANGAROO EXP #277

71 MATHEWS DR, HILTON HEAD ISLAND, SC, 29926

BEAUFORT

COLONIAL - SAVANNAH

YES

NO

NO DIESEL


7822489 

KANGAROO EXP #490

1000 RIBAULT ST, PORT ROYAL, SC, 29935

BEAUFORT

COLONIAL - SAVANNAH

YES

NO

NO DIESEL


7822828 

KANGAROO EXP #787

1 GUMTREE RD, HILTON HEAD ISLAND, SC, 29926

BEAUFORT

COLONIAL-SAVANNAH

YES

NO

NO DIESEL


7839756 

KANGAROO EXP #917

1553 FORDING ISLAND, HILTON HEAD ISLAND, SC, 29928

BEAUFORT

COLONIAL - SAVANNAH

YES

NO

NO DIESEL


8017550 

KANGAROO EXP #855

6 PALMETTO BAY, HILTON HEAD ISLAND, SC, 29928

BEAUFORT

COLONIAL - SAVANNAH

YES

NO

NO DIESEL


8081846 

KANGAROO EXP #862

290 ROBERT SMALL PKW, Y, BEAUFORT, SC, 29902

BEAUFORT

COLONIAL - SAVANNAH

YES

NO

NO DIESEL


6751051 

CORNER STOP 4707

6306 CAROLINA BEACH, WILMINGTON, NC, 28412

NEW HANOVER

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6909824 

KANGAROO EXP #3630

14 D MARK CUMMINGS R, D, HARDEEVILLE, SC, 29927

JASPER

COLONIAL-SAVANNAH

YES

NO

NO DIESEL


7858764 

KANGAROO EXP #818

HGWY 86, HILLSBOROUGH, NC, 27278

ORANGE

GREENSBORO NC-Transmontaigne

YES

NO

NO DIESEL


6788756 

KANGAROO EXP #161

1031 HWY 87 NORTH, ELON COLLEGE, NC, 27244

ALAMANCE

GREENSBORO NC-Transmontaigne

YES

NO

NO DIESEL


6788863 

KANGAROO EXP # 426

295 EAST PARRIS AVE, HIGH POINT, NC, 27261

GUILFORD

GREENSBORO NC-Transmontaigne

YES

NO

NO DIESEL


6813919 

KANGAROO EXP # 795

2010 W MOUNTAIN ST, KERNERSVILLE, NC, 27284

FORSYTH

GREENSBORO NC-Transmontaigne

YES

NO

NO DIESEL


6824056 

KANGAROO EXP II 174

620 WEST ST, PITTSBORO, NC, 27312

CHATHAM

GREENSBORO NC-Transmontaigne

YES

NO

NO DIESEL


6833230 

KANGAROO EXP # 182

300 S SALISBURY, SPENCER, NC, 28159

ROWAN

GREENSBORO NC-Transmontaigne

YES

NO

NO DIESEL


4238754 

KANGAROO EXP #150

121 E SWANNANOA AVE, LIBERTY, NC, 27298

RANDOLPH

GRNSBORO NC-MAGLN MRKT FRNDSHP

YES

NO

NO DIESEL


6759716 

KANGAROO EXP # 3102

201 S ESTES DRIVE, CHAPEL HILL, NC, 27515

ORANGE

GRNSBORO NC-MAGLN MRKT FRNDSHP

YES

NO

NO DIESEL


6917793 

KANGAROO EXP # 2907

5160 S PINE AVENUE, OCALA, FL, 34480

MARION

MARATHON ASHLAND - TAMPA

YES

NO

NO DIESEL


6919021 

KANGAROO EXP #  6183

743 HIGHWAY 41 SOUTH, INVERNESS, FL, 34450

CITRUS

MARATHON ASHLAND - TAMPA

YES

NO

NO DIESEL


6404370 

KANGAROO EXP #2908

8664 SW 103RD STREET, RD, OCALA, FL, 34481

MARION

MARATHON ASHLAND - TAMPA

YES

NO

NO DIESEL


6918577 

KANGAROO EXP It 6086

1500 SINGLETON AVE N, TITUSVILLE, FL, 32796

BREVARD

TAFT FL KINDER MORGAN

YES

NO

NO DIESEL


6918684 

KANGAROO EXP # 6087

2455 N WICKHAM ROAD, MELBOURNE, FL, 32935

BREVARD

TAFT FL KINDER MORGAN

YES

NO

NO DIESEL


6918791 

KANGAROO EXP # 6131

4001 N WICKHAM ROAD, MELBOURNE, FL, 32935

BREVARD

TAFT FL KINDER MORGAN

YES

NO

NO DIESEL


2436772 

KANGAROO EXP #386

500 JONES FERRY ROAD, CARRBORO, NC, 27510

ORANGE

THE PANTRY INC

YES

NO

NO DIESEL


2438992 

KANGAROO EXP #463

301 PROVIDENCE RD, CLARKSVILLE, TN, 37042

MONTGOMERY

THE PANTRY INC

YES

NO

NO DIESEL


2431955 

KANGAROO EXP #382

1204 HIGHWAY 70 EAST, HILLSBOROUGH, NC, 27278

ORANGE

THE PANTRY INC

YES

NO

NO DIESEL


2431468 

KANGAROO EXP #481

3458 S MAIN ST, HOPE MILLS, NC, 28348

CUMBERLAND

THE PANTRY INC

YES

NO

NO DIESEL


2431377 

KANGAROO EXP #112

110 W HAGGARD ST, ELON COLLEGE, NC, 27244

ALAMANCE

THE PANTRY INC

YES

NO

NO DIESEL

 

 

--------------------------------------------------------------------------------

 

 


2430882 

KANGAROO EXP #441

1013 S MAIN ST, GRAHAM, NC, 27253

ALAMANCE

THE PANTRY INC

YES

NO

NO DIESEL


2430692 

KANGAROO EXP #422

511 HWY 17 & 6TH AVE, NORTH MYRTLE BEACH, SC, 29582

HORRY

THE PANTRY INC

YES

NO

NO DIESEL


2429801 

KANGAROO EXP #295

1810 S RIBOUTT ROAD, PORT ROYAL SC, 29935

BEAUFORT

THE PANTRY INC

YES

NO

NO DIESEL

,            2419679

KANGAROO EXP #451

1801 MADISON ST, CLARKSVILLE, TN, 37043

MONTGOMERY

THE PANTRY INC

YES

NO

NO DIESEL


2419885 

KANGAROO EXP #473

1791 WILMA RUDOLPH, BLVD, CLARKSVILLE, TN, 37040

MONTGOMERY

THE PANTRY INC

YES

NO

NO DIESEL


2420495 

L & R MARKET 4708

601 HARTSVILLE PK RD, GALLATIN, TN, 37066

SUMNER

THE PANTRY INC

YES

NO

NO DIESEL


2418671 

KANGAROO EXP #402

560 DOVER RD, CLARKSVILLE, TN, 37042

MONTGOMERY

THE PANTRY INC

YES

NO

NO DIESEL


2419083 

KANGAROO EXP #407

1874 MEMORIAL DR, CLARKSVILLE, TN, 37043

MONTGOMERY

THE PANTRY INC

YES

NO

NO DIESEL


2419398 

KANGAROO EXP #443

648 LAFAYETTE RD, CLARKSVILLE, TN, 37042

MONTGOMERY

THE PANTRY INC

YES

NO

NO DIESEL


2417509 

KANGAROO EXP #420

407 HOPKINSVILLE RD, RUSSELLVILLE, KY, 42276

LOGAN

THE PANTRY INC

YES

NO

NO DIESEL


2417830 

KANGAROO EXP #679

2175 RUSSELLVILLE RD, HOPKINSVILLE, KY, 42240

CHRISTIAN

THE PANTRY INC

YES

NO

NO DIESEL


2417277 

KANGAROO EXP #391

3249 LAFAYETTE RD, HOPKINSVILLE, KY, 42240

CHRISTIAN

THE PANTRY INC

YES

NO

NO DIESEL


2416014 

KANGAROO EXP #405

3006 HAWKINS AVE, SANFORD, NC, 27330

LEE

THE PANTRY INC

YES

NO

NO DIESEL


2417335 

KANGAROO EXP #394

932 N MAIN ST, HOPKINSVILLE, KY, 42240

CHRISTIAN

THE PANTRY INC

YES

NO

NO DIESEL


2416394 

KANGAROO EXP #358

6428 CAMDEN RD, FAYETTEVILLE, NC, 28306

CUMBERLAND

THE PANTRY INC

YES

NO

NO DIESEL


2417434 

KANGAROO EXP #419

1034 N MAIN ST, RUSSELLVILLE, KY, 42276

LOGAN

THE PANTRY INC

YES

NO

NO DIESEL


2424257 

KANGAROO EXP #474

302 W NORTHFIELD BLV, MURFREESBORO, TN, 37129

RUTHERFORD

THE PANTRY INC

YES

NO

NO DIESEL


2439206 

KANGAROO EXP #3048

9615 FAYETTEVILL RD, RAEFORD, NC, 28376

HOKE

THE PANTRY INC

YES

NO

NO DIESEL


2442044 

KANGAROO EXP #3101

2229 HWY 54 E, CHAPEL HILL, NC, 27514

ORANGE

THE PANTRY INC

YES

NO

NO DIESEL


2416667 

KANGAROO EXP #3139

1208 BRAGG BLVD, FAYETTEVILLE, NC, 28301

CUMBERLAND

THE PANTRY INC

YES

NO

NO DIESEL


2424877 

KANGAROO EXP #3069

4815 HWY 17 S, NORTH MYRTLE BEACH, SC, 29582

HORRY

THE PANTRY INC

YES

NO

NO DIESEL


2435741 

KANGAROO EXP #3244

1851 WHISKEY RD, AIKEN, SC, 29801

AIKEN

THE PANTRY INC

YES

NO

NO DIESEL


2437267 

KANGAROO EXP #3271

2655 COLUMBIA HWY N, AIKEN, SC, 29801

AIKEN

THE PANTRY INC

YES

NO

NO DIESEL


2437580 

KANGAROO EXP #3266

3003 DEANS BRIDGE RD, AUGUSTA, GA, 30906

RICHMOND

THE PANTRY INC

YES

NO

NO DIESEL


2438018 

KANGAROO EXP #3261

3011 WASHINGTON RD, AUGUSTA, GA, 30907

RICHMOND

THE PANTRY INC

YES

NO

NO DIESEL


2438224 

KANGAROO EXP #3262

3434 WRIGHTBORO, AUGUSTA, GA, 30909

RICHMOND

THE PANTRY INC

YES

NO

NO DIESEL


2438539 

KANGAROO EXP #3263

4101 WINDSOR SPGS RD, HEPHZIBAH, GA, 30815

RICHMOND

THE PANTRY INC

YES

NO

NO DIESEL


2442143 

KANGAROO EXP #3264

2822 PEACH ORCHRD RD, AUGUSTA, GA, 30907

RICHMOND

THE PANTRY INC

YES

NO

NO DIESEL


2443851 

KANGAROO EXP #3254

1019 S LAKE DRIVE, LEXINGTON, SC, 29073

LEXINGTON

THE PANTRY INC

YES

NO

NO DIESEL


2765584 

4660 PARK AND SHOP

1513 E 11TH ST, SILER CITY, NC, 27344

CHATHAM

THE PANTRY INC

YES

NO

NO DIESEL


2765691 

KANGAROO EXP # 3840

170 BEVERLY LANE, SOUTHERN PINES, NC, 28387

MOORE

THE PANTRY INC

YES

NO

NO DIESEL


2765014 

KANGAROO EXP #3842

7249 US HWY 15-501, CARTHAGE, NC, 28327

MOORE

THE PANTRY INC

YES

NO

NO DIESEL


7860083 

KANGAROO EXP #467

1130 N HOWE ST, SOUTHPORT, NC, 28461

BRUNSWICK

WILMINGTON NC-Hess

YES

NO

NO DIESEL


7753023 

KANGAROO EXP #930

1731 LEJEUNE BLVD, JACKSONVILLE, NC, 28540

ONSLOW

WILMINGTON NC-Hess

YES

NO

NO DIESEL

 

 

--------------------------------------------------------------------------------

 

 


6750947 

KANGAROO EXP #437

6759 CAROLINE BCH RD, WILMINGTON, NC, 28409

NEW HANOVER

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6751168 

KANGAROO EXP #464

2375 17TH ST - MEDIC, AL CTR, WILMINGTON, NC, 28401

NEW HANOVER

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6751275 

KANGAROO EXP #484

5800 CASTLE HAYNE RD, CASTLE HAYNE, NC, 28429

NEW HANOVER

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6751382 

KANGAROO EXP #3135

100 YAUPON DR, LONG BEACH, NC, 28465

BRUNSWICK

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6751945 

KANGAROO EXP #853

2995 10TH AVE, MYRTLE BEACH, SC, 29577

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6771513 

KANGAROO EXP # 273

3305 N KINGS HWY, MYRTLE BEACH, SC, 29577

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6771943 

KANGAROO EXP #  3241

1405 S KINGS HWY, MYRTLE BEACH, SC, 29577

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6772057 

KANGAROO EXP #3061

400 SEA MOUNTAIN HWY, NORTH MYRTLE BEACH, SC, 29582

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6772164 

KANGAROO EXP #  3066

4509 HWY 17, NORTH MYRTLE BEACH, SC, 29582

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6772271 

KANGAROO EXP # 3484

1501 HWY 17 NORTH, NORTH MYRTLE BEACH, SC, 29582

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6772495 

KANGAROO EXP # 3228

1600 CHURCH ST, CONWAY, SC, 29526

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6772503 

KANGAROO EXP # 3049

7095 OCEAN HWY W, OCEAN ISLE BEACH, NC, 28469

BRUNSWICK

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6673438 

PANTRY # 3065

1350 KINGS HWY, NORTH MYRTLE BEACH, SC, 29582

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6824387 

KANGAROO EXP # 825

2561 ONSLOW DR, JACKSONVILLE, NC, 28540

ONSLOW

WILMINGTON NC-Hess

YES

NO

NO DIESEL


6864458 

KANGAROO EXP #3059

5600 SOUTH KING HWY, MYRTLE BEACH, SC, 29575

HORRY

WILMINGTON NC-Hess

YES

NO

NO DIESEL

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

RIDER TO BRANDED JOBBER CONTRACT

 

THIS RIDER TO BRANDED JOBBER CONTRACT (“Rider”) dated effective January 7, 2013
modifies and supplements that certain Branded Jobber Contract dated December 31,
2012 (“Branded Jobber Contract”) by and between BP Products North America Inc.,
a Maryland corporation (“Company”) and The Pantry, Inc., a Delaware corporation
(“Jobber”).

WITNESSETH:

WHEREAS,  Company and Jobber have entered into the Branded Jobber Contract for
the resale of Company’s trademarked motor fuels, motor oils and other products
to the motoring public at the Approved Retail Sites identified therein;

WHEREAS,  that the following further terms and conditions are incorporated into
and made a part of the Branded Jobber Contract, which together with this Rider
and any addenda and amendments thereto, are herein referred to as the “Branded
Jobber Contract”. Terms not defined in this Rider shall have the meaning
ascribed to them in the Branded Jobber Contract.

1. Term. Section 1 of the Branded Jobber Contract is deleted in its entirety and
replaced with the following:

1.            Term.  The term (“Term”) covered by this Contract will be for a
period of seven (7) years beginning January 1, 2013 and ending on December 31,
2019, unless terminated earlier by law or by the terms of this Contract, or
unless extended by mutual written agreement of Company and Jobber.

2. Minimum Volume Requirements. Sections 2(f) and (g) of the Branded Jobber
Contract are deleted in their entirety and replaced with the following:

(f)

Minimum Annual Volume Requirement - Total. Jobber will be required to purchase
at least [***] gallons during every continuous 12-month period during the Term,
as adjusted pursuant to the terms of this Contract (“Total Annual Volume
Requirement”), with the first period commencing on the beginning date of the
Term. In the event that Jobber fails for any reason to acquire from Company the
minimum amount of Total Annual Volume Requirement required for each applicable
12-month period, Jobber will be in breach of this Contract, and Company may, as
its exclusive remedy for breaching the Total Annual Volume Requirement, require
Jobber to pay $0.02 times the difference between the Total Annual Volume
Requirement and the number of gallons purchased for the applicable 12-month
period. Notwithstanding the foregoing, if a Product run-out, event of Force
Majeure, or partial or total interruption, loss, or shortage of transportation
facilities or supplies of Company will prevent Jobber from lifting Product at
Jobber’s Designated Terminals at any time, Company shall allow Jobber to (A)
lift from another Company terminal if volume is available, or (B) if not
available (as determined by Company), receive a pro rata deduction from its
Total Annual Volume Requirement based on the period Jobber is unable to lift
volume. These options may apply only to those contract quantities that would
have been lifted during the run-out period if Jobber had lifted ratably
throughout the period. In addition to the foregoing, if willful misconduct by
Company directly causes demand for Company’s branded fuel to be reduced, Company
may allow Jobber to receive a deduction from its Total Annual Volume Requirement
based on the amount Company reasonably estimates was caused directly by
Company’s misconduct.

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



 

1

--------------------------------------------------------------------------------

 

 

(g)

Minimum Annual Volume Requirement - Per Site. Jobber will be required to
purchase a minimum of [***] gallons of Products during every continuous 12-month
period during the Term for each and every Approved Retail Site (“Per Site Annual
Volume Requirement”), with the first period commencing on the beginning of the
Term. In the event that Jobber fails for any reason to acquire from Company the
minimum amount of Per Site Annual Site Volume Requirement required for each
applicable 12-month period for any one Approved Retail Site, Company may revoke
its approval of such Approved Retail Site, at which time it will automatically
be removed from the list of Approved Retail Sites set forth on Attachment A of
this Contract. Such revocation of approval shall be the sole and exclusive
remedy for any failure to meet the Per Site Annual Volume Requirement. If
Company removes an Approved Retail Site for failure to meet the Per Site Annual
Site Volume Requirement and such Approved Retail Site is not then in default of
any other requirements under this Contract for Approved Retail Sites, then the
Total Annual Volume Requirement shall be reduced in accordance with Section 4(f)
of the Rider. Notwithstanding the foregoing, (i) this Paragraph 2(g) will not
become effective until the later to occur of (A) [***], or (B) [***], and (ii)
the Per Site Annual Volume Requirement will not apply to those sites identified
on Exhibit A [***].

3. Addition of Approved Retail Sites. Jobber may add up to twenty (20)
additional Approved Retail Sites per year if such new sites are approved by
Company. Company agrees that it will not withhold consent to add a new site as
an Approved Retail Site provided the following criteria are met: (a) using
Company’s commercially reasonable business judgment, the new site is in a
location (including whether the location will be in conflict with another
Company branded site) and has an overall square footage that is deemed desirable
by Company; (b) the new site has or will meet Company’s then existing brand and
image requirements; (c) Jobber is not then in default of the Branded Jobber
Contract beyond any applicable cure period; (d) Jobber has provided Company with
supporting documentation demonstrating that the new site will meet or exceed the
Per Site Annual Volume Requirement, (e) the site is not currently operating as a
Company branded station supplied by another BP jobber or dealer (unless
otherwise agreed to be added in writing by the then current jobber or dealer;
provided that BP also approves such addition in writing); and (f) the new site
meets the requirements set forth in Section 6(a) of the Branded Jobber Contract.
Notwithstanding the foregoing, Company’s approval of a new site shall not be
deemed a representation or warranty by Company that such new site will perform
as predicted, that it will be profitable, that it will sell volume in excess of
the Per Site Annual Volume Requirement, or that it is an economical investment
by Jobber. Jobber agrees that its decision to acquire or lease any property or
to enter into any supply agreements with the occupant of any property will be
made independent of any decision by Company on whether to add the new site as an
Approved Retail Site, and shall be based on Jobber’s own due diligence of the
new site.

4. Removal of Approved Retail Sites.

a.

If there is an Approved Retail Site that (i) does not meet or exceed the Per
Site Annual Volume Requirement as defined in Section 2(g) of the Branded Jobber
Contract despite commercially reasonable attempts by Jobber, Jobber may request
that Company remove the Approved Retail Site from Attachment A by sending such
request to Company in writing. If Company agrees that the Approved Retail Site
meets the foregoing criteria, the parties shall execute an amendment removing
the Approved Retail Site from Attachment A.

 

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



2

 

--------------------------------------------------------------------------------

 

 

b.

If Jobber sells an Approved Retail Site to an unrelated third party, or if the
Approved Retail Site will be permanently removed as a petroleum products retail
location, Jobber may remove the Approved Retail Site from Attachment A by
sending such request to Company in writing more than sixty (60) days prior to
such sale or removal, along with documentation evidencing that the criteria has
been satisfied. If Company agrees that the Approved Retail Site meets the
foregoing criteria, the parties shall execute an amendment removing the Approved
Retail Site from Attachment A.

c.

Jobber shall have the right to remove the Approved Retail Sites listed on
Exhibit B (“Approved Removal Sites”) from Attachment A at any time on or before
December 31, 2013. If an Approved Removal Site has been timely removed from
Attachment A, then Jobber may sell either unbranded or the fuel of any other
fuel supplier at such location.

d.

If Jobber desires to convert an Approved Retail Site to an unbranded location
(or branded Kangaroo Express without any other fuel related co-brand) still
being supplied by Company, Jobber shall send written notice to Company setting
forth (a) a description of the Approved Retail Sites it desires to convert, and
(b) the proposed timeline for the conversion. Within thirty (30) days after
receiving such notice, if Company and Jobber are not then parties to an
unbranded supply agreement, Company shall submit to Jobber for review a draft
unbranded supply agreement containing pricing and supply terms no less favorable
than the Branded Jobber Contract. [***] (b) the Approved Retail Sites requested
for conversion over the Term of this Branded Jobber Contract are diversified in
representation, such that Approved Retail Sites being converted are not
primarily top producing sites, and (c) the density of remaining Approved Retail
Sites in the Market Area is adequately disbursed throughout the Market Area. If
any of the foregoing requirements are not satisfied, then such Approved Retail
Site shall not be converted unless consented to in writing by Company, which
consent Company may withhold in its sole and absolute discretion. For purposes
of this paragraph, a “Market Area” shall mean (a) a municipality with a
population of more than 7,000 people (“Population Minimum”), (b) for
municipalities with less than the Population Minimum, a metropolitan area with
more than the Population Minimum, and (c) for areas that do not meet either (a)
or (b), the County in which the Approved Retail Site is located.

e.

[***] may be removed from the Approved Retail Site list in any calendar year
pursuant to this Section 4; provided, however, that any Approved Retail Sites
timely removed in accordance with Section 4(c) shall not count toward the
maximum amount of Approved Retail Sites that may be removed for the 2013
calendar year.

f.

An Approved Retail Site may not be removed pursuant to this Section 4 if the
Product purchased for such Approved Retail Site in the immediately prior twelve
(12) month period subtracted from all of the Product purchased by Jobber under
this Branded Jobber Contract for the same period (subtracting out any Product
purchased by Jobber for sites that have also been removed from the list of
Approved Retail Sites) results in a sum that is less than the Minimum Annual
Amount (hereinafter defined).

g.

If an Approved Retail Site is removed pursuant to 2(g), 4(a), 4(b) or 4(c) of
this Rider, then Jobber’s Total Annual Volume Requirement shall be reduced by an
amount equal to the number of gallons of Product sold from such former Approved
Retail Site for the twelve (12) month period immediately prior to such removal;
[***]. The lower Total Annual Volume Requirement shall commence on the day of
the removal, and shall be prorated for any partial year.

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



3

 

--------------------------------------------------------------------------------

 

 

h.

If an Approved Retail Site is converted to unbranded pursuant to 4(d), the
purchases of unbranded fuel from Company for such former Approved Retail Site
shall be counted toward the Total Annual Volume Requirement.

i.

Nothing in this paragraph shall require Company to remove any deed restrictions
from any Approved Retail Sites.

5. Jobber Buying Price.

a.

Section 3(a) of the Branded Jobber Contract is amended to delete the definition
of Jobber Buying Price contained therein, and replace with the following
definition, which is intended to be consistent with the unbranded fuel agreement
price executed by the parties simultaneously herewith: The price shown on
Schedule A attached hereto, which includes common carrier pipeline tariffs,
for-hire barge and shipping costs or third party terminalling costs. For OPIS,
Platts and ARGUS priced deals, the following pricing days will be used: (a) for
Saturday and Sunday the price effective date is the Friday immediately prior to
the date the Product is lifted; (b) for holidays and/or days the index is not
quoted, the price effective date is the first day immediately prior to the
lifting date that the index was quoted; and (c) for all other lifting dates, the
price effective for the lifting day. If the index used for pricing ceases to be
published, then the parties shall mutually agree upon an appropriate
industry-wide substitute market price quotation methodology for the applicable
terminal reflecting as closely as reasonably possible the relevant product index
price which is then available.

b.

The last sentence of Section 3(a) of the Branded Jobber Contract is amended to
read as follows:

“In addition to the applicable Jobber Buying Price, Jobber will also pay all
other charges applicable to branded jobbers on a network wide basis and those
charges categorized in Paragraph 25 of the Contract. Examples of the charges
applicable to branded jobbers on a network wide basis include charges associated
with the brand assurance program, the fees referenced in Section 8 of the
Contract, fees set forth in any separate agreement between Jobber and Company,
and charges similar thereto.”

6. Market Withdrawal De-Branding Costs. If Company terminates the Branded Jobber
Contract with respect to certain locations pursuant to Section 16(c) of the
Branded Jobber Contract as a result of a market withdrawal, as defined in the
PMPA, [***]. [***] costs to remove the Company Trade Identities, and shall
specifically exclude any costs to replace imaging materials or repair any damage
caused by such removal.

7. Reimaging Costs. If Company determines to make a material change to its Trade
Identities during the Term of the Branded Jobber Contract, Company shall send
written notice of its determination to Jobber. If Jobber has incurred costs
during the Term that have not been reimbursed for the installation of new
Qualified Trade Identities (hereinafter defined) that exceeds more than [***] in
the aggregate (“Aggregate Qualifying Costs”), then Jobber shall submit to
Company the Back-up Documents (defined below) within thirty (30) days after
receiving such notice. If Jobber has not exceeded the Aggregate Qualifying
Costs, then within thirty (30) days after receiving written notice Jobber shall
deliver to Company a list of all Approved Retail Sites and Back-Up Documents
where Jobber has incurred costs during the Term (without any reimbursement by
Company) for the installation of new Qualified Trade Identities that exceeded
more than [***] (“Per Site Qualifying Costs”). For purposes of this paragraph,

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.





4

 

--------------------------------------------------------------------------------

 

 

“Back-up Documents” means all of the following: (a) a description of the
Qualified Trade Identities (including a description of those portions not
containing Company Trade Identities, such as a co-branded sign, which portions
Jobber acknowledges shall be reduced on a pro rata basis, from the costs
submitted to Company), (b) the date of installation of each item installed (by
month and year), and (c) a breakdown of costs incurred for labor and equipment.
“Qualified Trade Identities” are the following types of Company Trade
Identities, which list is an exhaustive list of those allowed to be included for
purpose of this Section 7: MPD, MID, price signs, canopy fascia, and spanner
signs. If Jobber met or exceeded the Aggregate Qualifying Costs, Company agrees
to reimburse Jobber the remaining unamortized value of the Aggregate Qualifying
Costs calculated on a straight line basis over the Term of the Branded Jobber
Contract (such amortization for any particular cost commencing in the year in
which each cost was incurred) not to exceed a total reimbursement of [***]
multiplied by the number of Approved Retail Sites which had costs included in
the Aggregate Qualifying Costs. If Jobber has not met or exceeded the Aggregate
Qualifying Costs, Company agrees to reimburse Jobber the remaining unamortized
value of the Per Site Qualifying Costs calculated on a straight line basis over
the Term of the Branded Jobber Contract commencing on the date the cost is
incurred, not to exceed the lesser of (i) [***], or (ii) the [***]. For example,
if Jobber incurs [***] in costs for an Approved Retail Site on the second
anniversary of the commencement date of the Branded Jobber Contract, the total
Term is 5 years, and Company requires that Jobber re-image on the fourth
anniversary of the commencement date of the Branded Jobber Contract, Company
will reimburse Jobber [***] for that Approved Retail Site (assuming that the
[***]).

8. Signage. Company and Jobber agree that for any Approved Retail Sites that
Company approves as co-existing with the Kangaroo Express brand, the signage
attached as Exhibit C to this Rider is approved by Company for use at such
Approved Retail Site. Jobber acknowledges and agrees that only Company Trade
Identities may be used on the canopy.

9. Retalix POS System. Jobber may convert any of the Approved Retail Sites to
the Retalix POS system. Given the very limited deployment of the Jobber Retalix
POS system in the BP Network, company makes no representations or warranties
regarding the Retalix POS system, any software associated therewith, or its
compatibility with the BP Network. Jobber shall assume all risk associated with
the Retalix POS system, and shall pay any and all costs required to install,
repair, maintain, replace, or support the Retalix POS system (including any
software associated therewith) during the Term of the Branded Jobber Contract.

10. Card Fees.

(a)      Transaction Fees for Fuelman FleetCards. Effective with the inclusion
of Fuelman cards into the BP card slate in 2013, [***]. Within thirty (30) days
after the end of each calendar year, Jobber shall submit to Company a written
notice showing the amount of per transaction fees paid by Jobber for
transactions made with Fuelman FleetCards credit cards at the Approved Retail
Sites during the calendar year. To the extent the amount of per transaction fees
paid by Jobber for Fuelman FleetCards in any calendar year [***].

(b)      Other Credit Card Fees. Company will periodically adjust its fees for
payment card processing in response to legislation, regulation, litigation, and
actions taken by payment card associations and networks. BP in good faith will
attempt to keep those fees competitive with fees charged by other payment card
processors. [***].

(c)      [***].

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.





5

 

--------------------------------------------------------------------------------

 

 

(d)      If any litigation, governmental action, or action of one or more credit
card companies results in the recovery by Company of fees that were previously
passed though by Company to Jobber, such recovery shall be the property of
Jobber and Company shall transfer to Jobber any funds paid to Company to which
Jobber is entitled. Jobber acknowledges and agrees that since Company processes
payment cards on a broad scale for the BP branded marketers, Company may be
required to use blended, combined or estimated rates in determining Jobber’s
portion of any such recovery. If Jobber is entitled to make a direct claim for
any recovery, Company’s obligation shall be limited to furnishing Jobber with
records necessary for Jobber to make its claim, to the extent Company has such
records.

11. Payment Methods including Credit Cards. Section 8 of the Branded Jobber
Contract is deleted in its entirety and replaced with the following:

8.            Payment Methods including Credit Cards.

(a)     Company’s Payment Methods Program. Company may from time to time endorse
and sponsor specific proprietary and third party payment methods including
certain credit cards, charge cards, fleet cards, debit cards, pre-paid cards and
the like (individually or collectively, “Payment Methods”) for use at specified
Approved Retail Sites selling Company’s Products. Company will not be obligated
to sponsor or participate in any specific Payment Methods program, or may
withdraw its sponsorship of, or participation in, any such program at any time,
or may condition any sponsorship or participation upon payment of service,
equipment or other fees by Jobber; provided, however, that at least 5 days
advance notice shall be given of any change any Payment Methods. If Company does
sponsor a Payment Methods program (“Payment Methods Program”), Jobber agrees
that Company’s proprietary Payment Methods and all third party Payment Methods
specified by Company will be accepted at each payment point (including card
readers-in-dispensers, if present) at each Approved Retail Site including, but
not limited to, cents off per gallon loyalty cards and other Company proprietary
reward program cards (except where prohibited by law). Jobber will strictly
comply with the operating rules, terms and conditions of any Payment Methods
Program that Company may sponsor, by and through any manuals, bulletins, or
other forms of written or electronic communications, as issued and as amended
from time to time.

Company will have the right to charge back sales transaction amounts made by
Jobber’s customers or by customers of its Jobber Marketers for a period of 6
months from the date of a transaction. Jobber must maintain, or cause to
maintain a paper record of each transaction (including the actual draft
generated at the time of sale) for a period of 6 months. This obligation to
maintain a paper record of each transaction does not impose any obligation on
Jobber to retain a similar electronic record.

For purposes of this Contract, the “BP Network”  means the equipment and
software referred to as the Electronic Payment Server (“EPS”) box required by
Company and which is located at the Approved Retail Sites combined with the wide
area network infrastructure outsourced by Company, both of which act as the
interface between the Approved Retail Site and the processor selected by Company
(“Settlement Processor”), to ultimately transfer Cardholder Data (defined below)
collected by Approved Retail Sites for authorization and settlement. Company
makes no representations or warranties that it will perform the duties of the
Settlement Processor or contract with any affiliate or unrelated party to
perform the duties of the Settlement Processor. Jobber acknowledges and agrees
that (i) if Company designates a Settlement Processor for any Approved Retail
Site(s), that Jobber will use such Settlement Processor; and (ii) if no
Settlement Processor is designated for an Approved Retail Site, or if a
Settlement Processor ceases to perform



6

 

--------------------------------------------------------------------------------

 

 

such services, Jobber will be responsible for contracting with an approved party
to perform the duties of the Settlement Processor, and (iii) Jobber fully
releases Company from any acts or omissions of the Settlement Processor.

Company transfers Jobber’s payment card transactions to the Settlement Processor
on behalf of Jobber for purposes of processing settlement. Jobber acknowledges
and agrees that Company is only liable to Jobber for any non-received payment
card transaction settlement funds to the extent that Company actually received
such payment card transaction settlement funds from the Settlement Processor.

(b)     Electronic point-of-sale equipment, software and firmware. (i) Jobber
will comply with Company’s point-of-sale policies and guidelines, as amended
from time to time. Prior to selling any Products at any Approved Retail Site(s)
and connecting to the BP Network, Jobber will purchase and install, or cause to
be installed with a Company-approved provider, at each Approved Retail Site
electronic point-of-sale equipment approved by Company (“Approved POS”) for
processing transactions on the BP Network. Lists of Company-approved providers
and Approved POS have been provided in writing to Jobber. The purchase and
installation of the Approved POS will be at the sole cost and expense of Jobber.
If at any time there are new requirements for point-of-sale equipment, within
six (6) months of Company’s request, Jobber will upgrade, or cause to be
upgraded such Approved POS equipment as specified by Company at Jobber’s sole
costs. Subject to this Section, all such Approved POS equipment will, at all
times, be connected to the BP Network and will be operated using Company’s
required most current Payment Methods software and firmware. Jobber will install
Company’s required most current software and firmware within 6 months of its
release. Jobber shall own and/or be fully liable for the Approved POS equipment
that is installed at each Approved Retail Site including all duties and
responsibilities for maintenance and security in full compliance with this
Contract. Jobber, with Company’s assistance if requested, shall address any
defects in the Approved POS directly with its vendor. Notwithstanding the
foregoing, Jobber acknowledges that the software and firmware and the
specifications are proprietary products of Company or its vendors. Unless
otherwise specified, no right, title or ownership interest in any software or
firmware will be transferred to Jobber from Company. Under no circumstances will
Jobber reverse engineer, decompile, disassemble or otherwise attempt to derive
the source code for the software or firmware or alter its intended
functionality. Within 6 months of Company’s request, Jobber will pay any and all
additional or new costs or fees that may be incurred by Company that are
associated with the operation of the BP Network, including but not limited to,
costs associated with satellite connections, access and/or telecommunications.

(ii)               Jobber shall pay Company within thirty (30) days of receiving
an invoice for all fees and charges invoiced by a third party in connection with
Approved POS or any software or firmware, or any imprinter plate costs. Any
third party fees may be invoiced directly to Jobber, in which event Jobber may
pay such third party directly. In addition, Jobber shall pay Company a monthly
fee for use of the BP Network and any software or firmware used at an Approved
Retail Site equal to the then current charge assessed by Company as notified in
writing to Jobber. Such monthly fee is subject to reasonable increases by
Company at any time by giving thirty (30) days advance notice.

(iii)              With the exception of 8(b)(iv) and (v) and 8(c), neither
Company nor Jobber shall have any obligation or liability to the other with
respect to any POS equipment or other systems failure, and each shall be
responsible for enforcing any warranties by its third party vendor.





7

 

--------------------------------------------------------------------------------

 

 

(iv)                FOR NETWORK SECURITY BREACH (INCLUDING SUSPECTED),
NON-CERTIFIED USE (INCLUDING WITHOUT LIMITATION THE USE OF APPROVED POS
EQUIPMENT OR BP NETWORK TO ACCESS PORNOGRAPHIC OR ITEMS OF A SEXUALLY EXPLICIT
NATURE OR FOR AUTHORIZATION OF UNLAWFUL PRODUCTS) AND SIMILAR ISSUES, COMPANY
RESERVES THE RIGHT TO SUSPEND OR DISCONTINUE NETWORK CONNECTIVITY AT ANY TIME,
FOR ANY REASON, WITH OR WITHOUT NOTICES TO ANY OR ALL APPROVED RETAIL SITES
UNTIL ANY SUCH ISSUE HAS BEEN CURED TO COMPANY’S SOLE SATISFACTION.

(v)                  With the exception of 8(c) Jobber accepts the EPS and the
BP Network, and Company accepts the point of sale equipment and network of
Jobber and its third party vendors, “as is” without any representations or
warranties of any kind, express or implied, and all use of the same is at
Jobber’s sole risk. COMPANY AND JOBBER SPECIFICALLY DISCLAIM ANY IMPLIED OR
STATUTORY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS, RESULTS, EFFORTS, AND
ACCURACY. Neither Jobber nor Company shall be liable for delays or any failure
to provide or install or operate its network or the equipment due to causes
beyond its reasonable control, including without limitation fires, floods,
earthquakes, hurricanes, epidemics, and other natural disasters and acts of god;
strikes, embargoes, war, or acts of terrorism; riots, civil unrest, sabotage,
failure of electronic or mechanical equipment; denial of services attacks or
other third party interference with the availability of any network; or
fluctuations in or failures of electronic power, telecommunications, or the
internet.

(c)       PCI Compliance. Jobber and Company each agree that it and its Agents
will at all times fully comply with the most current version of the following:
i) the requirements of the Payment Card Industry Data Security Standard, as
modified from time to time by the PCI Security Standards Council (“PCI SSC”), or
similar standards required by payment card associations or the PCI SSC; ii) any
payment application software provided or required by such party must be a
payment application that is certified as compliant with the Payment Application
Data Security Standard, as modified from time to time by the PCI SSC; iii) the
requirements of the Visa Cardholder Information Security Program that are set
forth in the Visa Operating Regulations or that are otherwise issued by Visa
U.S.A., Inc., or its successors; iv) the requirements of the MasterCard Site
Data Protection Program that are set forth in the MasterCard Security Rules and
Procedures or that are otherwise issued by MasterCard or its successors; and v)
all other applicable payment card companies and their standards having to do
with the protection or security of Cardholder Data, as such standards may be
modified from time to time (requirements specified in (i) through (v) jointly
referred to as “PCI Requirements”) and with all applicable laws and regulations
having to do with the protection or security of Cardholder Data or any parts of
Cardholder Data (“Cardholder Applicable Law”). For purposes of this Section,
“Cardholder Data”  means the following data from transactions that occur at the
Jobber’s Approved Retail Sites: the numbers and other data assigned by card
issuers to identify cardholders’ accounts (including all data within the
magnetic stripe), data about card transactions and other personal information of
cardholders.

Jobber and Company each agrees that it and its agents will use the Cardholder
Data that they store, process, handle, or transmit under this Contract only as
necessary to process card transactions, provide fraud-control services, perform
their obligations under this



8

 

--------------------------------------------------------------------------------

 

 

Contract, and comply with PCI Requirements and Cardholder Applicable Law. Jobber
and Company each agrees that it will only store electronically that portion of
the Cardholder Data that is essential to its business, but in no event anything
more than the name, account number (which must be encrypted pursuant to PCI
Requirements), and expiration date. Further, Jobber and Company each agree that
paper copies of reports that contain Cardholder Data shall be retained for the
time specified in the BP Payment Guide and then such paper copies will be
destroyed in a manner to make the document unreadable (i.e. cross-cut shred).
Other than for the creation of secure and encrypted system back-ups, Cardholder
Data will not be copied, stored or transmitted to portable storage devices,
including without limitation, laptops, floppy disks, CD-ROMs, PDAs, digital
images and flash drives. In the event Jobber or Company provides Cardholder Data
to third parties, including those specified by Company where the Cardholder Data
will be retained by the third party or transmitted through such third party’s
systems/networks (“Third Parties”  or “Third Party”), Jobber or Company, as the
case may be, will insure that such Third Party is certified as compliant with
the most recent version of the PCI Requirements. Jobber and Company each further
agree that it, its agents, and its Third Parties, through their acts or
omissions, will not cause the other party or its affiliates to be in violation
of the PCI Requirements and will be liable for all costs incurred by the other
party resulting from violations caused by these acts or omissions (“Violation
Liability”).

With respect to all agents or employees of Jobber or Third Parties used by
Jobber who at any time have access rights to any parts of the BP Network
(including, without limitation, the EPS box system), Jobber agrees to limit such
access to only those employees, agents or third parties with a need for such
access to perform the authorizations of credit and debit card transactions at
Approved Retail Sites and in compliance with this Section.

If Jobber or Company discovers that unauthorized access has been, or may have
been, gained to Cardholder Data stored, processed, handled, or transmitted by
the other or its agents or Third Parties, Jobber or Company, as the case may be,
will immediately notify the other party.. In such event, Jobber will provide the
applicable card company, the acquiring financial institution, and their
respective designees (jointly, the “Paycard Entities”) access to its and its
agents’ or Third Parties’ facilities and all pertinent records to conduct a
forensic review and a review of the compliance by Jobber and its respective
agents or Third Parties with the PCI Requirements. Jobber and Company shall keep
the other regularly advised of the progress of the forensic and compliance
review and other matters relating to the investigation of the suspected
unauthorized access to Cardholder Data. If Company is assessed a fine,
assessment, damages, penalties, or losses by the Paycard Entities (including
through the acquiring financial institution or respective designees) as a result
of the suspected failure of Jobber to comply with this Section 8(c), then upon
the request of Company, Jobber will provide Company with a copy of all drafts of
the forensic/compliance report and the final version of the forensic/compliance
report prepared for the Paycard Entities. The parties agree that if Jobber is
unable to produce any documentation hereunder due to contractual confidentiality
provisions to which it is subject then any such documentation may be subject to
Protective Order and will be designated as the “Confidential Information”  of
Jobber and treated as such.  Jobber agrees that it and its agents will fully
cooperate and it will require its Third Parties to cooperate with any reviews of
their facilities and records that are required by the Paycard Entities. Jobber
and Company each agrees that it and its agents will maintain and it will require
its Third Parties to maintain appropriate business continuity procedures and
systems to ensure security of Cardholder Data in the event of a disruption,
disaster, or failure of Company’s or Jobber’s primary data systems.





9

 

--------------------------------------------------------------------------------

 

 

Jobber and Company will provide Settlement Processor with a Report of Compliance
(“ROC”) as needed under PCI Requirements. Jobber and Company will provide the
other and its affiliates, upon request, with all Attestations of Compliance
(“AOC”), certifications and other information reasonably requested by the other
party or its affiliates to enable it or them to show to card companies that
Jobber or Company, as the case may be, and, if applicable, any Third Party is
complying with the PCI Requirements. Neither party will be responsible for any
expense that the other (or, if applicable, any Third Party) incurs in obtaining
and maintaining required certificates or required information including costs to
obtain the ROC and AOC. If in the process of obtaining certification or
validating compliance with the PCI Requirements Jobber or Company determines
there are areas of non-compliance, Jobber or Company, as the case may be, will
take appropriate action, prompt under the circumstances, to remedy such
non-compliance, including non-compliance of any Third Party.

Jobber’s and Company’s obligations under this Section will continue in effect
after the termination of this Contract for so long as such party has access to
Cardholder Data. In addition, Jobber will remain in full compliance with the
then current BP Payment Guide and as amended from time to time and as posted on
BP’s official website www.bpconnection.com.

JOBBER AND COMPANY EACH RESERVES THE RIGHT TO TERMINATE AND/OR TEMPORARILY
DISABLE THE PROCESSING OF PAYMENTS ON THE EPS AND/OR THE BP NETWORK WITHOUT
PENALTY IF JOBBER OR COMPANY REASONABLY BELIEVES THE OTHER PARTY AND/OR AN
APPROVED SITE(S) IS NOT IN COMPLIANCE WITH THIS SECTION. IN ADDITION, EACH PARTY
WILL BE SOLELY RESPONSIBLE AND FULLY LIABLE FOR ITS NON-COMPLIANCE WITH THIS
SECTION 8(C). JOBBER WILL INDEMNIFY AND HOLD COMPANY HARMLESS FROM ANY AND ALL
FINES, DAMAGES, PENALTIES, FEES, ASSESSMENTS, LOSSES AND ACTIONS, INCLUDING
ATTORNEY FEES AND COSTS, RELATED TO ALLEGATIONS, CLAIMS OR INVESTIGATIONS IN ANY
WAY RELATED TO JOBBER’S NON-COMPLIANCE WITH THIS SECTION 8(C) INCLUDING, BUT NOT
LIMITED TO, THOSE RELATED TO ALLEGATIONS OF UNAUTHORIZED ACCESS, BREACH AND/OR
COMPROMISE AND VIOLATION LIABILITIES. COMPANY WILL INDEMNIFY AND HOLD JOBBER
HARMLESS FROM ANY AND ALL FINES, DAMAGES, PENALTIES, FEES, ASSESSMENTS LOSSES
AND ACTIONS, INCLUDING ATTORNEY FEES AND COSTS, RELATED TO ALLEGATIONS, CLAIMS,
OR INVESTIGATIONS IN ANY WAY RELATED TO COMPANY’S NONCOMPLIANCE WITH THIS
SECTION 8(C) INCLUDING, BUT NOT LIMITED, TO THOSE RELATED TO ALLEGATIONS OF
UNAUTHORIZED ACCESS, BREACH AND/OR COMPROMISE AND VIOLATION LIABILITIES. THE
FOREGOING INDEMNITIES ARE REFERRED TO HEREIN AS THE “PCI INDEMNITIES”. THE PCI
INDEMNITIES OF EACH PARTY SHALL CONTINUE AFTER THE TERMINATION OF THIS AGREEMENT
PROVIDED THE UNAUTHORIZED ACCESS, BREACH, COMPROMISE OR VIOLATION LIABILITIES
OCCURRED DURING THE TERM OF THE AGREEMENT OR ANY EXTENSION OF THE AGREEMENT. IN
THE EVENT OF A CONFLICT BETWEEN THE PCI INDEMNITIES AND ANY OTHER PROVISION OF
THIS CONTRACT, THE PCI INDEMNITIES SHALL PREVAIL. THE PCI INDEMNITIES SHALL NOT
INCLUDE INCIDENTAL, SPECIAL, PUNITIVE AND CONSEQUENTIAL DAMAGES. FOR PURPOSES OF
CLARITY, THE DAMAGES RECOVERABLE BY A PARTY SHALL INCLUDE ANY FINES, DAMAGES,
FEES, ASSESSMENTS, PENALTIES OR



10

 

--------------------------------------------------------------------------------

 

 

OTHER COSTS IMPOSED UPON THAT PARTY AS A RESULT OF ALLEGATIONS, CLAIMS, OR
INVESTIGATIONS IN ANY WAY RELATED TO THE OTHER PARTY’S NON-COMPLIANCE WITH THIS
SECTION 8(C) INCLUDING THOSE RELATED TO ALLEGATIONS OF ANY UNAUTHORIZED ACCESS
TO, BREACH OR COMPROMISE OF CARDHOLDER DATA STORED, PROCESSED, HANDLED OR
TRANSMITTED BY THE OTHER PARTY OR ITS AGENTS OR THIRD PARTIES RELATING TO SUCH
NON-COMPLIANCE, WHICH SHALL NOT BE DEEMED TO BE INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

In the event Jobber uses a Wide Area Network (“WAN”) that is provided through a
third party service provider (“Third Party WAN”) or through a WAN using Jobber’s
own equipment (“Jobber WAN”), then Jobber using a Third Party WAN must use a
Level 1 network service provider listed on Visa’s Global List of PCI DSS
Validated Service Providers (visa.com at its list on same) as PCI DSS compliant
with the most recent version of the PCI DSS at the time of the validation and
that is listed as validated within the past 12 months. In the event the Level 1
network service provider does not meet these PCI DSS validation listing
requirements, Jobber must be able to provide Company a ROC for the Third Party
WAN showing compliance with the most recent version of the PCI DSS at the time
of the ROC and that has been validated by an approved QSA within the past 12
months. Jobbers that use a Jobber WAN must provide proof of their PCI compliance
with either (i) a ROC showing compliance with the most recent version of the PCI
DSS and that has been validated by an approved QSA within the past 12 months, or
(ii) a Self Assessment Questionnaire (“SAQ”) validation type designated by BP,
or if not designated by BP, then the SAQ validation type for which Jobber
qualifies pursuant to PCI SSC standards demonstrating compliance with every
requirement. All Jobber Third Party WANs and Jobber WANs must also have an
Approved Scan Vendor (ASV) (as approved by the PCI Security Standards Council)
complete quarterly network scans and provide those results to Company.

(d)      Use of Information. Company reserves the right to use any information
obtained by Company through the Approved POS equipment, EPS, BP Network, and/or
any other equipment, software or firmware performing a similar or related
service for product integrity, tracking performance of offers and promotions,
understanding product slate ratios, calculating average throughputs per site,
validating customer volume submissions, summarizing information for marketing
purposes, and similar uses. All such information obtained from Jobber’s Approved
Retail Sites will be shared by Company with Jobber, and all such information
obtained from all Approved Retail Sites in a DMA (as defined in Paragraph 12(a))
 may be shared by Company to persons or entities other than Jobber, but only on
a consolidated basis for such DMA.

12. Indemnity. Section 14 of the Branded Jobber Contract is deleted in its
entirety and replaced with the following:

14.            Indemnity; No Consequential Damages.

In addition to the PCI Indemnities, Jobber agrees to indemnify, defend and hold
Company, including, but not limited to, Company’s parents, subsidiaries,
affiliates and all Agents of Company, its parents, subsidiaries and affiliates,
harmless from and against all losses, suits, claims, damages, demands, causes of
action, liabilities, fines, penalties, costs or expenses (including reasonable
attorney’s fees and other costs of defense) of whatever kind and nature
(excluding, however, incidental, special, punitive, or consequential damages)
directly or



11

 

--------------------------------------------------------------------------------

 

 

indirectly arising in whole or in part out of: (a) any material default or
breach by Jobber of any obligation or warranty contained in this Contract or any
other agreement with Company; (b) the receipt, shipment, delivery, storage,
handling, use, sale, dispensing, labeling, invoicing, advertising or promoting
of the Products by Jobber or its Jobber Marketers except to the extent such loss
etc. is caused by any negligent or intentional act or omission of Company; (c)
any act of commission or omission at an Approved Retail Site; (d) the use of any
Company property (real or personal) by Jobber or its Jobber Marketers; (e) any
allegation of agency or other alleged legal relationship by which Company is
being held or might be held responsible for the acts or omissions of Jobber or
its Jobber Marketers; (f) the use of Company’s Trade Identities by Jobber or its
Jobber Marketers, including the use of said Trade Identities on signage and in
the advertising or promoting of Products sold or services rendered by Jobber or
its Jobber Marketers except to the extent such loss etc. is caused by any
negligent or intentional act or omission of Company; (g) the violation of any
federal, state or local law, rule, regulation, court order or government
directive by Jobber, its Jobber Marketers, or any other customers of Jobber or
customers of its Jobber Marketers; (h) all taxes incurred and owed by Jobber or
its Jobber Marketers of whatever kind and nature; (i) the revocation of any
prior approval to use or display, or the loss of any right to use or display,
any or all of Company’s Trade Identities; (j) Jobber’s termination of any
franchise or non-renewal of any franchise relationship with its Jobber
Marketers; (k) the Product being defective or damaged in any way whatsoever if
due to any act ‘or omission of Jobber or its Jobber Marketers, including, but
not limited to improper blending or other act or omission that reduces the
quality of the Product (in which event the indemnity shall include reimbursing
Company for the Consumer Guaranty Payment as described in Paragraph 9(d)); (I)
or any other act or omission of Jobber, its Jobber Marketers, any other
customers of Jobber, or any of Jobber’s -- or a Jobber Marketer’ -- Agents,
contractors, invitees, licensees, or business associates, except such as may be
due to the negligence of Company. This paragraph shall survive the termination
of this Contract.

In addition to the PCI Indemnities, Company agrees to indemnify, defend and hold
Jobber, including, but not limited to, Jobber’s parents, subsidiaries,
affiliates and all Agents of Jobber, its parents, subsidiaries and affiliates,
harmless from and against all losses, suits, claims, damages, demands, causes of
action, liabilities, fines, penalties, costs or expenses (including reasonable
attorney’s fees and other costs of defense) of whatever kind and nature
(excluding, however, incidental, special, punitive, or consequential damages),
directly or indirectly arising in whole or in part out of: (a) any material
default by Company of any obligation or warranty contained in this Contract or
any other agreement with Jobber; (b) the violation of any federal, state or
local law, rule, regulation, court order or government directive by Company; (c)
the Product being defective or damaged in any way whatsoever prior to delivery
to Jobber unless due to any act or omission of Jobber or its Jobber Marketers.
This paragraph shall survive the termination of this Contract.

Except as provided in the PCI Indemnities, to the maximum extent permitted by
applicable law, neither Jobber nor Company, or their respective affiliates,
employees and agents shall be liable to the other or any other person for any
direct, indirect, incidental, consequential, special, exemplary, or punitive
damages, any anticipated or lost business, revenues or profits, any loss of
data, business interruption, or equipment downtime, or any other loss, harm,
casualty, injury or damage of any kind, arising from or related to any POS
equipment or other systems failure, due to the installation, possession, use,
maintenance or removal thereof, for any acts or omissions of a third party or
due to any breach of this Contract by the other party.

 





12

 

--------------------------------------------------------------------------------

 

 

13. [***]. Section 12 of the Branded Jobber Contract is deleted in its entirety.
Jobber agrees to give Company written notice within ten (10) days after [***].

14. Assignment by Company. Section 13(d) of the Branded Jobber Contract is
deleted in its entirety and replaced with the following:

(d) Company may assign. Company may assign this Contract to a subsidiary,
affiliate, or successor of Company or to a third party, provided that (i)
Company gives notice of such assignment to Jobber, (ii) the assignee agrees in
writing to be bound by all of the provisions of this Contract, and (iii) (A) if
within six (6) months following the effective date of the assignment the
assignee requires any of Jobber’s Approved Retail Sites to de-brand (without
re-branding), [***], or (B) if within six (6) months following the effective
date of the assignment the assignee offers to re-brand the Approved Retail
Sites, and in connection with the re-brand, [***] per Approved Retail Site that
has re-branded minus the amount of the rebranding costs paid by the assignee
with respect to the applicable Approved Retail Site. In no event will Company
pay Jobber for any costs made in connection with a de-branding if Jobber was
given the option to rebrand.

15. Market Withdrawal. The final sentence of Section 16© of the Branded Jobber
Contract is deleted and replaced with the following:

In the case of a market withdrawal, as defined in the PMPA, Company may
terminate this Contract as to the impacted Approved Retail Sites and/or
non-renew any franchise relationship with respect to such Approved Retail Sites
(or amend to removed Approved Retail Sites where applicable) upon 180 days
written notice.

16. Early Termination Remedy. The final sentence of Section 16(e) of the Branded
Jobber Contract is deleted and replaced with the following:

Company agrees that the remedy set forth in this Paragraph 16(e) shall be its
sole and exclusive remedy in the event of Jobber’s early termination of this
Contract and in no event may Company’s damages for any breaches of this Contract
by Jobber exceed the amount provided for in this Paragraph 16(e).

17. Confidentiality. Section 26 of the Branded Jobber Contract is deleted in its
entirety and replaced with the following:

26. Confidentiality. Jobber and Company each acknowledges and agrees that the
guidelines, manuals, methods, policies, procedures, programs, software,
specifications, standards (both operational and visual), strategies and all
related information provided by, or on behalf of, the other party, as well as
the terms of this Contract, are proprietary and confidential (individually and
collectively, “Confidential Information”). Accordingly, Jobber and Company will
not disclose any Confidential Information to third parties or use it for any
purpose not authorized by the other party, unless otherwise required by law. In
addition, Jobber and Company may only disclose Confidential Information to their
employees and, with respect to Jobber, its Jobber Marketers, on a `need to know’
basis and only then if Jobber and Company, as the case may be, and its employees
and its Jobber Marketers undertake to keep said disclosures confidential.

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.





13

 

--------------------------------------------------------------------------------

 

 

18. LED. Notwithstanding anything to the contrary contained in the Branded
Jobber Contract, Jobber may use red LED price signs in lieu of green LED price
signs. Jobber shall also be eligible to receive the LED Program Incentive
(hereinafter defined) to install new LED canopy downlighting at (a) any sites
being converted to Company branded sites, and (b) to the extent funds are still
available in Company’s LED Program, existing Approved Retail Sites. The “LED
Program Incentive” is a payment directly to the vendors supplying the materials
and performing the installation equal to the costs for the LED canopy
downlighting and reasonable labor costs directly related to the installation of
the LED canopy downlighting, not to exceed [***] for sites with 39 or fewer
lamps, or [***] for sites with 40 or more lamps. In order to receive the LED
Program Incentive, Jobber must complete the work at the Approved Retail Site
within three (3) months of Company’s approval of the Approved Retail Site for
the LED Program and Jobber’s execution of Company’s standard form LED Incentive
Program Contract for such Approved Retail Site (which contract contains
reimbursement to Company pursuant to an amortization schedule if such Approved
Retail Site is subsequently removed from the Branded Jobber Contract).

19. Limiting Supply. Notwithstanding the provisions of Sections 17 or 22 of the
Contract, during any time period that Company limits Products supply to Jobber
for any one terminal to less than 100% of prorated contract volume pursuant to
Sections 17 or 22, Company agrees that it will not (a) sell Products to
noncontract (“spot”) customers from such terminal, and (b) provide any other
contract customer an allocation percentage that is higher than that given to
Jobber for such terminal. [***].

20. Freight Reimbursement Program. Jobber shall be entitled throughout the Term
of the Branded Jobber Contract to reimbursement in accordance with Company’s
current Freight Reimbursement Program where the primary terminal does not have
gasoline or diesel product available regardless of whether or not Company
continues such Program generally.

21. Costs of Audit. Any audit performed by Company pursuant to Section 5(i) of
the Branded Jobber Contract shall be performed at Company’s sole cost and
expense.

22. Conflict. In the event of any conflict between the Branded Jobber Contract
and this Rider, the terms of this Rider shall prevail.

23. Interpretation of references to purchasing “all”. References in Sections
2(b)(ii), 2(c) and 5(l) and other sections of the Branded Jobber Contract to
purchasing all of a particular product shall refer only to products to be
purchased for the applicable Approved Retail Sites.

24. [***].

25. Effective Date. This Rider shall be valid and effective only upon full
execution of the Branded Jobber Contract.

[SIGNATURE PAGE TO FOLLOW]

 

 

 

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

14

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE FOR
RIDER TO BRANDED JOBBER CONTRACT

 

In Witness Whereof, Company and Jobber have duly executed this Rider the day and
year first above written. The Pantry, Inc.

 

The Pantry, Inc.

 

By:  /s/ Dennis G. Hatchell                        

 

Name:            Dennis G. Hatchell                        

 

Title:            Pres & CEO                                    

 

Date:            1/4/13                                                

 

BP Products North America Inc.

 

By:  /s/ Susan Hayden                                    

 

Name:            Susan Hayden                                    

 

Title:            VP Sales, EOR FVC                        

Date:            1/7/13                                                

 





15

--------------------------------------------------------------------------------

 

 

EXHIBIT A

MINIMUM PER SITE
EXCLUSION SITES

 

 

 

 

 

 

 

 

Site #

Address

City

State

Zip

Gas
Volume

Dsl
Volume

Scheduled
Closing

819

4625 Dick Pond Rd

Myrtle Beach

SC

29575

[***]

[***]

[***]

841

5022 Murfreesboro Rd

La Vergne

TN

37086

[***]

[***]

[***]

919

1601 East Ash Street

Goldsboro

NC

27530

[***]

[***]

[***]

3419

2200 South Evans Street

Greenville

NC

27858

[***]

[***]

[***]

3434

320 W. Government St

Brandon

MS

39042

[***]

[***]

[***]

6292

6375 Minton Road, NE

Palm Bay

FL

32907

[***]

[***]

[***]

864

601 Gallimore Dairy Rd

High Point

NC

27261

[***]

[***]

[***]

875

3689 Dorchester Rd

Charleston

SC

29405

[***]

[***]

[***]

893

211 South Mill Street

Winterville

NC

28590

[***]

[***]

[***]

908

1500 Hwy 544

Conway

SC

29526

[***]

[***]

[***]

3078

7545 NC 48

Battleboro

NC

27809

[***]

[***]

[***]

3084

900 Raleigh Road

Rocky Mount

NC

27803

[***]

[***]

[***]

3090

425 W. Thomas Street

Rocky Mount

NC

27801

[***]

[***]

[***]

3092

2101 Millbrook Road

Raleigh

NC

27604

[***]

[***]

[***]

3093

3223 NC Hwy 55

Durham

NC

27713

[***]

[***]

[***]

3248

318 Hampton Ave

Aiken

SC

29801

[***]

[***]

[***]

3270

1494 Jones Street

Augusta

GA

30901

[***]

[***]

[***]

400

85 Pope Avenue

Hilton Head Island

SC

29928

[***]

[***]

[***]

895

1930 N. Memorial Drive

Greenville

NC

27834

[***]

[***]

[***]

1222

12453 Phillips Hwy

Jacksonville

FL

32256

[***]

[***]

[***]

3067

5146 Hwy 17 South

Murrells Inlet

SC

29576

[***]

[***]

[***]

3070

2301 Dick Pond Rd

Myrtle Beach

SC

29577

[***]

[***]

[***]

3081

3537 Sunset Avenue

Rocky Mount

NC

27804

[***]

[***]

[***]

 

 

 

 

 

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.





16

--------------------------------------------------------------------------------

 

 

EXHIBIT B
APPROVED REMOVAL SITES

 

 

 

 

 

 

 

 

Site #

Terminal

Address

City

State

Zip

Gas Volume

Dsl Volume

3323

Doraville

2550 Limestone Pkwy

Gainesville

GA

30501

[***]

[***]

3305

Doraville

937 Queen City Parkway

Gainesville

GA

30501

[***]

[***]

3554

Doraville

902 Joe Frank Harris Pkwy

Cartersville

GA

30120

[***]

[***]

3536

Chattahoochee

4818 Alabama Hwy.

Rome

GA

30161

[***]

[***]

3720

Chattahoochee

2995 Cedartown Road

Rome

GA

30161

[***]

[***]

3669

Chattahoochee

496 E. Main Street

Cartersville

GA

30120

[***]

[***]

3659

Chattahoochee

1425 Turner McCall Blvd

Rome

GA

30165

[***]

[***]

3549

Chattahoochee

910 North Broad, NE

Rome

GA

30161

[***]

[***]

3521

Chattahoochee

406 Lylerly Hwy.

Summerville

GA

30747

[***]

[***]

3647

Chattahoochee

1881 Old Calhoun Road

Rome

GA

30165

[***]

[***]

3653

Chattahoochee

1325 East Main Street

Cartersville

GA

30120

[***]

[***]

3655

Chattahoochee

2401 Garden Lakes Blvd

Rome

GA

30165

[***]

[***]

3640

Chattahoochee

1501 Martha Berry Blvd

Rome

GA

30165

[***]

[***]

3637

Chattahoochee

2221 Shorter Avenue

Rome

GA

30165

[***]

[***]

3537

Chattahoochee

4350 Martha Berry Hwy.

Rome

GA

30161

[***]

[***]

3518

Chattahoochee

1310 North Hwy. 41

Calhoun

GA

30701

[***]

[***]

4711

Chattahoochee

1808 Dean Street

Rome

GA

30165

[***]

[***]

3644

Chattahoochee

5265 Glade Road

Acworth

GA

30101

[***]

[***]

3522

Chattahoochee

3129 Maple Street

Lindale

GA

30147

[***]

[***]

3520

Chattahoochee

11134 Hwy. 27

Summerville

GA

30747

[***]

[***]

3384

Pascagoula

1501 Bienville Hwy

Ocean Springs

MS

39564

[***]

[***]

3387

Pascagoula

91933 Highway 98

McLain

MS

39456

[***]

[***]

3846

Pascagoula

124 East Beach

Long Beach

MS

39560

[***]

[***]

3696

Pascagoula

11006 Highway 49 South

Gulfport

MS

39503

[***]

[***]

3862

Memphis

201 Wilson Drive

Senatobia

MS

38668

[***]

[***]

3863

Memphis

1700 Belk Avenue

Oxford

MS

38655

[***]

[***]

3861

Memphis

100 Hwy. 51 North

Batesville

MS

38606

[***]

[***]

3864

Memphis

625 Hwy. 51 South

Batesville

MS

38606

[***]

[***]

3989

Port Everglades

6065 Pine Ridge Road

Naples

FL

34119

[***]

[***]

3890

Bainbridge

1520 Jackson Bluff Road

Tallahassee

FL

32304

[***]

[***]

3894

Bainbridge

1405 Hwy. 27 South

Bainbridge

GA

39817

[***]

[***]

3899

Bainbridge

3500 North Monroe St.

Tallahassee

FL

32304

[***]

[***]

3905

Bainbridge

2357 Reeves Street

Dothan

AL

36303

[***]

[***]

3907

Bainbridge

9160 Woodville Hwy.

Tallahassee

FL

32311

[***]

[***]

3910

Bainbridge

1800 Dothan Road

Bainbridge

GA

31717

[***]

[***]

 

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.





17

--------------------------------------------------------------------------------

 

 

EXHIBIT C
APPROVED SIGNAGE

Picture 1 [ptry-20121227ex101ee4e2bg3.jpg]





18

--------------------------------------------------------------------------------

 

 

_Pic32 [ptry-20121227ex101ee4e2bg4.jpg]





19

--------------------------------------------------------------------------------

 

 

_Pic35 [ptry-20121227ex101ee4e2bg5.jpg]

 





20

--------------------------------------------------------------------------------

 

 

SCHEDULE A

JOBBER BUYING PRICE

Terminal

State

Product Grade

Octane

Volume

[***]

RVP

Adder (cpg)

Billing Gallons

Mode

Pay

Term

Days

Albany (TPSI)

GA

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Albany

(TPSI)

GA

ULP El0

93

[***]

[***]

9.0

[***]

 

Rack

5

Albany (TPSI)

GA

ULSD

 

[***]

[***]

 

[***]

 

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Athens

(TPSI)

GA

LS ULR E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

Athens

(TPSI)

GA

LS ULM

E10

89

[***]

[***]

9.0

[***]

Net

Rack

5

Athens (TPSI)

GA

LS ULP

E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Athens (TPSI)

GA

IS ULR

E10

87

[***]

[***]

7.0

[***]

Net

Rack

5

Athens

(TPSI)

GA

LS ULM

E10

89

[***]

[***]

7.0

[***]

Net

Rack

5

Athens

(TPSI)

GA

LS ULP

E10

93

[***]

[***]

7.0

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Atlanta (BP)

GA

LS ULR

E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

Atlanta (BP)

GA

LS ULM

E10

89

[***]

[***]

9.0

[***]

Net

Rack

5

Atlanta (BP)

GA

LS ULP

E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Atlanta (BP)

GA

LS ULR

E10

87

[***]

[***]

7.0

[***]

Net

Rack

5

Atlanta (BP)

GA

LS ULM

E10

89

[***]

[***]

7.0

[***]

Net

Rack

5

Atlanta (BP)

GA

LS ULP

E10

93

[***]

[***]

7.0

[***]

Net

Rack

5

Atlanta (BP)

GA

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Doraville (BP)

GA

LS ULR

E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

Doraville (BP)

GA

LS ULP

E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Doraville (BP)

GA

LS ULR

E10

87

[***]

[***]

7.0

[***]

Net

Rack

5

Doraville (BP)

GA

LS ULP

E10

93

[***]

[***]

7.0

[***]

Net

Rack

5

Doraville (BP)

GA

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Charleston (Colonial Oil / Hess)

SC

ULR E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

Charleston (Colonial Oil / Hess)

SC

ULM El0

89

[***]

[***]

9.0

[***]

Net

Rack

5

Charleston (Colonial Oil / Hess)

SC

ULP E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Charleston (Colonial Oil / Hess)

SC

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Chattanooga (Magellan)

TN

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Chattanooga (Magellan)

TN

ULM E10

89

[***]

[***]

9.0

[***]

Net

Rack

5

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



21

--------------------------------------------------------------------------------

 

 



Chattanooga (Magellan)

TN

ULP El0

93

[***]

[***]

9.0

[***]

Net

Rack

5

Chattanooga (Magellan)

TN

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Greensboro (TPSI / Magellan)

NC

ULR E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

Greensboro (TPSI / Magellan)

NC

ULM El0

89

[***]

[***]

9.0

[***]

Net

Rack

5

Greensboro (TPSI / Magellan)

NC

ULP E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Greensboro (TPSI / Magellan)

NC

ULR El0

87

[***]

[***]

7.8

[***]

Net

Rack

5

Greensboro (TPSI / Magellan)

NC

ULM E10

89

[***]

[***]

7.8

[***]

Net

Rack

5

Greensboro (TPSI / Magellan)

NC

ULP El0

93

[***]

[***]

7.8

[***]

Net

Rack

5

Greensboro (TPSI)

NC

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Jacksonville

(Marathon)

FL

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Jacksonville

(Marathon)

FL

ULM E10

89

[***]

[***]

9.0

[***]

Net

Rack

5

Jacksonville

(Marathon)

FL

ULP El0

93

[***]

[***]

9.0

[***]

Net

Rack

5

Jacksonville

(Marathon)

FL

ULR El0

87

[***]

[***]

7.8

[***]

Net

Rack

5

Jacksonville

(Marathon)

FL

ULP E10

93

[***]

[***]

7.8

[***]

Net

Rack

5

Jacksonville

(Marathon)

FL

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Memphis (Valero)

TN

ULR E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

Memphis (Valero)

TN

ULM E10

89

[***]

[***]

9.0

[***]

Net

Rack

5

Memphis (Valero)

TN

ULP El0

93

[***]

[***]

9.0

[***]

Net

Rack

5

Memphis (Valero)

TN

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Nashville (Marathon)

TN

ULR E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

Nashville (Marathon)

TN

ULM El0

89

[***]

[***]

9.0

[***]

Net

Rack

5

Nashville (Marathon)

TN

ULP E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Nashville (Marathon)

TN

ULR El0

87

[***]

[***]

7.8

[***]

Net

Rack

5

Nashville (Marathon)

TN

ULM El0

89

[***]

[***]

7.8

[***]

Net

Rack

5

Nashville (Marathon)

TN

ULP El0

93

[***]

[***]

7.8

[***]

Net

Rack

5

Nashville (Marathon)

TN

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

N Augusta

(Buckeye)

SC

ULR E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

N Augusta

(Buckeye)

SC

ULM E10

89

[***]

[***]

9 0

[***]

Net

Rick

5

N Augusta

(Buckeye)

SC

ULP E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

N Augusta

(Buckeye)

SC

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



22

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Pascagoula (Chevron)

MS

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Pascagoula (Chevron)

MS

ULM El0

89

[***]

[***]

9.0

[***]

Net

Rack

5

Pascagoula (Chevron)

MS

ULP El0

93

[***]

[***]

9.0

[***]

Net

Rack

5

Pascagoula (Chevron)

MS

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Pt. Everglades (BP)

FL

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Pt. Everglades (BP)

FL

ULP El0

93

[***]

[***]

9.0

[***]

Net

Rack

5

Pt. Everglades (BP)

FL

ULR E10

87

[***]

[***]

7.8

[***]

Net

Rack

5

Pt. Everglades (BP)

FL

ULP El0

93

[***]

[***]

7 8

[***]

Net

Rack

5

Pt. Everglades (Marathon)

FL

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Savannah (Colonial Oil)

GA

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Savannah (Colonial Oil)

GA

ULM El0

89

[***]

[***]

9.0

[***]

Net

Rack

5

Savannah (Colonial Oil)

GA

ULP E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Savannah (Colonial Oil)

GA

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Selma (Marathon)

NC

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Selma (Marathon)

NC

ULM E10

89

[***]

[***]

9.0

[***]

Net

Rack

5

Selma (Marathon)

NC

ULP E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Selma (Marathon)

NC

ULR EIO

87

[***]

[***]

7.8

[***]

Net

Rack

5

Selma (Marathon)

NC

ULM El0

89

[***]

[***]

7.8

[***]

Net

Rack

5

Selma (Marathon)

NC

ULP El0

93

[***]

[***]

7.8

[***]

Net

Rack

5

Selma (Marathon)

NC

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Orlando / Taft (KMI)

FL

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Orlando / Taft (KMI)

FL

ULP El0

93

[***]

[***]

9.0

[***]

Net

Rack

5

Orlando / Taft (KMI)

FL

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Tampa (Buckeye)

FL

ULR E10

87

[***]

[***]

9.0

[***]

Net

Rack

5

Tampa (Buckeye)

FL

ULP E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Tampa

(Buckeye)

FL

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

 

 

 

 

 

 

 

 

 

 

Wilmington (Hess)

NC

ULR El0

87

[***]

[***]

9.0

[***]

Net

Rack

5

Wilmington (Hess)

NC

ULM El0

89

[***]

[***]

9.0

[***]

Net

Rack

5

Wilmington (Hess)

NC

ULP E10

93

[***]

[***]

9.0

[***]

Net

Rack

5

Wilmington (Hess)

NC

ULSD

 

[***]

[***]

 

[***]

Net

Rack

5

 

_________________

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



23

--------------------------------------------------------------------------------